 



Exhibit 10(d)
 
EXECUTION COPY

         

EQUITY PURCHASE AND COMMITMENT AGREEMENT
          THIS EQUITY PURCHASE AND COMMITMENT AGREEMENT (as from time to time
amended, restated, amended and restated, modified or supplemented in accordance
with the terms hereof, this “Agreement”), dated as of August 3, 2007, is made by
and among A-D Acquisition Holdings, LLC, a limited liability company formed
under the laws of the State of Delaware (“ADAH”), Harbinger Del-Auto Investment
Company, Ltd., an exempted company incorporated in the Cayman Islands
(“Harbinger”), Merrill Lynch, Pierce, Fenner & Smith Incorporated, a Delaware
corporation (“Merrill”), UBS Securities LLC, a Delaware limited liability
company (“UBS”), Goldman Sachs & Co., a New York limited partnership (“GS”),
Pardus DPH Holding LLC, a Delaware limited liability company (“Pardus”), and
Delphi Corporation, a Delaware corporation (as a debtor-in-possession and a
reorganized debtor, as applicable, the “Company”). ADAH, Harbinger, Merrill,
UBS, GS and Pardus are each individually referred to herein as an “Investor” and
collectively as the “Investors”. Capitalized terms used in the agreement have
the meanings assigned thereto in the sections indicated on Schedule 1 hereto.
          WHEREAS, the Company and certain of its subsidiaries and affiliates
(the “Debtors”) commenced jointly administered cases (the “Chapter 11 Cases”)
under United States Bankruptcy Code, 11 U.S.C. §§ 101-1330, as amended and in
effect on October 8, 2005 (the “Bankruptcy Code”) in the United States
Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”);
          WHEREAS, ADAH, Harbinger, UBS, Merrill, Dolce Investments LLC
(“Dolce”) (collectively, the “Original Investors”) and the Company negotiated
and entered into that certain Equity Purchase and Commitment Agreement, dated as
of January 18, 2007 (the “Original Agreement”). The Original Agreement set forth
the terms on which the Original Investors would provide certain financial
accommodations that would facilitate the implementation of a plan of
reorganization under the Bankruptcy Code for the Debtors having terms consistent
with the Original Agreement and that certain Plan Framework Support Agreement,
dated as of December 18, 2006 by and among the Company, General Motors
Corporation (“GM”), Appaloosa Management L.P. (“Appaloosa”), Cerberus Capital
Management, L.P. (“Cerberus”), Harbinger Capital Partners Master Fund I, Ltd.
(“Harbinger Fund”), Merrill and UBS (as previously amended by the Amendment and
Supplement to the Plan Framework Support Agreement, dated as of January 18,
2007, the “Original PSA”);
          WHEREAS, the Company filed a motion (the “Original Approval Motion”)
with the Bankruptcy Court for entry of an order: (i) approving and authorizing
the Company to enter into the Original Agreement and the Original PSA;
(ii) authorizing the Company to make certain payments contemplated by the
Original Agreement; and (iii) granting certain related relief;

 



--------------------------------------------------------------------------------



 



           WHEREAS, after holding a contested evidentiary hearing on the
Original Approval Motion on January 11 and 12, 2007, and considering the
evidentiary record, the objections to the relief requested, and the argument of
counsel, the Bankruptcy Court over-ruled such objections and entered its order
granting the relief requested by the Company in the Original Approval Motion as
it was modified at the hearing (the “Original Approval Order”);
          WHEREAS, the Original Agreement and the Original PSA were terminated
by the Company on July 7, 2007;
          WHEREAS, the Company has filed its motion (the “Approval Motion”)
seeking an order (the “Approval Order”) from the Bankruptcy Court that all of
the findings, conclusions and rulings contained in the Original Approval Order
(i) apply to this Agreement (including the Commitment Fees, the Arrangement Fee,
the Alternate Transaction Fees and the Transaction Expenses provided for
herein), the Plan Terms attached hereto as Exhibit B (the “Plan Terms”), the
parties thereto and the transactions contemplated thereby, and (ii) continue in
full force and effect with respect thereto;
          WHEREAS, the Company intends to propose and submit to the Bankruptcy
Court for its approval a plan of reorganization for the Debtors that is
consistent with this Agreement and the Plan Terms;
          WHEREAS, the Company has requested that the Investors participate in
the plan of reorganization, and the Investors are willing to participate in the
plan of reorganization, on the terms and subject to the conditions contained in
this Agreement; and
          WHEREAS, each of Appaloosa, Harbinger Fund and Pardus Special
Opportunities Master Fund L.P. (collectively, the “Commitment Parties”) will
provide, on the date hereof, commitment letters addressed to ADAH, Harbinger and
Pardus respectively, and the Company whereby each Commitment Party will confirm
its commitment to provide equity financing to ADAH, Harbinger and Pardus,
respectively, on the terms and subject to the limitations set forth in the
commitment letters.
          NOW, THEREFORE, in consideration of the mutual promises, agreements,
representations, warranties and covenants contained herein, each of the parties
hereto hereby agrees as follows:

1.   Rights Offering.

  (a)   The Company proposes to offer and sell shares of its new common stock,
par value $0.01 per share (the “New Common Stock”), pursuant to a rights
offering (the “Rights Offering”) whereby the Company will distribute at no
charge to

-2-



--------------------------------------------------------------------------------



 



      each holder (each, an “Eligible Holder”) of Common Stock, including, to
the extent applicable, the Investors, that number of rights (each, a “Right”) in
respect of shares of Common Stock outstanding and held of record as of the close
of business on a record date (the “Record Date”) to be set by the Board of
Directors of the Company that will enable each Eligible Holder to purchase up to
its pro rata portion of 41,026,311 shares in the aggregate of New Common Stock
(each, a “Share”) at a purchase price of $38.39 per Share (the “Purchase
Price”).     (b)   The Company will conduct the Rights Offering pursuant to a
plan of reorganization of the Debtors (such plan of reorganization, the “Plan”),
which shall reflect the Company’s proposed restructuring transactions described
in this Agreement, the Summary of Terms of Preferred Stock attached hereto as
Exhibit A (the “Preferred Term Sheet”) and the Plan Terms.     (c)   The Rights
Offering will be conducted as follows:

  (i)   On the terms and subject to the conditions of this Agreement and subject
to applicable law, the Company shall offer Shares for subscription by holders of
Rights as set forth in this Agreement.     (ii)   Promptly, and no later than
four (4) Business Days, following the occurrence of both (1) the date that the
Confirmation Order shall have been entered by the Bankruptcy Court and (2) the
effectiveness under the Securities Act of 1933, as amended (the “Securities
Act”), of the Rights Offering Registration Statement filed with the Securities
and Exchange Commission (the “Commission”) relating to the Rights Offering, the
Company shall issue to each Eligible Holder, Rights to purchase up to its pro
rata portion of 41,026,311 Shares in the aggregate (the date of such
distribution, the “Rights Distribution Date”). The Company will be responsible
for effecting the distribution of certificates representing the Rights, the
Rights Offering Prospectus and any related materials to each Eligible Holder.  
  (iii)   The Rights may be exercised during a period (the “Rights Exercise
Period”) commencing on the Rights Distribution Date and ending at the Expiration
Time. The Rights shall be transferable. “Expiration Time” means the date that is
30 days after the Rights Distribution Date, or such later date and time as the
Company, subject to the prior written approval of ADAH, may specify in a notice
provided to the Investors before 9:00 a.m., New York City time, on the Business
Day before the then-effective Expiration Time. The Company shall use its
reasonable best efforts to cause the effective date of the Plan (the “Effective
Date”) to occur as promptly as reasonably practicable after the Expiration Time.
For the

-3-



--------------------------------------------------------------------------------



 



      purpose of this Agreement, “Business Day” means each Monday, Tuesday,
Wednesday, Thursday and Friday that is not a day on which banking institutions
in New York City are generally authorized or obligated by law or executive order
to close. Each Eligible Holder who wishes to exercise all or a portion of its
Rights shall (i) during the Rights Exercise Period return a duly executed
document to a subscription agent reasonably acceptable to the Company and ADAH
(the “Subscription Agent”) electing to exercise all or a portion of the Rights
held by such Eligible Holder and (ii) pay an amount, equal to the full Purchase
Price of the number of Shares that the Eligible Holder elects to purchase, by
wire transfer of immediately available funds by the Expiration Time to an escrow
account established for the Rights Offering.     (iv)   Unless otherwise
required by ADAH, there will be no over-subscription rights provided in
connection with the Rights Offering.     (v)   As soon as reasonably practicable
following the Effective Date, the Company will issue to each Eligible Holder who
validly exercised its Rights the number of Shares to which such Eligible Holder
is entitled based on such exercise.     (vi)   The Company hereby agrees and
undertakes to give each Investor by electronic facsimile transmission the
certification by an executive officer of the Company of either (i) the number of
Shares elected to be purchased by Eligible Holders pursuant to validly exercised
Rights, the aggregate Purchase Price therefor, the number of Unsubscribed Shares
and the aggregate Purchase Price therefor (a “Purchase Notice”) or (ii) in the
absence of any Unsubscribed Shares, the fact that there are no Unsubscribed
Shares and that the commitment set forth in Section 2(a)(iv) is terminated (a
“Satisfaction Notice”) as soon as practicable after the Expiration Time and, in
any event, reasonably in advance of the Closing Date (the date of transmission
of confirmation of a Purchase Notice or a Satisfaction Notice, the
“Determination Date”).     (vii)   The Rights Offering will provide each
Eligible Holder who validly exercised its Rights with the right to withdraw a
previous exercise of Rights after the withdrawal deadline established in the
Rights Offering Registration Statement if there are changes to the Plan after
the withdrawal deadline that the Bankruptcy Court determines are materially
adverse to the holders of the Rights and the Bankruptcy Court requires
resolicitation of votes under Section 1126 of the Bankruptcy Code or an
opportunity to change previously cast acceptances or rejections of the Plan.

-4-



--------------------------------------------------------------------------------



 



2.   The Commitment; Fees and Expenses.

  (a)   On the terms and subject to the conditions set forth in this Agreement:

  (i)   each Investor agrees, severally and not jointly, to subscribe for and
purchase, or cause one or more Related Purchasers pursuant to the following
paragraph and otherwise in accordance with this Agreement to subscribe for and
purchase, and the Company agrees to sell and issue, on the Closing Date (A) for
the Purchase Price per Share, each Investor’s proportionate share of 4,558,479
Shares as is set forth opposite such Investor’s name on Schedule 2 hereto (the
“Direct Subscription Shares”) and (B) for $38.39, that number of shares of
Series B Senior Convertible Preferred Stock, par value $0.01 per share (the
“Series B Preferred Stock”), as is set forth opposite such Investor’s name on
Schedule 2 hereto, which shares shall be created pursuant to a Certificate of
Designations (the “Series B Certificate of Designations”) that is consistent
with the terms set forth in the Preferred Term Sheet and, to the extent they
have a material impact on the Investors’ proposed investment in the Company, are
reasonably satisfactory to ADAH;     (ii)   [Reserved];     (iii)   ADAH agrees
to subscribe for and purchase, or cause one or more Related Purchasers pursuant
to the following paragraph and otherwise in accordance with this Agreement to
subscribe for and purchase, and the Company agrees to sell, on the Closing Date,
for the purchase price of $31.28 per Share (the “Series A Purchase Price”),
12,787,724 shares of Series A-1 Senior Convertible Preferred Stock, par value
$0.01 per share (the “Series A Preferred Stock”) which shares shall be created
pursuant to a Certificate of Designations (the “Series A Certificate of
Designations”) that is consistent with the terms set forth in the Preferred Term
Sheet and with such other terms that, to the extent they have a material impact
on the Investors’ proposed investment in the Company, are reasonably
satisfactory to ADAH; and     (iv)   each Investor agrees, severally and not
jointly, to purchase, or cause one or more Related Purchasers pursuant to the
following paragraph and otherwise in accordance with this Agreement to purchase,
on the Closing Date, and the Company agrees to sell for the Purchase Price per
Share that number of Shares issuable pursuant to the aggregate number of Rights
that were not properly exercised by the Eligible Holders thereof during the
Rights Exercise Period, in proportion to the Investor’s share of the Direct
Subscription Shares (such Shares in the aggregate, the “Unsubscribed

-5-



--------------------------------------------------------------------------------



 



      Shares”), rounded among the Investors as they may determine, in their sole
discretion, to avoid fractional shares.

      In connection with each of clauses (i) through (iv) above, subject to
delivering prior written notice to each other Investor and the prior approval of
ADAH, prior to the Securities Act Effective Date each Investor shall have the
right to arrange for one or more of its Affiliates (each a “Related Purchaser”)
(A) to purchase Investor Shares, by written notice to the Company, which notice
shall be signed by the Investor and each Related Purchaser, shall contain the
Related Purchaser’s agreement to be bound by this Agreement and shall contain a
confirmation by the Related Purchaser of the accuracy with respect to it of the
representations set forth in Section 4 or (B) to designate that some or all of
the Investor Shares be issued in the name of and delivered to, one or more
Related Purchasers which designation shall be signed by the Investor and each
Related Purchaser, shall contain the Related Purchaser’s agreement to be bound
by this Agreement and shall contain a confirmation by the Related Purchaser of
the accuracy with respect to it of the representations set forth in Section 4;
provided, that the total number of Investors, Related Purchasers and Ultimate
Purchasers shall not exceed the Maximum Number. The “Maximum Number” shall be 35
unless the Company consents to a higher number, such consent not to be
unreasonably withheld; provided, further, that nothing in this Agreement shall
limit or restrict in any way any Investor’s ability to transfer or otherwise
dispose of any Investor’s Shares or any interests therein after the Closing Date
pursuant to an effective registration statement under the Securities Act or an
exemption from the registration requirements thereunder and subject to
applicable state securities laws. The Investors agree that each Related
Purchaser will be a “Qualified Institutional Buyer” under Rule 144A of the
Securities Act.         The Series A Preferred Stock and the Series B Preferred
Stock are referred to herein collectively as the “Preferred Shares”. The
Unsubscribed Shares, the Direct Subscription Shares and the Preferred Shares are
referred to herein collectively as the “Investor Shares”. The term “Affiliate”
shall have the meaning ascribed to such term in Rule 12b-2 under the Securities
Exchange Act of 1934 in effect on the date hereof.     (b)   Upon the occurrence
of an Investor Default or a Limited Termination, within five (5) Business Days
of the occurrence of such Investor Default or Limited Termination, the Investors
(other than any non-purchasing Investor) shall have the right to agree to
purchase on the Closing Date, in the case of a Limited Termination, or to
purchase, in the case of an Investor Default (or, in either case, arrange for
the purchase through a Related Purchaser or an Ultimate Purchaser), all but not
less than all, of the Available Investor Shares on the terms and subject to the
conditions set forth in this Agreement and in such proportions as determined by
the Investors in their sole discretion (an “Alternative Financing”);

-6-



--------------------------------------------------------------------------------



 



      provided, that only in the case of a Limited Termination, ADAH will be
required within ten (10) Business Days of the occurrence of such Limited
Termination to agree to purchase on the Closing Date (or arrange for the
purchase through a Related Purchaser or an Ultimate Purchaser) any Available
Investor Shares attributable to the Limited Termination and not otherwise
purchased pursuant to the Alternative Financing (unless ADAH has otherwise
terminated this Agreement in accordance with its terms); provided, further, that
the total number of Investors, Related Purchasers and Ultimate Purchasers
pursuant to this Agreement shall not exceed the Maximum Number. The term
“Investor Default” shall mean the breach by any Investor of its obligation to
purchase any Investor Shares which it is obligated to purchase under this
Agreement. The term “Available Investor Shares” shall mean any Investor Shares
which any Investor is not purchasing as a result of an Investor Default or
Limited Termination. The exercise by any Investor of the right to purchase (or
arrange a purchase of) any Available Investor Shares shall not relieve any
defaulting Investor of any obligation to each other Investor or the Company of
such defaulting Investor’s breach of this Agreement.     (c)   As soon as
practicable after the Expiration Time, and in any event reasonably in advance of
the Closing Date, the Company will provide a Purchase Notice or a Satisfaction
Notice to each Investor as provided above, setting forth a true and accurate
determination of the aggregate number of Unsubscribed Shares, if any; provided,
that on the Closing Date, on the terms and subject to the conditions in this
Agreement, the Investors will purchase, and the Company will sell, only such
number of Unsubscribed Shares as are listed in the Purchase Notice, without
prejudice to the rights of the Investors to seek later an upward or downward
adjustment if the number of Unsubscribed Shares in such Purchase Notice is
inaccurate.     (d)   Delivery of the Investor Shares will be made by the
Company to the account of each Investor (or to such other accounts as any
Investor may designate in accordance with this Agreement) at 10:00 a.m., New
York City time, on the Effective Date (the “Closing Date”) against payment of
the aggregate Purchase Price for the Investor Shares by wire transfer of
immediately available funds in U.S. dollars to the account specified by the
Company to the Investors at least 24 hours prior to the Closing Date.     (e)  
All Investor Shares will be delivered with any and all issue, stamp, transfer,
sales and use, or similar Taxes or duties payable in connection with such
delivery duly paid by the Company.     (f)   The documents to be delivered on
the Closing Date by or on behalf of the parties hereto and the Investor Shares
will be delivered at the offices of White & Case

-7-



--------------------------------------------------------------------------------



 



      LLP, 1155 Avenue of the Americas, New York, New York 10036 on the Closing
Date.     (g)   Subject to the provisions of Sections 2(a), 2(b) and 2(k)
hereof, and subject to prior written notice to each other Investor and the prior
approval of ADAH, any Investor may designate that some or all of the
Unsubscribed Shares, Direct Subscription Shares or shares of Preferred Stock be
issued in the name of, and delivered to, one or more Ultimate Purchasers.    
(h)   On the basis of the representations and warranties herein contained, the
Company shall pay the following fees to the Investors in accordance with Section
2(i) or 12(g), as the case may be:

  (i)   an aggregate commitment fee of eighteen million dollars ($18,000,000) to
be paid to the Investors in proportion to their undertakings herein relative to
Preferred Shares as set forth in Schedule 2 (the “Preferred Commitment Fee”);  
  (ii)   an aggregate commitment fee of thirty nine million, three hundred
seventy five thousand dollars ($39,375,000) to be paid to the Investors as set
forth in Schedule 2 to compensate the Investors for their undertakings herein
relative to Investor Shares other than Preferred Shares (the “Standby Commitment
Fee” and together with the Preferred Commitment Fee, the “Commitment Fees”);    
(iii)   a fee of six million, three hundred seventy five thousand dollars
($6,375,000) to ADAH to compensate ADAH for arranging the transactions
contemplated hereby (the “Arrangement Fee”); and     (iv)   an Alternate
Transaction Fee, if any, which shall be paid by the Company as provided in
Section 12(g).

  (i)   Seven million, five hundred twenty-five thousand dollars ($7,525,000) of
the Commitment Fees shall be paid on the first Business Day following the first
date that the Approval Order is issued by the Bankruptcy Court, and twenty-one
million, one hundred sixty-two thousand, five hundred dollars ($21,162,500),
representing the balance of the first fifty percent (50%) of the Commitment
Fees, on the first Business Day following the Disclosure Statement Filing Date.
The balance of twenty-eight million, six hundred eighty-seven thousand, five
hundred dollars ($28,687,500), representing the remaining fifty percent (50%) of
the Commitment Fees, shall be paid on the first Business Day following the

-8-



--------------------------------------------------------------------------------



 



      Disclosure Statement Approval Date. The Arrangement Fee shall be paid to
ADAH upon entry of the Approval Order. Payment of the Commitment Fees,
Arrangement Fee and the Alternate Transaction Fee, if any, will be made by wire
transfer of immediately available funds in U.S. dollars to the account specified
by each Investor to the Company at least 24 hours prior to such payment. The
Commitment Fees, Arrangement Fee and the Alternate Transaction Fee, if any, will
be nonrefundable and non-avoidable when paid. The provision for the payment of
the Commitment Fees and Arrangement Fee is an integral part of the transactions
contemplated by this Agreement and without this provision the Investors would
not have entered into the Agreement and such Commitment Fees and Arrangement Fee
shall constitute an allowed administrative expense of the Company under
Section 503(b)(1) and 507(a)(1) of the Bankruptcy Code.     (j)   The Company
will reimburse or pay, as the case may be, the out-of-pocket costs and expenses
reasonably incurred by each Investor or its Affiliates (which, for the avoidance
of doubt, shall not include any Ultimate Purchaser) to the extent incurred on or
before the first to occur of the date on which this Agreement terminates in
accordance with its terms and the Effective Date (and reasonable post-closing
costs and expenses relating to the closing of the transactions contemplated
hereby), including reasonable fees, costs and expenses of counsel to each of the
Investors or its Affiliates, and reasonable fees, costs and expenses of any
other professionals retained by any of the Investors or its Affiliates in
connection with the transactions contemplated hereby (including investigating,
negotiating and completing such transactions) and the Chapter 11 Cases and other
judicial and regulatory proceedings related to such transactions and the
Chapter 11 Cases other than costs and expenses relating to any transactions with
Ultimate Purchasers and, with respect to expenses that would not otherwise be
incurred by the related Investor, Related Purchasers (collectively, “Transaction
Expenses”); from and after (i) in the case of ADAH and Harbinger, December 1,
2006, (ii) in the case of GS, July 3, 2007, in the case of Pardus, June 18, 2007
and in the case of UBS and Merrill, July 30, 2006, promptly upon submission to
the Company of summary statements therefor by such Investor, in each case,
without Bankruptcy Court review or further Bankruptcy Court order, whether or
not the transactions contemplated hereby are consummated and, in any event,
within 30 days of the submission of such statements. Notwithstanding the
foregoing, (i) Transaction Expenses incurred by ADAH or its Affiliates on or
prior to May 17, 2006 in an amount not to exceed $5,000,000 shall be paid if and
when the effective date of any plan of reorganization for the Company occurs and
only if such plan results in holders of Common Stock receiving any recovery
under such plan, (ii) Transaction Expenses incurred by Pardus on or prior to
June 18, 2007 shall be paid to the extent that they comprise the reasonable
fees, costs and expenses of legal counsel to Pardus related to the negotiation
of this Agreement, the non-disclosure agreement between Pardus and the Company
dated June 18, 2007 and the Transactions contemplated hereby or thereby, (iii)
Transaction Expenses incurred by GS on or prior to July 3, 2007 shall be paid to
the extent that they comprise the reasonable fees, costs and expenses of legal
counsel to GS related to the negotiation of this Agreement, the non-disclosure
agreement between GS and

-9-



--------------------------------------------------------------------------------



 



      the Company and the Transactions contemplated hereby or thereby and
(iv) the filing fee, if any, required to be paid in connection with any filings
required to be made by any Investor or its Affiliates under the HSR Act or any
other competition laws or regulations shall be paid by the Company on behalf of
the Investors or such Affiliate when filings under the HSR Act or any other
competition laws or regulations are made, together with all expenses of the
Investors or its Affiliates incurred to comply therewith.

    The provision for the payment of the Transaction Expenses is an integral
part of the transactions contemplated by this Agreement and without this
provision the Investors would not have entered into this Agreement and such
Transaction Expenses shall constitute an allowed administrative expense of the
Company under Section 503(b)(1) and 507(a)(1) of the Bankruptcy Code. In
addition, to the extent permitted under any order authorizing the Debtors to
obtain post-petition financing and/or to utilize cash collateral then or
thereafter in effect (each a “Financing Order”), the Transaction Expenses
incurred from and after the date of entry of the Original Approval Order shall
be protected by and entitled to the benefits of the carve-out for professional
fees provided in any such Financing Order.

  (k)   The Company acknowledges that the Investors and certain persons and
entities (collectively, the “Ultimate Purchasers”) have entered into an
agreement and may, prior to the Securities Act Effective Date, enter into one or
more new agreements or amend existing agreements (collectively, the “Additional
Investor Agreement”), pursuant to which the Investors have arranged for a number
of Ultimate Purchasers to purchase certain of the Unsubscribed Shares and the
Direct Subscription Shares. The Investors severally and not jointly acknowledge
that they have not agreed and, without the prior written consent of ADAH, will
not prior to the Closing agree, directly or indirectly, to sell, transfer,
assign, pledge, hypothecate, donate or otherwise encumber or dispose of any
Investor Shares or any interest or participation therein other than pursuant to
the Additional Investor Agreement (as it may be amended from time to time) and
other than an arrangement that was entered into among ADAH, Merrill, Harbinger
and certain of their Affiliates regarding participation interests in the
Series A-2 Senior Convertible Preferred Stock that was to be issued pursuant to
the Original Agreement, which agreement has been terminated. The total number of
Investors, Related Purchasers and Ultimate Purchasers as of the Closing Date
shall not exceed the Maximum Number. Each Additional Investor Agreement shall
contain each Ultimate Purchaser’s agreement to be bound by this Agreement and a
confirmation by each Ultimate Purchaser of the accuracy with respect to it of
the representations set forth in Section 4 and a copy of such confirmation shall
be provided to the Company prior to the Securities Act Effective Date. Each
Investor proposing to enter into an Additional Investor Agreement with any
Ultimate Purchaser or proposing to transfer Investor Shares to, or to arrange
for Investor Shares to be purchased by or delivered to, any Related Purchaser,
in either case, which would result in the Maximum Number being exceeded agrees
to notify the Company and ADAH prior to entering into such agreement or

-10-



--------------------------------------------------------------------------------



 



      effecting such transfer and will not undertake such agreement or effect
such transfer without the consent of the Company and ADAH, which shall not be
unreasonably withheld. The Investors severally and not jointly agree that with
respect to any offer or transfer to an Ultimate Purchaser prior to the Closing
Date, they have not offered and shall not offer any Investor Shares to, and they
have not entered into and shall not enter into the Additional Investor Agreement
with, any person or entity (A) on or after the Securities Act Effective Date and
(B) that is not a “Qualified Institutional Buyer” as defined in Rule 144A under
the Securities Act; provided, that the total number of Investors, Related
Purchasers and the Ultimate Purchasers pursuant to this Agreement shall not
exceed the Maximum Number; provided, further, that nothing in this Agreement
shall limit or restrict in any way any Investor’s ability to transfer or
otherwise dispose of any Investor’s Shares or any interest therein after the
Closing Date pursuant to an effective registration statement under the
Securities Act or an exemption from the registration requirements thereunder and
pursuant to applicable state securities laws.

3.   Representations and Warranties of the Company. Except as set forth in a
disclosure letter to be delivered pursuant to Section 5(s) (the “Disclosure
Letter”), the Company represents and warrants to, and agrees with, each of the
Investors as set forth below. Any item disclosed in a section of the Disclosure
Letter shall be deemed disclosed in all other sections of the Disclosure Letter
to the extent the relevance of such disclosure or matter is reasonably apparent
and shall qualify the representations and warranties contained in this
Section 3. Except for representations, warranties and agreements that are
expressly limited as to their date, each representation, warranty and agreement
shall be deemed made as of the date of delivery of the Disclosure Letter (the
“Disclosure Letter Delivery Date”) and as of the Closing Date:

  (a)   Organization and Qualification. The Company and each of its Significant
Subsidiaries has been duly organized and is validly existing in good standing
under the laws of its respective jurisdiction of incorporation, with the
requisite power and authority to own its properties and conduct its business as
currently conducted. Each of the Company and its Subsidiaries has been duly
qualified as a foreign corporation or organization for the transaction of
business and is in good standing under the laws of each other jurisdiction in
which it owns or leases properties or conducts any business so as to require
such qualification, except to the extent that the failure to be so qualified or
be in good standing has not had and would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. For the purpose of
this Agreement, “Material Adverse Effect” means (i) any material adverse effect
on the business, results of operations, liabilities, property or condition
(financial or otherwise) of the Company or its Subsidiaries, taken as a whole,
or (ii) any material adverse effect on the ability of the Company, subject to
the approvals and other authorizations set forth in Section 3(g) below, to
consummate the transactions contemplated by this Agreement or the Plan other
than, in either case, any effect relating to or resulting from (i) changes in
general economic conditions or securities or

-11-



--------------------------------------------------------------------------------



 



      financial markets in general that do not disproportionately impact the
Company and its Subsidiaries; (ii) general changes in the industry in which the
Company and its Subsidiaries operate and not specifically relating to, or having
a disproportionate effect on, the Companies and its Subsidiaries taken as a
whole (relative to the effect on other persons operating in such industry);
(iii) any changes in law applicable to the Company or any of its Subsidiaries or
any of their respective properties or assets or interpretations thereof by any
governmental authority which do not have a disproportionate effect on, the
Company and its Subsidiaries; (iv) any outbreak or escalation of hostilities or
war (whether declared or not declared) or any act of terrorism which do not have
a disproportionate effect on, the Company and its Subsidiaries; (v) the
announcement or the existence of, or compliance with, this Agreement and the
transactions contemplated hereby (including without limitation the impact
thereof on relationships with suppliers, customers or employees); (vi) any
accounting regulations or principles or changes in accounting practices or
policies that the Company or its Subsidiaries are required to adopt, including
in connection with the audit of the Company’s financial statements in accordance
with GAAP or any failure to timely file periodic reports or timely prepare
financial statements and the costs and effects of completing the preparation of
the Company’s financial statements and periodic reports; or (vii) any change in
the market price or trading volumes of the Company’s securities (it being
understood for the purposes of this subclause (vii) that any facts underlying
such change that are not otherwise covered by the immediately preceding clauses
(i) through (vi) may be taken into account in determining whether or not there
has been a Material Adverse Effect). For the purposes of this Agreement, (x) a
“Subsidiary” of any person means, with respect to such person, any corporation,
partnership, joint venture or other legal entity of which such person (either
alone or through or together with any other subsidiary), owns, directly or
indirectly, more than 50% of the stock or other equity interests, has the power
to elect a majority of the board of directors or similar governing body, or has
the power to direct the business and policies, and (y) a “Significant
Subsidiary” is a Subsidiary that satisfies the definition contained in
Article 1, Rule 1-02 of Regulation S-X promulgated pursuant to the Securities
Act of 1933, as amended.     (b)   Corporate Power and Authority.

  (i)   The Company has or, to the extent executed in the future, will have when
executed, the requisite corporate power and authority to enter into, execute and
deliver this Agreement and each other agreement to which it will be a party as
contemplated by this Agreement (this Agreement and such other agreements
collectively, the “Transaction Agreements”) and, subject to entry of the
Confirmation Order and the expiration, or waiver by the Bankruptcy Court, of the
10-day period set forth in Rules 6004(h) and 3020(e) of the Federal Rules of
Bankruptcy Procedure (the “Bankruptcy Rules”), respectively, to perform its
obligations hereunder and thereunder,

-12-



--------------------------------------------------------------------------------



 



      including the issuance of the Rights and Investor Shares. The Company has
taken or will take all necessary corporate action required for the due
authorization, execution, delivery and performance by it of this Agreement,
including the issuance of the Rights and Investor Shares.     (ii)   Prior to
the execution by the Company and filing with the Bankruptcy Court of the Plan,
the Company and each Subsidiary entering into the Plan will have the requisite
corporate power and authority to execute the Plan and to file the Plan with the
Bankruptcy Court and, subject to entry of the Confirmation Order and the
expiration, or waiver by the Bankruptcy Court, of the 10-day period set forth in
Bankruptcy Rule 3020(e), to perform its obligations thereunder, and will have
taken by the Effective Date all necessary corporate actions required for the due
authorization, execution, delivery and performance by it of the Plan.

  (c)   Execution and Delivery; Enforceability.

  (i)   Each Transaction Agreement has been, or prior to its execution and
delivery will be, duly and validly executed and delivered by the Company, and,
upon the expiration, or waiver by the Bankruptcy Court, of the 10-day period set
forth in Bankruptcy Rule 6004(h), each such document will constitute the valid
and binding obligation of the Company, enforceable against the Company in
accordance with its terms.     (ii)   The Plan will be duly and validly filed
with the Bankruptcy Court by the Company and each of its Subsidiaries executing
the Plan and, upon the entry of the Confirmation Order and the expiration, or
waiver by the Bankruptcy Court, of the 10-day period set forth in Bankruptcy
Rule 3020(e), will constitute the valid and binding obligation of the Company
and such Subsidiary, enforceable against the Company and such Subsidiaries in
accordance with its terms.

  (d)   Authorized and Issued Capital Stock. The authorized capital stock of the
Company consists of (i) 1,350,000,000 shares of Common Stock and
(ii) 650,000,000 shares of preferred stock, par value $0.10 per share. At the
close of business on June 30, 2007 (the “Capital Structure Date”)
(i) 561,781,500 shares of Common Stock were issued and outstanding, (ii) no
shares of the preferred stock were issued and outstanding, (iii) 3,244,317
shares of Common Stock were held by the Company in its treasury, (iv) 85,978,864
shares of Common Stock were reserved for issuance upon exercise of stock options
and other rights to purchase shares of Common Stock and vesting of restricted
stock units (each, an “Option” and, collectively, the “Options”) granted under
any stock option or stock-based compensation plan of the Company or otherwise
(the “Stock Plans”),

-13-



--------------------------------------------------------------------------------



 



      and (v) 200,000 shares of Series A participating preferred stock were
reserved for issuance pursuant to that certain Rights Agreement by and between
the Company and BankBoston, N.A., as Rights Agent, dated as of February 1, 1999,
as amended (the “Existing Shareholder Rights Plan”). All issued and outstanding
shares of capital stock of the Company and each of its Subsidiaries have been
duly authorized and validly issued and are fully paid and nonassessable, and the
holders thereof do not have any preemptive rights. Except as set forth in this
Section 3(d) or issuances pursuant to the Stock Plans, at the close of business
on the Capital Structure Date, no shares of capital stock or other equity
securities or voting interest in the Company were issued, reserved for issuance
or outstanding. Since the close of business on the Capital Structure Date, no
shares of capital stock or other equity securities or voting interest in the
Company have been issued or reserved for issuance or become outstanding, other
than shares described in clause (iv) of the second sentence of this Section 3(d)
that have been issued upon the exercise of outstanding Options granted under the
Stock Plans and other than the shares to be issued hereunder or pursuant to the
Plan Terms. Except as described in this Section 3(d), and except as will be
required by the Plan, neither the Company nor any of its Subsidiaries is party
to or otherwise bound by or subject to any outstanding option, warrant, call,
subscription or other right (including any preemptive right), agreement or
commitment which (w) obligates the Company or any of its Subsidiaries to issue,
deliver, sell or transfer, or repurchase, redeem or otherwise acquire, or cause
to be issued, delivered, sold or transferred, or repurchased, redeemed or
otherwise acquired, any shares of the capital stock of, or other equity or
voting interests in, the Company or any security convertible or exercisable for
or exchangeable into any capital stock of, or other equity or voting interest
in, the Company, (x) obligates the Company or any of its Subsidiaries to issue,
grant, extend or enter into any such option, warrant, call, right, security,
commitment, contract, arrangement or undertaking, (y) restricts the transfer of
any shares of capital stock of the Company or (z) relates to the voting of any
shares of capital stock of the Company. On the Effective Date, the authorized
capital stock of the Company and the issued and outstanding shares of capital
stock of the Company shall be consistent with the description set forth in the
Preferred Term Sheet, the Plan Terms and the Plan. On the Effective Date, the
authorized capital stock of the Company shall consist of such number of shares
of New Common Stock as shall be set forth in the Amended and Restated
Constituent Documents and 23,207,104 shares of new preferred stock. On the
Effective Date, assuming consummation of the transactions contemplated by this
Agreement: (i) 124,400,000 shares of New Common Stock will be outstanding; (ii)
12,787,724 shares of Series A Preferred Stock will be issued and outstanding and
(iii) 10,419,380 shares of Series B Preferred Stock will be issued and
outstanding.     (e)   Issuance. The Investor Shares to be issued and sold by
the Company to the Investors hereunder, when the Investor Shares are issued and
delivered against payment therefor by the Investors hereunder, shall have been
duly and validly authorized, issued and delivered and shall be fully paid and
non-assessable, and

-14-



--------------------------------------------------------------------------------



 



      free and clear of all Taxes, liens, preemptive rights, rights of first
refusal, subscription and similar rights, other than (i) any rights contained in
the terms of the Preferred Shares as set forth in the Company’s Certificate of
Incorporation and (ii) any rights contained in any shareholders agreement to
which one or more of the Investors shall be a party.     (f)   No Conflict.
Subject to the entry of the Confirmation Order and the expiration, or waiver by
the Bankruptcy Court, of the 10-day period set forth in Bankruptcy Rules 6004(h)
and 3020(e), as applicable, the distribution of the Rights, the sale, issuance
and delivery of the Shares upon exercise of the Rights, the consummation of the
Rights Offering by the Company and the execution and delivery (or, with respect
to the Plan, the filing) by the Company of the Transaction Agreements and the
Plan and compliance by the Company with all of the provisions hereof and thereof
and the Preferred Term Sheet and the Plan Terms and the consummation of the
transactions contemplated herein and therein (including compliance by each
Investor with its obligations hereunder and thereunder) (i) will not conflict
with, or result in a breach or violation of, any of the terms or provisions of,
or constitute a default under (with or without notice or lapse of time, or
both), or result, except to the extent to be specified in the Plan, in the
acceleration of, or the creation of any lien under, any indenture, mortgage,
deed of trust, loan agreement or other agreement or instrument to which the
Company or any of its Subsidiaries is a party or by which the Company or any of
its Subsidiaries is bound or to which any of the property or assets of the
Company or any of its Subsidiaries is subject, (ii) will not result in any
violation of the provisions of the Certificate of Incorporation or Bylaws of the
Company or any of its Subsidiaries, (iii) will not result in any material
violation of, or any termination or material impairment of any rights under, any
statute or any license, authorization, injunction, judgment, order, decree, rule
or regulation of any court or governmental agency or body having jurisdiction
over the Company or any of its Subsidiaries or any of their properties, and
(iv) will not trigger the distribution under the Existing Shareholders Rights
Plan of Rights Certificates (as defined therein) or otherwise result in any
Investor being or becoming an Acquiring Person, except in any such case
described in subclause (i) for any conflict, breach, violation, default,
acceleration or lien which has not had and would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.     (g)  
Consents and Approvals. No consent, approval, authorization, order, registration
or qualification of or with any court or governmental agency or body having
jurisdiction over the Company or any of its Subsidiaries or any of their
properties is required for the distribution of the Rights, the sale, issuance
and delivery of Shares upon exercise of the Rights or the Investor Shares to
each Investor hereunder and the consummation of the Rights Offering by the
Company and the execution and delivery by the Company of the Transaction
Agreements or the Plan and performance of and compliance by the Company with all
of the

-15-



--------------------------------------------------------------------------------



 



      provisions hereof and thereof and the Preferred Term Sheet and the Plan
Terms and the consummation of the transactions contemplated herein and therein,
except (i) the entry of the Confirmation Order and the expiration, or waiver by
the Bankruptcy Court, of the 10-day period set forth in Bankruptcy Rules 6004(h)
and 3020(e), as applicable, (ii) the registration under the Securities Act of
the issuance of the Rights and the Shares pursuant to the exercise of Rights,
(iii) filings with respect to and the expiration or termination of the waiting
period under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended (the “HSR Act”), and any other comparable laws or regulations in any
foreign jurisdiction relating to the sale or issuance of Investor Shares to the
Investors, (iv) the filing with the Secretary of State of the State of Delaware
of the Certificate of Incorporation to be applicable to the Company from and
after the Effective Date and (v) such consents, approvals, authorizations,
registrations or qualifications (x) as may be required under the rules and
regulations of the New York Stock Exchange or the Nasdaq Stock Exchange to
consummate the transactions contemplated herein, (y) as may be required under
state securities or Blue Sky laws in connection with the purchase of the
Investor Shares by the Investors or the distribution of the Rights and the sale
of Shares to Eligible Holders or (z) the absence of which will not have or would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.     (h)   Arm’s Length. The Company acknowledges and agrees that
the Investors are acting solely in the capacity of an arm’s length contractual
counterparty to the Company with respect to the transactions contemplated hereby
(including in connection with determining the terms of the Rights Offering) and
not as a financial advisor or a fiduciary to, or an agent of, the Company or any
other person or entity. Additionally, the Investors are not advising the Company
or any other person or entity as to any legal, tax, investment, accounting or
regulatory matters in any jurisdiction. The Company shall consult with its own
advisors concerning such matters and shall be responsible for making its own
independent investigation and appraisal of the transactions contemplated hereby,
and the Investors shall have no responsibility or liability to the Company, its
Affiliates, or their respective shareholders, directors, officers, employees,
advisors or other representatives with respect thereto. Any review by the
Investors of the Company, the transactions contemplated hereby or other matters
relating to such transactions will be performed solely for the benefit of the
Investors and shall not be on behalf of the Company, its Affiliates, or their
respective shareholders, directors, officers, employees, advisors or other
representatives and shall not affect any of the representations or warranties
contained herein or the remedies of the Investors with respect thereto.     (i)
  Financial Statements. The financial statements and the related notes of the
Company and its consolidated Subsidiaries included or incorporated by reference
in the Company SEC Documents and the Rights Offering Registration Statement, and
to be included or incorporated by reference in the Disclosure Statement and

-16-



--------------------------------------------------------------------------------



 



      the Rights Offering Registration Statement and the Rights Offering
Prospectus, comply or will comply, as the case may be, in all material respects
with the applicable requirements of the Securities Act, the Securities Exchange
Act of 1934, as amended, and the rules and regulation of the Commission
thereunder (the “Exchange Act”) and the Bankruptcy Code, as applicable, and
present fairly or will present fairly in all material respects the financial
position, results of operations and cash flows of the Company and its
Subsidiaries as of the dates indicated and for the periods specified; such
financial statements have been prepared in conformity with U.S. generally
accepting accounting principles (“GAAP”) applied on a consistent basis
throughout the periods covered thereby (except as disclosed in the Company SEC
Documents filed prior to the date hereof), and the supporting schedules included
or incorporated by reference in the Company SEC Documents and the Rights
Offering Registration Statement, and to be included or incorporated by reference
in the Disclosure Statement, the Rights Offering Registration Statement and the
Rights Offering Prospectus, present fairly or will present fairly the
information required to be stated therein; and the other financial information
included or incorporated by reference in the Company SEC Documents and the
Rights Offering Registration Statement, and to be included or incorporated by
reference in the Disclosure Statement, Rights Offering Registration Statement
and the Rights Offering Prospectus, has been or will be derived from the
accounting records of the Company and its Subsidiaries and presents fairly or
will present fairly the information shown thereby; and the pro forma financial
information and the related notes included or incorporated by reference in the
Company SEC Documents and the Rights Offering Registration Statement, and to be
included or incorporated by reference in the Disclosure Statement, Rights
Offering Registration Statement and the Rights Offering Prospectus, have been or
will be prepared in accordance with the applicable requirements of the
Securities Act and the Exchange Act, as applicable, and the assumptions
underlying such pro forma financial information are reasonable and are set forth
in the Company SEC Documents and will be set forth in the Disclosure Statement,
Rights Offering Registration Statement and the Rights Offering Prospectus.    
(j)   Company SEC Documents and Disclosure Statement. The Company has filed all
required reports, schedules, forms, statements and other documents (including
exhibits and all other information incorporated therein but not including the
Rights Offering Registration Statement or the other documents referred to in
Section 3(k) below) with the Commission (“Company SEC Documents”). As of their
respective dates, each of the Company SEC Documents complied in all material
respects with the requirements of the Securities Act or the Exchange Act and the
rules and regulations of the Commission promulgated thereunder applicable to
such Company SEC Documents. The Company has filed with the Commission all
“material contracts” (as such term is defined in Item 601(b)(10) of
Regulation S-K under the Exchange Act) that are required to be filed as exhibits
to the Company SEC Documents. No Company SEC Document filed after December 31,
2005, when filed, contained any untrue statement of a material

-17-



--------------------------------------------------------------------------------



 



      fact or omitted to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading. The Disclosure Statement, when submitted
to the Bankruptcy Court and upon confirmation and effectiveness, will conform in
all material respects to the requirements of the Bankruptcy Code. The Disclosure
Statement, when submitted to the Bankruptcy Court and upon confirmation and
effectiveness, and any future Company SEC Documents filed with the Commission
prior to the Closing Date, when filed, will not contain any untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they are made, not misleading.     (k)   Rights Offering Registration
Statement and Rights Offering Prospectus. The Rights Offering Registration
Statement and any post-effective amendment thereto, as of the applicable
Securities Act Effective Date and, if applicable, as of the date of such
post-effective amendment, will comply in all material respects with the
Securities Act, and will not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading; and as of the applicable filing date of
the Rights Offering Prospectus, the Rights Offering Prospectus, and as of the
filing date of any amendment or supplement thereto and during the Rights
Offering Period, and as of the Closing Date, the Rights Offering Prospectus as
so amended or supplemented, will not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading. On the Rights Distribution Date, during the
Rights Offering Period, and at the Expiration Time, the Investment Decision
Package will not contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. Each Issuer Free Writing Prospectus, at the time of use
thereof, when considered together with the Investment Decision Package, will not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading. Each
Preliminary Rights Offering Prospectus, at the time of filing thereof, complied
(in the case of a Preliminary Rights Offering Prospectus filed prior to the date
hereof) and will comply in all material respects with the Securities Act and did
not (in the case of a Preliminary Rights Offering Prospectus filed prior to the
date hereof) and will not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading. Notwithstanding the foregoing, the Company makes no
representation and warranty with respect to any statements or omissions made in
reliance on and in conformity with information relating to each Investor or the
Ultimate Purchasers furnished to the Company in writing by such Investor or the
Ultimate Purchasers

-18-



--------------------------------------------------------------------------------



 



      expressly for use in the Rights Offering Registration Statement and the
Rights Offering Prospectus and any amendment or supplement thereto. On March 21,
2007, the Staff of the Commission delivered a letter to the Company which will
be included in Schedule 3(k) of the Disclosure Letter.         For the purposes
of this Agreement, (i) the term “Rights Offering Registration Statement” means
the Registration Statement filed with the Commission relating to the Rights
Offering, including all exhibits thereto, as amended as of the Securities Act
Effective Date, and any post-effective amendment thereto that becomes effective;
(ii) the term “Rights Offering Prospectus” means the final prospectus contained
in the Rights Offering Registration Statement at the Securities Act Effective
Date (including information, if any, omitted pursuant to Rule 430A and
subsequently provided pursuant to Rule 424(b) under the Securities Act ), and
any amended form of such prospectus provided under Rule 424(b) under the
Securities Act or contained in a post-effective amendment to the Rights Offering
Registration Statement; (iii) the term “Investment Decision Package” means the
Rights Offering Prospectus, together with any Issuer Free Writing Prospectus
used by the Company to offer the Shares to Eligible Holders pursuant to the
Rights Offering, (iv) the term “Issuer Free Writing Prospectus” means each
“issuer free writing prospectus” (as defined in Rule 433 of the rules
promulgated under the Securities Act) prepared by or on behalf of the Company or
used or referred to by the Company in connection with the Rights Offering,
(v) the term “Preliminary Rights Offering Prospectus” means each prospectus
included in the Rights Offering Registration Statement (and any amendments
thereto) before it becomes effective, any prospectus filed with the Commission
pursuant to Rule 424(a) under the Securities Act and the prospectus included in
the Rights Offering Registration Statement, at the time of effectiveness that
omits information permitted to be excluded under Rule 430A under the Securities
Act; and (vi) “Securities Act Effective Date” means the date and time as of
which the Rights Offering Registration Statement, or the most recent
post-effective amendment thereto, was declared effective by the Commission which
shall not be requested by the Company before the Confirmation Order is issued
without the prior consent of ADAH.     (l)   Free Writing Prospectuses. Each
Issuer Free Writing Prospectus will conform in all material respects to the
requirements of the Securities Act as of the date of first use or as otherwise
provided for in Rule 433 under the Securities Act, and the Company will comply
with all prospectus delivery and all filing requirements applicable to such
Issuer Free Writing Prospectus under the Securities Act. The Company has
retained in accordance with the Securities Act all Issuer Free Writing
Prospectuses that were not required to be filed pursuant to the Securities Act.

-19-



--------------------------------------------------------------------------------



 



  (m)   Absence of Certain Changes. Since December 31, 2006, other than as
disclosed in the Company SEC Documents filed prior to the date hereof, and
except for actions to be taken pursuant to the Transaction Agreements and the
Plan:

  (i)   there has not been any change in the capital stock from that set forth
in Section 3(d) or any material change in long-term debt of the Company or any
of its Subsidiaries, or any dividend or distribution of any kind declared, set
aside for payment, paid or made by the Company on any class of capital stock;  
  (ii)   no event, fact or circumstance has occurred which has had or would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect;     (iii)   neither the Company nor any of its Subsidiaries has
made any changes with respect to accounting policies or procedures, except as
required by law or changes in GAAP;     (iv)   neither the Company nor any of
its Subsidiaries has paid, discharged, waived, compromised, settled or otherwise
satisfied any material Legal Proceeding, whether now pending or hereafter
brought, (A) at a cost materially in excess of the amount accrued or reserved
for it in the Company SEC Documents filed prior to the date hereof, (B) pursuant
to terms that impose material adverse restrictions on the business of the
Company and its Subsidiaries as currently conducted or (C) on a basis that
reveals a finding or an admission of a material violation of law by the Company
or its Subsidiaries;     (v)   other than in the ordinary course of business,
neither the Company nor any of its Subsidiaries has (A) made, changed or revoked
any material Tax election, (B) entered into any settlement or compromise of any
material Tax liability, (C) filed any amended Tax Return with respect to any
material Tax, (D) changed any annual Tax accounting period, (E) entered into any
closing agreement relating to any material Tax, (F) knowingly failed to claim a
material Tax refund for which it is entitled, or (G) made material changes to
their Tax accounting methods or principles;     (vi)   there has not been
(A) any increase in the base compensation payable or to become payable to the
officers or employees of the Company or any of its Subsidiaries with annual base
compensation in excess of $500,000 (except for compensation increases in the
ordinary course of business and consistent with past practice) or (B) except in
the ordinary course of

-20-



--------------------------------------------------------------------------------



 



      business and consistent with past practice, any establishment, adoption,
entry into or material amendment of any collective bargaining, bonus, profit
sharing, thrift, compensation, employment, termination, severance or other plan,
agreement, trust, fund, policy or arrangement for the benefit of any director,
or for the benefit of a group of employees or for any individual officer or
employee with annual base compensation in excess of $500,000, in each case;    
(vii)   except in a manner consistent with (i) the Company’s transformation plan
previously disclosed in the Company SEC Documents prior to the date hereof (the
“Transformation Plan”) and (ii) (A) prior to the satisfaction of the condition
with respect to the Business Plan in accordance with Section 9(a)(xxviii) of
this Agreement, that certain draft business plan delivered to the Investors
dated February 28, 2007, as amended by the revisions thereto delivered to the
Investors dated April 5, 2007 (collectively the “Draft Business Plan”) or
(B) after the satisfaction of the condition with respect to the Business Plan in
accordance with Section 9(a)(xxviii) of this Agreement, the Business Plan
approved by ADAH in accordance with this Agreement neither the Company nor any
of its Subsidiaries have sold, transferred, leased, licensed or otherwise
disposed of any assets or properties material to the Company and its
Subsidiaries, taken as a whole, except for (A) sales of inventory in the
ordinary course of business consistent with past practice and (B) leases or
licenses entered into in the ordinary course of business consistent with past
practice; and     (viii)   except in a manner consistent with (i) the
Transformation Plan and (ii) (A) prior to the satisfaction of the condition with
respect to the Business Plan in accordance with Section 9(a)(xxviii) of this
Agreement, the Draft Business Plan or (B) after the satisfaction of the
condition with respect to the Business Plan in accordance with this
Section 9(a)(xxviii) of Agreement, the Business Plan approved by ADAH in
accordance with this Agreement, neither the Company nor any of its Subsidiaries
have acquired any business or entity material to the Company and its
Subsidiaries, taken as a whole, by merger or consolidation, purchase of assets
or equity interests, or by any other manner, in a single transaction or a series
of related transactions, or entered into any contract, letter of intent or
similar arrangement (whether or not enforceable) with respect to the foregoing.

  (n)   Descriptions of the Transaction Agreement. The statements in the Rights
Offering Registration Statement and the Rights Offering Prospectus insofar as
they purport to constitute summaries of each of the Transaction Agreements, the
Plan, the Original Approval Order or the Approval Order and the Confirmation
Order, or the terms of statutes, rules or regulations, legal or governmental

-21-



--------------------------------------------------------------------------------



 



      proceedings or contracts, will constitute accurate summaries in all
material respects.     (o)   No Violation or Default; Compliance with Laws.
Neither the Company nor any of its Significant Subsidiaries is in violation of
its charter or by-laws or similar organizational documents. Neither the Company
nor any of its Subsidiaries is, except as a result of the Chapter 11 Cases, in
default, and no event has occurred that, with notice or lapse of time or both,
would constitute such a default, in the due performance or observance of any
term, covenant or condition contained in any indenture, mortgage, deed of trust,
loan agreement or other agreement or instrument to which the Company or any of
its Subsidiaries is a party or by which the Company or any of its Subsidiaries
is bound or to which any of the property or assets of the Company or any of its
Subsidiaries is subject, except for any such default that has not had and would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. Neither the Company nor any of its Subsidiaries is, or has been
at any time since January 1, 2002, in violation of any law or statute or any
judgment, order, rule or regulation of any court or arbitrator or governmental
or regulatory authority, except for any such violation that has not had and
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.     (p)   Legal Proceedings. Except as described in the
Company SEC Documents filed prior to the date hereof, there are no legal,
governmental or regulatory actions, suits, proceedings or, to the knowledge of
the Company, investigations pending to which the Company or any of its
Subsidiaries is or may be a party or to which any property of the Company or any
of its Subsidiaries is or may be the subject that, individually or in the
aggregate, has had or, if determined adversely to the Company or any of its
Subsidiaries, would reasonably be expected to have a Material Adverse Effect,
and no such actions, suits or proceedings or, to the knowledge of the Company,
investigations are pending, threatened or contemplated, by any governmental or
regulatory authority or by others. There are no current or pending legal,
governmental or regulatory actions, suits or proceedings that are required under
the Exchange Act to be described in the Company SEC Documents or the Rights
Offering Registration Statement or Rights Offering Prospectus that are not or
will not be so described, and there are no statutes, regulations or contracts or
other documents that are required under the Exchange Act to be filed as exhibits
to the Company SEC Documents or the Rights Offering Registration Statement or
Rights Offering Prospectus or described in the Company SEC Documents or the
Rights Offering Registration Statement or Rights Offering Prospectus that are
not so filed or described.     (q)   Independent Accountants. Ernst & Young LLP
(“E&Y”), the Company’s public accountants, are independent public accountants
with respect to the Company and its Subsidiaries as required by the Securities
Act.

-22-



--------------------------------------------------------------------------------



 



  (r)   Labor Relations. Except as set forth in the Company SEC Documents filed
prior to the date hereof:

  (i)   neither the Company nor any of its Subsidiaries is a party to, or bound
by, any material collective bargaining agreement, contract or other agreement or
understanding with a labor union or labor organization (other than contracts or
other agreements or understandings with labor unions or labor organizations in
connection with products and services offered and sold to such unions and
organizations by the Company or its Subsidiaries);     (ii)   neither the
Company nor any of its Subsidiaries is the subject of any proceeding asserting
that it or any Subsidiary has committed an unfair labor practice or sex, age,
race or other discrimination or seeking to compel it to bargain with any labor
organization as to wages or conditions of employment, which, individually or in
the aggregate, has had or would reasonably be expected to have a Material
Adverse Effect;     (iii)   there are no material current or, to the knowledge
of the Company, threatened organizational activities or demands for recognition
by a labor organization seeking to represent employees of the Company or any
Subsidiary and no such activities have occurred during the past 24 months;    
(iv)   no grievance, arbitration, litigation or complaint or, to the knowledge
of the Company, investigations relating to labor or employment matters is
pending or, to the knowledge of the Company, threatened against the Company or
any of its Subsidiaries which, except as has not had, and would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect;     (v)   the Company and each of its Subsidiaries has complied and is
in compliance in all respects with all applicable laws (domestic and foreign),
agreements, contracts, and policies relating to employment, employment
practices, wages, hours, and terms and conditions of employment and is not
engaged in any material unfair labor practice as determined by the National
Labor Relations Board (or any foreign equivalent) except where the failure to
comply has not had or would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect;     (vi)   the Company has complied
in all respects with its payment obligations to all employees of the Company and
its Subsidiaries in respect of all wages, salaries, commissions, bonuses,
benefits and other compensation due and payable to such employees under any
Company policy, practice,

-23-



--------------------------------------------------------------------------------



 



      agreement, plan, program or any statute or other law, except to the extent
that any noncompliance, either individually or in the aggregate, has not had and
would not reasonably be expected to have a Material Adverse Effect; and    
(vii)   the Company has complied and is in compliance in all material respects
with its obligations pursuant to the Worker Adjustment and Retraining
Notification Act of 1988 (and any similar state or local law) to the extent
applicable, and all material other employee notification and bargaining
obligations arising under any collective bargaining agreement or statute.

  (s)   Title to Intellectual Property. The Company and its Subsidiaries own or
possess valid and enforceable rights to use all material patents, patent
applications, trademarks, service marks, trade names, trademark registrations,
service mark registrations, copyrights, licenses and know-how (including trade
secrets and other unpatented and/or unpatentable proprietary or confidential
information, systems or procedures) (collectively, “Intellectual Property”) used
in the conduct of their respective businesses other than Intellectual Property,
the failure to own or possess which has not had and would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
All registrations with and applications to governmental or regulatory
authorities in respect of such Intellectual Property are valid and in full force
and effect, have not, except in accordance with the ordinary course practices of
the Company and its Subsidiaries, lapsed, expired or been abandoned (subject to
the vulnerability of a registration for trademarks to cancellation for lack of
use), are not the subject of any opposition filed with the United States Patent
and Trademark Office or any other applicable Intellectual Property registry. The
consummation of the transaction contemplated hereby and by the Plan will not
result in the loss or impairment of any rights to use such Intellectual Property
or obligate any of the Investors to pay any royalties or other amounts to any
third party in excess of the amounts that would have been payable by Company and
its Subsidiaries absent the consummation of this transactions. The Company and
its Subsidiaries have taken reasonable security measures to protect the
confidentiality and value of its and their trade secrets (or other Intellectual
Property for which the value is dependent upon its confidentiality), and no such
information, has been misappropriated or the subject of an unauthorized
disclosure, except to the extent that such misappropriation or unauthorized
disclosure has not had and would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. The Company and its
Subsidiaries have not received any notice that it is or they are, in default (or
with the giving of notice or lapse of time or both, would be in default) under
any contract relating to such Intellectual Property. No Intellectual Property
rights of the Company or its Subsidiaries are being infringed by any other
person, except to the extent that such infringement has not had and would not
have, individually or in the aggregate, a Material Adverse Effect. The conduct
of the businesses of the Company and its Subsidiaries will

-24-



--------------------------------------------------------------------------------



 



      not conflict in any respect with any Intellectual Property rights of
others, and the Company and its Subsidiaries have not received any notice of any
claim of infringement or conflict with any such rights of others which has had
or would in any such case be reasonably expected to have, individually or in the
aggregate, a Material Adverse Effect.     (t)   Title to Real and Personal
Property. The Company and its Subsidiaries have good and marketable title to all
real property owned by the Company and its Subsidiaries and good title to all
other tangible and intangible properties (other than Intellectual Property
covered by Section 3(s)) owned by them, in each case, free and clear of all
mortgages, pledges, liens, security interests, claims, restrictions or
encumbrances of any kind except such as (i) are described in the consolidated
balance sheets included in the Company SEC Documents filed prior to the date
hereof or (ii) individually and in the aggregate, have not had and would not
reasonably be expected to have a Material Adverse Effect. All of the leases and
subleases to which the Company or its Subsidiaries are a party are in full force
and effect and enforceable by the Company or such Subsidiary in accordance with
their terms, and neither the Company nor any Subsidiary has received any notice
of any claim of any sort that has been asserted by anyone adverse to the rights
of the Company or any Subsidiary under any of the leases or subleases mentioned
above, or affecting or questioning the rights of the Company or such Subsidiary
to the continued possession of the leased or subleased property by under any
such lease or sublease, except where any such claim or failure to be enforceable
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.     (u)   No Undisclosed Relationships. As of the date
hereof, no relationship, direct or indirect, exists between or among the Company
or any of its Subsidiaries, on the one hand, and the directors, officers,
stockholders, customers or suppliers of the Company or any of its Subsidiaries,
on the other, that is required by the Exchange Act to be described in the
Company SEC Documents and that are not so described, except for the transactions
pursuant to this Agreement.     (v)   Investment Company Act. As of the date
hereof, the Company is not and, after giving effect to the consummation of the
Plan, including the offering and sale of the Investor Shares and Shares upon
exercise of Rights, and the application of the proceeds thereof, will not be
required to register as an “investment company” or an entity “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, and the rules and regulations of the Commission thereunder.     (w)
  Licenses and Permits. The Company and its Subsidiaries possess all licenses,
certificates, permits and other authorizations issued by, and have made all
declarations and filings with, the appropriate federal, state, local or foreign

-25-



--------------------------------------------------------------------------------



 



      governmental or regulatory authorities that are necessary for the
ownership or lease of their respective properties or the conduct of their
respective businesses as described in the Company SEC Documents except any such
licenses, certificates, permits or authorization the absence of which would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. Except as described in the Company SEC Documents filed prior to
the date hereof and except as, individually and in the aggregate, has not had
and would not reasonably be expected to have a Material Adverse Effect, neither
the Company nor any of its Subsidiaries has received notice of any revocation or
modification of any such license, certificate, permit or authorization or has
any reason to believe that any such license, certificate, permit or
authorization will not be renewed in the ordinary course.     (x)   Compliance
with Environmental Laws.

  (i)   The Company and its Subsidiaries have complied and are in compliance
with any and all applicable federal, state, local and foreign laws, rules,
regulations, decisions and orders, including all civil and common law, relating
to the protection of human health and safety, the environment or hazardous or
toxic substances or wastes, pollutants or contaminants (collectively,
“Environmental Laws”);     (ii)   the Company and its Subsidiaries have
(a) received and are in compliance with all permits, licenses or other approvals
required of them under applicable Environmental Laws to conduct their respective
businesses, (b) are not subject to any action to revoke, terminate, cancel,
limit, amend or appeal any such permits, licenses or approvals, and (c) have
paid all fees, assessments or expenses due under any such permits, licenses or
approvals;     (iii)   the Company and its Subsidiaries have not received notice
from any governmental authority of any actual or potential liability for the
investigation or remediation of any disposal or release of hazardous or toxic
substances or wastes, pollutants or contaminants, or for any violation of
Environmental Laws;     (iv)   there are no facts, circumstances or conditions
relating to the past or present business or operations of the Company, its
Subsidiaries or any of their predecessors (including the disposal of any
hazardous or toxic substances or wastes, pollutants or contaminants), or to any
real property currently or formerly owned or operated by the Company, its
Subsidiaries or any of their predecessors, that would reasonably be expected to
give rise to any claim, proceeding or action, or to any liability, under any
Environmental Law;

-26-



--------------------------------------------------------------------------------



 



  (v)   neither the Company nor any of its Subsidiaries has agreed to assume or
accept responsibility for, by contract or otherwise, any liability of any other
person under Environmental Laws;     (vi)   neither the Company nor any of its
Subsidiaries is required or reasonably expected to incur material capital
expenditures during the current and the subsequent five fiscal years to reach or
maintain compliance with existing or reasonably anticipated Environmental Laws;
    (vii)   none of the transactions contemplated under this Agreement will give
rise to any obligations to obtain the consent of or provide notice to any
governmental or regulatory authority under any Environmental Laws; and    
(viii)   none of the Company, nor any of its subsidiaries nor their respective
predecessors has manufactured, marketed, distributed, or sold asbestos or any
products containing asbestos.

except, in the case of each of subclauses (i) through (vi) and in subclause
(viii) above, as disclosed in the Company SEC Documents filed prior to the date
hereof, as have been, as of the date of this Agreement, adequately provided for
in accordance with GAAP in the financial statements of the Company included in
the Company SEC Documents filed prior to the date hereof, or as, individually
and in the aggregate, has not had and would not reasonably be expected to have a
Material Adverse Effect.

  (y)   Tax Matters. Except as described in the Company SEC Documents filed with
the Commission prior to the date hereof:

  (i)   The Company has timely filed or caused to be timely filed (taking into
account any applicable extension of time within which to file) with the
appropriate taxing authorities all material tax returns, statements, forms and
reports (including elections, declarations, disclosures, schedules, estimates
and information Tax Returns) for Taxes (“Tax Returns”) that are required to be
filed by, or with respect to, the Company and its Subsidiaries on or prior to
the Closing Date. The Tax Returns accurately reflect all material liability for
Taxes of the Company and its Subsidiaries for the periods covered thereby;    
(ii)   all material Taxes and Tax liabilities due by or with respect to the
income, assets or operations of the Company and its Subsidiaries for all taxable
years or other taxable periods that end on or before the Closing Date have been
or will, prior to the Closing, be timely paid in full or accrued and

-27-



--------------------------------------------------------------------------------



 



      fully provided for in accordance with GAAP on the financial statements of
the Company included in the Company SEC Documents;     (iii)   neither the
Company nor any of its Subsidiaries has received any written notices from any
taxing authority relating to any material issue that has not been adequately
provided for in accordance with GAAP in the financial statements of the Company
included in the Company SEC Documents filed prior to the date hereof;     (iv)  
all material Taxes which the Company and each or any of its Subsidiaries is (or
was) required by law to withhold or collect in connection with amounts paid or
owing to any employee, independent contractor, creditor, stockholder or other
third party have been duly withheld or collected, and have been timely paid to
the proper authorities to the extent due and payable;     (v)   neither the
Company nor any of its subsidiaries has been included in any “consolidated,”
“unitary” or “combined” Tax Return provided for under the law of the United
States, any foreign jurisdiction or any state or locality with respect to Taxes
for any taxable period for which the statute of limitations has not expired
(other than a group of which the Company and/or its subsidiaries are the only
members);     (vi)   except for the tax sharing allocations and similar
agreements entered into with GM at the time of the spin-off, there are no tax
sharing, allocation, indemnification or similar agreements in effect as between
the Company or any of its Subsidiaries or any predecessor or affiliate thereof
and any other party (including any predecessors or affiliates thereof) under
which the Company or any of its Subsidiaries would be liable for any material
Taxes or other claims of any party;     (vii)   the Company has not been a
“United States real property holding corporation” within the meaning of
Section 897(c)(2) of the Code at any time during the five-year period ending on
the date hereof; and     (viii)   the Company is not a party to any agreement
other than certain Change In Control Agreements in the Company SEC Documents
filed prior to the date hereof that would require the Company or any affiliate
thereof to make any material payment that would constitute an “excess parachute
payment” for purposes of Sections 280G and 4999 of the Code.

-28-



--------------------------------------------------------------------------------



 



For purposes of this Agreement, “Taxes” shall mean all taxes, assessments,
charges, duties, fees, levies or other governmental charges, including, without
limitation, all federal, state, local, foreign and other income, franchise,
profits, gross receipts, capital gains, capital stock, transfer, property,
sales, use, value-added, occupation, property, excise, severance, windfall
profits, stamp, license, payroll, social security, withholding and other taxes,
assessments, charges, duties, fees, levies or other governmental charges of any
kind whatsoever (whether payable directly or by withholding and whether or not
requiring the filing of a Tax Return), all estimated taxes, deficiency
assessments, additions to tax, penalties and interest and shall include any
liability for such amounts as a result either of being a member of a combined,
consolidated, unitary or affiliated group or of a contractual obligation to
indemnify any person or other entity.

  (z)   Compliance With ERISA.

  (i)   Correct and complete copies of the following documents, with respect to
all material domestic and foreign benefit and compensation plans, programs,
contracts, commitments, practices, policies and arrangements, whether written or
oral, that have been established, maintained or contributed to (or with respect
to which an obligation to contribute has been undertaken) or with respect to
which any potential liability is borne by the Company or any of its
Subsidiaries, including, but not limited to, “employee benefit plans” within the
meaning of Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), and deferred compensation, stock option, stock purchase,
restricted stock, stock appreciation rights, stock based, incentive and bonus
plans (the “Company Plans”), have been delivered or made available to the
Investors by the Company, to the extent applicable: (i) all material Company
Plan documents, together with all amendments and attachments thereto (including,
in the case of any Company Plan not set forth in writing, a written description
thereof); (ii) all material trust documents, declarations of trust and other
documents establishing other funding arrangements, and all amendments thereto
and the latest financial statements thereof; (iii) the most recent annual report
on IRS Form 5500 for each of the past three years and all schedules thereto and
the most recent actuarial report; (iv) the most recent IRS determination letter;
(v) summary plan descriptions and summaries of material modifications; and
(vi) the two most recently prepared actuarial valuation reports.     (ii)  
Except as has not had and would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect, or except as described in the
Company SEC Documents filed prior to the date hereof: (A) each Company Plan,
other than any “multiemployer plans” within the meaning of Section 3(37) of
ERISA (“Multiemployer Plans”), is in compliance with ERISA, the Internal Revenue
Code of 1986, as amended

-29-



--------------------------------------------------------------------------------



 



      (the “Code”) and other applicable laws; (B) each Company Plan that is
intended to be a qualified plan under Section 401(a) of the Code has received a
favorable determination letter from the IRS covering all Tax law changes prior
to the Economic Growth and Tax Relief Reconciliation Act of 2001 or has applied
to the IRS for such favorable determination within the applicable remedial
amendment period under Section 401(b) of the Code, and the Company is not aware
of any circumstances likely to result in the loss of the qualification of such
Company Plan under Section 401(a) of the Code; (C) no liability under Subtitle C
or D of Title IV of ERISA has been or is reasonably expected to be incurred by
the Company or any of its Subsidiaries with respect to any ongoing, frozen or
terminated “single-employer plan,” within the meaning of Section 4001(a)(15) of
ERISA (“Single-Employer Plan”) currently maintained or contributed to (or with
respect to which an obligation to contribute has been undertaken), or the
Single-Employer Plan of any entity which is considered one employer with the
Company under Section 4001 of ERISA or Section 414 of the Code (a “Company ERISA
Affiliate”); (D) the Company and its Subsidiaries have not incurred any
withdrawal liability (including any contingent or secondary withdrawal
liability) with respect to a Multiemployer Plan under Subtitle E of Title IV of
ERISA (regardless of whether based on contributions of a Company ERISA
Affiliate) that has not been satisfied in full and no condition or circumstance
has existed that presents a risk of the occurrence of any withdrawal from or the
partition, termination, reorganization or insolvency of any such Multiemployer
Plan; (E) no notice of a “reportable event,” within the meaning of Section 4043
of ERISA has occurred or is expected to occur for any Company Plan or by any
Company ERISA Affiliate; (F) all contributions required to be made under the
terms of any Company Plan have been timely made or have been reflected in the
financial statements of the Company included in the Company SEC Reports filed
prior to the date hereof; and (G) there has been no amendment to, announcement
by the Company or any of its Subsidiaries relating to, or change in employee
participation or coverage under, any Company Plan which would increase the
expense of maintaining such plan above the level of the expense incurred
therefor for the most recent fiscal year.     (iii)   Except as disclosed in the
Company SEC Documents filed prior to the date hereof: (A) neither any Company
Plan nor any Single-Employer Plan of a Company ERISA Affiliate has an
“accumulated funding deficiency” (whether or not waived) within the meaning of
Section 412 of the Code or Section 302 of ERISA and neither the Company nor any
of its Subsidiaries nor any Company ERISA Affiliate has applied for or obtained
a funding waiver; (B) the Company expects that required minimum contributions to
any Company Plan under Section 412 of the Code will not be materially increased
by application of Section 412(l) of the Code; (C) neither the Company nor any of
its Subsidiaries has provided, or is required to

-30-



--------------------------------------------------------------------------------



 



      provide, security to any Company Plan or to any Single-Employer Plan of a
Company ERISA Affiliate pursuant to Section 401(a)(29) of the Code; and (D)
neither the execution of this Agreement, stockholder approval of this Agreement
nor the consummation of the transactions contemplated hereby will limit or
restrict the right of the Company to merge, amend or terminate any of the
Company Plans.

  (aa)   Internal Control Over Financial Reporting. Except as set forth in the
Company SEC Documents filed prior to the date hereof, the Company and its
Subsidiaries (i) make and keep books and records that accurately and fairly
represent the Company’s transactions, and (ii) maintain and have maintained
effective internal control over financial reporting as defined in Rule 13a-15
under the Exchange Act and a system of internal accounting controls sufficient
to provide reasonable assurance that: (A) transactions are executed in
accordance with management’s general or specific authorizations;
(B) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset accountability; (C) access to assets is permitted only in
accordance with management’s general or specific authorization; and (D) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company has disclosed, based on the most recent evaluation of
its chief executive officer and its chief financial officer prior to the date
hereof, to the Company’s auditors and the audit committee of the Company’s board
of directors (i) any significant deficiencies in the design or operation of its
internal controls over financial reporting that are reasonably likely to
adversely affect the Company’s ability to record, process, summarize and report
financial information and has identified for the Company’s auditors and the
audit committee of the Company’s board of directors any material weaknesses in
internal control over financial reporting and (ii) any fraud, whether or not
material, that involves management or other employees who have a significant
role in the Company’s internal control over financial reporting.     (bb)  
Disclosure Controls and Procedures. Except as disclosed in the Company SEC
Documents filed prior to the date hereof, the Company maintains disclosure
controls and procedures required by Rule 13a-15 or 15d-15 under the Exchange
Act. Such disclosure controls and procedures are effective to ensure that
information required to be disclosed by the Company is recorded and reported on
a timely basis to the individuals responsible for the preparation of the
Company’s filings with the Commission and other public disclosure documents.    
(cc)   Insurance. The Company and its Subsidiaries have insurance covering their
respective properties, operations, personnel and businesses, including business
interruption insurance, which insurance is in amounts and insures against such
losses and risks as are customary for companies whose businesses are similar to

-31-



--------------------------------------------------------------------------------



 



      the Company and its Subsidiaries. Neither the Company nor any of its
Subsidiaries has (i) received written notice from any insurer or agent of such
insurer that capital improvements or other expenditures are required or
necessary to be made to continue such insurance or (ii) any reason to believe
that it will not be able to renew its existing insurance coverage as and when
such coverage expires or to obtain similar coverage at reasonable cost from
similar insurers as may be necessary to continue its business.     (dd)   No
Unlawful Payments. Neither the Company nor any of its Subsidiaries nor, to the
knowledge of the Company, any director, officer, agent, employee or other person
associated with or acting on behalf of the Company or any of its Subsidiaries
has: (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expense relating to political activity;
(ii) made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of any provision of the Foreign Corrupt Practices Act of 1977; or
(iv) made any bribe, rebate, payoff, influence payment, kickback or other
unlawful payment in each case other than clause (iii) that has been or would
reasonably be expected to be, individually or in the aggregate, material to the
Company and its Subsidiaries, taken as a whole.     (ee)   Compliance with Money
Laundering Laws. The Company and its Subsidiaries are and have been conducted at
all times in compliance with applicable financial recordkeeping and reporting
requirements of the Bank Secrecy Act, as amended, the money laundering statutes
of all jurisdictions, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Money Laundering Laws”) and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
Subsidiaries with respect to Money Laundering Laws is pending or, to the
knowledge of the Company, threatened.     (ff)   Compliance with Sanctions Laws.
Neither the Company nor any of its Subsidiaries nor, to the knowledge of the
Company, any director, officer, agent, employee or affiliate of the Company or
any of its Subsidiaries is currently subject to any U.S. sanctions administered
by the Office of Foreign Assets Control of the U.S. Treasury Department
(“OFAC”). The Company will not directly or indirectly use the proceeds of the
Rights Offering or the sale of the Investor Shares, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other person or entity, for the purpose of financing the activities of any
person that, to the Company’s knowledge, is currently subject to any U.S.
sanctions administered by OFAC.

-32-



--------------------------------------------------------------------------------



 



  (gg)   No Restrictions on Subsidiaries. Except as described in the Company SEC
Documents filed prior to the date hereof or otherwise set forth in the record of
the Chapter 11 Cases on or prior to the date hereof, and subject to the
Bankruptcy Code, no Subsidiary of the Company is currently prohibited, directly
or indirectly, under any agreement or other instrument to which it is a party or
is subject, from paying any dividends to the Company, from making any other
distribution on such Subsidiary’s capital stock, from repaying to the Company
any loans or advances to such Subsidiary from the Company or from transferring
any of such Subsidiary’s properties or assets to the Company or any other
Subsidiary of the Company.     (hh)   No Broker’s Fees. Neither the Company nor
any of its Subsidiaries is a party to any contract, agreement or understanding
with any person (other than this Agreement) that would give rise to a valid
claim against the Investors for a brokerage commission, finder’s fee or like
payment in connection with the Rights Offering or the sale of the Investor
Shares.     (ii)   No Registration Rights. Except as provided for pursuant to
the registration rights agreement contemplated by Section 8(c)(iv), no person
has the right to require the Company or any of its Subsidiaries to register any
securities for sale under the Securities Act by reason of the filing of the
Rights Offering Registration Statement with the Commission or in connection with
Rights Offering or the sale of the Investor Shares.     (jj)   No Stabilization.
The Company has not taken and will not take, directly or indirectly, any action
designed to or that would reasonably be expected to cause or result in any
stabilization or manipulation of the price of the Shares.     (kk)   Margin
Rules. Neither the issuance, sale and delivery of the Rights or the Shares in
connection with Rights Offering or the sale of the Investor Shares nor the
application of the proceeds thereof by the Company as described and to be
described in the Rights Offering Registration Statement and the Rights Offering
Prospectus will violate Regulation T, U or X of the Board of Governors of the
Federal Reserve System or any other regulation of such Board of Governors.    
(ll)   Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) contained in the Company SEC Documents has been made or reaffirmed, and in
the case of the Rights Offering Registration Statement and the Rights Offering
Prospectus, will be made or reaffirmed, without a reasonable basis or has been
disclosed other than in good faith.

-33-



--------------------------------------------------------------------------------



 



  (mm)   Statistical and Market Data. Nothing has come to the attention of the
Company that has caused the Company to believe that the statistical and
market-related data included and to be included in the Disclosure Statement,
Rights Offering Registration Statement and the Rights Offering Prospectus is not
based on or derived from sources that are reliable and accurate in all material
respects.     (nn)   Rights Agreement. The Company and the Board of Directors of
the Company has taken all necessary action to render the Existing Shareholder
Rights Plan inapplicable to the sale and issuance of the Investor Shares and the
other transactions contemplated by the Original Agreement, this Agreement, the
Original PSA, the Plan Terms, the Plan and the Transaction Agreements (including
any transfer of Investor Shares to any Related Purchaser or Ultimate Purchaser).
    (oo)   Takeover Statutes; Charter. The Company and the Board of Directors of
the Company has taken all such action necessary to render the restrictions
contained in Section 203 of the General Corporation Law of the State of Delaware
(the “DGCL”) and Article IX of the Company’s Certificate of Incorporation
inapplicable to the Investors and the sale and issuance of the Investor Shares
and the other transactions contemplated by the Original Agreement, this
Agreement, the Original PSA, the Plan Terms, the Plan and the Transaction
Agreements (including any transfer of Investor Shares to any Related Purchaser
or Ultimate Purchaser). Except for Section 203 of the DGCL (which has been
rendered inapplicable), no other “fair price,” “moratorium,” “control share
acquisition”, “business combination” or other similar anti-takeover statute or
regulation (a “Takeover Statute”) is applicable to the Company, the Common
Stock, the Shares, the sale and issuance of the Investor Shares or the other
transactions contemplated by the Original Agreement, this Agreement, the
Original PSA, the Plan Terms, the Plan and the Transaction Agreements. Other
than Article IX of the Company’s Certificate of Incorporation, which has been
rendered inapplicable, no anti-takeover provision in the Company’s certificate
of incorporation or by-laws is applicable to the Company, the Common Stock, the
Shares, the sale and issuance of the Investor Shares or the other transactions
contemplated by the Preferred Term Sheet, the Plan or the Transaction
Agreements.     (pp)   UAW MOU. On June 22, 2007, the Company entered into a
Memorandum of Understanding (the “UAW MOU”) with the International Union, United
Automobile, Aerospace and Agricultural Implement Workers of America (“UAW”) and
GM. The UAW MOU has been ratified by the membership of the UAW and a true and
complete copy thereof has been made available to ADAH.

4.   Representations and Warranties of the Investors. Each Investor represents
and warrants as to itself only, and agrees with the Company, severally and not
jointly, as set forth

-34-



--------------------------------------------------------------------------------



 



    below. Each such representation, warranty and agreement is made as of the
date hereof and as of the Closing Date.

  (a)   Incorporation. The Investor has been duly organized and, if applicable,
is validly existing as a corporation, limited partnership or limited liability
company, in good standing under the laws of the jurisdiction of its
incorporation or organization.     (b)   Corporate Power and Authority. The
Investor has the requisite corporate, limited partnership or limited liability
company power and authority to enter into, execute and deliver this Agreement
and to perform its obligations hereunder and has taken all necessary corporate,
limited partnership or limited liability company action required for the due
authorization, execution, delivery and performance by it of this Agreement.    
(c)   Execution and Delivery. This Agreement has been duly and validly executed
and delivered by the Investor and constitutes its valid and binding obligation,
enforceable against it in accordance with its terms.     (d)   No Registration.
The Investor understands that the Investor Shares have not been registered under
the Securities Act by reason of a specific exemption from the registration
provisions of the Securities Act, the availability of which depends upon, among
other things, the bona fide nature of the investment intent and the accuracy of
such Investor’s representations as expressed herein or otherwise made pursuant
hereto.     (e)   Investment Intent. The Investor is acquiring the Investor
Shares for investment for its own account, not as a nominee or agent, and not
with the view to, or for resale in connection with, any distribution thereof not
in compliance with applicable securities laws, and such Investor has no present
intention of selling, granting any participation in, or otherwise distributing
the same, except in compliance with applicable securities laws.     (f)  
Securities Laws Compliance. The Investor Shares will not be offered for sale,
sold or otherwise transferred by the Investor except pursuant to a registration
statement or in a transaction exempt from, or not subject to, registration under
the Securities Act and any applicable state securities laws and any sale or
placement of Investor Shares pursuant to Sections 2(a), 2(b) or 2(k) will not
affect the validity of the private placement to the Investors under this
Agreement or result in the private placement being integrated with the Rights
Offering. The Investors have not and will not solicit offers for, or offer to
sell, the Investor Shares by means of any general solicitation or general
advertising within the meaning of Rule 502(c) under Regulation D under the
Securities Act or in any manner

-35-



--------------------------------------------------------------------------------



 



      involving a public offering within the meaning of the Securities Act
(other than pursuant to the Resale Registration Statement).

  (g)   Sophistication. The Investor has such knowledge and experience in
financial and business matters that it is capable of evaluating the merits and
risks of its investment in the Investor Shares being acquired hereunder. The
Investor is a “qualified institutional buyer” within the meaning of Rule 144A
under the Securities Act. The Investor understands and is able to bear any
economic risks associated with such investment (including, without limitation,
the necessity of holding the Investor Shares for an indefinite period of time).
    (h)   No Conflict. The execution and delivery by the Investor of each of the
Transaction Agreements to which it is a party and the compliance by the Investor
with all of the provisions hereof and thereof and the Preferred Term Sheet and
the Plan Terms and the consummation of the transactions contemplated herein and
therein (i) will not conflict with, or result in a breach or violation of, any
of the terms or provisions of, or constitute a default under (with or without
notice or lapse of time, or both), or result, in the acceleration of, or the
creation of any lien under, any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which the Investor is a party or
by which the Investor is bound or to which any of the property or assets of the
Investor or any of its Subsidiaries is subject, (ii) will not result in any
violation of the provisions of the certificate of incorporation or bylaws or
similar governance documents of the Investor, and (iii) will not result in any
material violation of, or any termination or material impairment of any rights
under, any statute or any license, authorization, injunction, judgment, order,
decree, rule or regulation of any court or governmental agency or body having
jurisdiction over the Investor or any of their properties, except in any such
case described in subclause (i) for any conflict, breach, violation, default,
acceleration or lien which has not and would not reasonably be expected,
individually or in the aggregate, to prohibit, materially delay or materially
and adversely impact the Investor’s performance of its obligations under this
Agreement.     (i)   Consents and Approvals. No consent, approval,
authorization, order, registration or qualification of or with any court or
governmental agency or body having jurisdiction over the Investor or any of its
properties is required to be obtained or made by the Investor for the purchase
of the Investor Shares hereunder and the execution and delivery by the Investor
of this Agreement or the Transaction Agreements to which it is a party and
performance of and compliance by the Investor with all of the provisions hereof
and thereof and the Preferred Term Sheet and the Plan Terms and the consummation
of the transactions contemplated herein and therein, except filings with respect
to and the expiration or termination of the waiting period under the HSR Act or
any comparable laws or regulations in any foreign jurisdiction relating to the
purchase of Investor Shares and except for

-36-



--------------------------------------------------------------------------------



 



      any consent, approval, authorization, order, registration or qualification
which, if not made or obtained, has not and would not reasonably be expected,
individually or in the aggregate, to prohibit, materially delay or materially
and adversely impact the Investor’s performance of its obligations under this
Agreement.

  (j)   Arm’s Length. The Investor acknowledges and agrees that the Company is
acting solely in the capacity of an arm’s length contractual counterparty to the
Investor with respect to the transactions contemplated hereby (including in
connection with determining the terms of the Rights Offering). Additionally, the
Investor is not relying on the Company for any legal, tax, investment,
accounting or regulatory advice, except as specifically set forth in this
Agreement. The Investor shall consult with its own advisors concerning such
matters and shall be responsible for making its own independent investigation
and appraisal of the transactions contemplated hereby.     (k)   No Violation or
Default; Compliance with Laws. The Investor is not in default, and no event has
occurred that, with notice or lapse of time or both, would constitute such a
default, in the due performance or observance of any term, covenant or condition
contained in any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument to which the Investor is a party or by which the
Investor is bound or to which any of the property or assets of the Investor is
subject, individually or in the aggregate, that would prohibit, materially delay
or materially and adversely impact the Investor’s performance of its obligations
under this Agreement. The Investor is not and has not been at any time since
January 1, 2002, in violation of any law or statute or any judgment, order, rule
or regulation of any court or arbitrator or governmental or regulatory
authority, except for any such violation that has not and would not reasonably
be expected, individually or in the aggregate, to prohibit, materially delay or
materially and adversely impact the Investor’s performance of its obligations
under this Agreement.     (l)   Legal Proceedings. There are no actions, suits
or proceedings to which the Investor is a party or to which any property of the
Investor is the subject that, individually or in the aggregate, has or, if
determined adversely to the Investor, would reasonably be expected to prohibit,
materially delay or materially and adversely impact the Investor’s performance
of its obligations under this Agreement and no such actions, suits or
proceedings are threatened or, to the knowledge of the Investor, contemplated
and, to the knowledge of the Investor, no investigations are threatened by any
governmental or regulatory authority or threatened by others that has or would
reasonably be expected, individually or in the aggregate, to prohibit,
materially delay or materially and adversely impact the Investor’s performance
of its obligations under this Agreement.

-37-



--------------------------------------------------------------------------------



 



  (m)   No Broker’s Fees. The Investor is not a party to any contract, agreement
or understanding with any person (other than this Agreement) that would give
rise to a valid claim against the Company, other than pursuant to Section 2(j),
for a brokerage commission, finder’s fee or like payment in connection with the
Rights Offering or the sale of the Investor Shares.

  (n)   No Undisclosed Written Agreements. Other than the (i) Additional
Investor Agreement; (ii) Agreement Among Initial Investors, by and among ADAH,
Harbinger, UBS and Merrill; and (iii) that certain Letter Agreement, by and
among ADAH, Harbinger, UBS, Merrill, Pardus and GS (substantially in the form
delivered to the Company on July 17, 2007), the Investor has not entered into
any material written agreements between or among the Investors directly relating
to such Investor’s Investor Shares or the performance of the Transaction
Agreements, and any such written agreement hereafter entered into will be
disclosed promptly to the Company.     (o)   Available Funds. To the extent the
Investor is ADAH, Harbinger or Pardus, the Investor has provided the Company
with a true and complete copy of an executed commitment letter from the parties
signatory thereto to provide equity financing to such Investor (the “Equity
Commitment Letter”). Each such Investor represents as to itself that its Equity
Commitment Letter is in full force and effect and is a valid and binding
obligation of the parties thereto enforceable in accordance with its terms
except as the enforcement thereof is subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors rights and to general equitable
principles. The Equity Commitment Letters are not subject to any condition or
contingency with respect to financing that is not set forth in such letter other
than the terms and conditions of this Agreement.

5.   Additional Covenants of the Company. The Company agrees with each of the
Investors as set forth below.

  (a)   Approval Motion and Approval Order. The Company agrees that it shall use
reasonable best efforts to cause the Approval Order to become a Final Approval
Order as soon as practicable following the filing of the Approval Motion.    
(b)   Plan and Disclosure Statement. The Company shall authorize, execute, file
with the Bankruptcy Court and seek confirmation of, a Plan (and a related
disclosure statement (the “Disclosure Statement”)) (i) the terms of which are
consistent with this Agreement, the Preferred Term Sheet, the Plan Terms and the
GM Settlement, (ii) that provides for the release and exculpation of each
Investor, its Affiliates, shareholders, partners, directors, officers, employees
and advisors from liability for participation in the transactions contemplated
by the Original Agreement, this Agreement, the Preferred Term Sheet, the
Original PSA, the Plan

-38-



--------------------------------------------------------------------------------



 



      Terms and the Plan to the fullest extent permitted under applicable law
(provided, that such release and exculpation shall not prohibit or impede the
Company’s ability to assert defenses or counterclaims in connection with or
relating to the Original Agreement or the Original PSA) and (iii) that has
conditions to confirmation and the Effective Date of the Plan (and to what
extent any such conditions can be waived and by whom) that are consistent with
this Agreement, the Preferred Term Sheet, the Plan Terms and the GM Settlement.
The Company will (i) provide to ADAH and its counsel a copy of the Plan and the
Disclosure Statement, and any amendments thereto, and a reasonable opportunity
to review and comment on such documents prior to such documents being filed with
the Bankruptcy Court, and (ii) duly consider in good faith any comments
consistent with this Agreement, the Preferred Term Sheet and the Plan Terms, and
any other reasonable comments of ADAH and its counsel, and shall not reject such
comments without first discussing the reasons therefor with ADAH or its counsel
and giving due consideration to the views of ADAH and its counsel. In addition,
the Company will (i) provide to ADAH and its counsel a copy of the Confirmation
Order and a reasonable opportunity to review and comment on such order prior to
such order being filed with the Bankruptcy Court and (ii) duly consider in good
faith any comments consistent with this Agreement, the Preferred Term Sheet and
the Plan Terms and any other reasonable comments of each of ADAH and its
counsel, into such Confirmation Order, and shall not reject such comments
without first discussing the reasons therefor with ADAH or its counsel and
giving due consideration to the views of ADAH and its counsel. As soon as
practicable following the entry of an order by the Bankruptcy Court approving
the Disclosure Statement (the “Disclosure Statement Approval Date”) and the
effectiveness under the Securities Act of the Rights Offering Registration
Statement, the Company shall distribute ballot form(s) in connection with the
solicitation of acceptance of the Plan.

  (c)   Rights Offering. The Company shall use its reasonable best efforts to
effectuate the Rights Offering as provided herein.     (d)   Securities Laws;
Rights Offering Registration Statement. The Company shall take all action as may
be necessary or advisable so that the Rights Offering and the issuance and sale
of the Investor Shares and the other transactions contemplated by this Agreement
will be effected in accordance with the Securities Act and the Exchange Act and
any state or foreign securities or Blue Sky laws. The Rights Offering
Registration Statement was filed with the Commission on March 7, 2007. As
promptly as practicable following the date the GM Settlement is agreed, the
Company shall file an amended Rights Offering Registration Statement with the
Commission. The Company shall: (i) provide ADAH with a reasonable opportunity to
review the Rights Offering Registration Statement, and any amendment or
supplement thereto, before any filing with the Commission and shall duly
consider in good faith any comments consistent with this Agreement, the
Preferred Term Sheet and the Plan Terms, and any other reasonable comments

-39-



--------------------------------------------------------------------------------



 



      of ADAH and its counsel, and shall not reject such comments without first
discussing the reasons therefor with ADAH or its counsel and giving due
consideration to the views of ADAH and its counsel; (ii) advise ADAH, promptly
after it receives notice thereof, of the time when the Rights Offering
Registration Statement has been filed or has become effective or any Rights
Offering Prospectus or Rights Offering Prospectus supplement has been filed and
shall furnish ADAH with copies thereof; (iii) advise ADAH promptly after it
receives notice of any comments or inquiries by the Commission (and furnish the
Investors with copies of any correspondence related thereto), of the issuance by
the Commission of any stop order or of any order preventing or suspending the
use of the Rights Offering Prospectus or Issuer Free Writing Prospectus, of the
initiation or threatening of any proceeding for any such purpose, or of any
request by the Commission for the amending or supplementing of the Rights
Offering Registration Statement or a Rights Offering Prospectus or for
additional information, and in each such case, provide ADAH with a reasonable
opportunity to review any such comments, inquiries, request or other
communication from the Commission and to review any amendment or supplement to
the Rights Offering Registration Statement or the Rights Offering Prospectus
before any filing with the Commission, and to duly consider in good faith any
comments consistent with this Agreement, the Preferred Term Sheet and the Plan
Terms, and any other reasonable comments of ADAH and its counsel, and not reject
such comments without first discussing the reasons therefor with ADAH or its
counsel and giving due consideration to the views of ADAH and its counsel; and
(iv) in the event of the issuance of any stop order or of any order preventing
or suspending the use of a Rights Offering Prospectus or any Issuer Free Writing
Prospectus or suspending any such qualification, use promptly its reasonable
best efforts to obtain its withdrawal.

  (e)   Listing. The Company shall use its commercially reasonable efforts to
list and maintain the listing of the New Common Stock on the New York Stock
Exchange or, if approved by ADAH, the Nasdaq Global Select Market.     (f)  
Rule 158. The Company will generally make available to the Company’s security
holders as soon as practicable an earnings statement of the Company covering a
twelve-month period beginning after the date of this Agreement, which shall
satisfy the provisions of Section 11(a) of the Securities Act.     (g)  
Notification. The Company shall notify, or cause the Subscription Agent to
notify the Investors, on each Friday during the Rights Exercise Period and on
each Business Day during the five Business Days prior to the Expiration Time
(and any extensions thereto), or more frequently if reasonably requested by any
of the Investors, of the aggregate number of Rights known by the Company or the
Subscription Agent to have been exercised pursuant to the Rights Offering as of

-40-



--------------------------------------------------------------------------------



 



      the close of business on the preceding Business Day or the most recent
practicable time before such request, as the case may be.

  (h)   Unsubscribed Shares. The Company shall determine the number of
Unsubscribed Shares, if any, in good faith, shall provide a Purchase Notice or a
Satisfaction Notice that accurately reflects the number of Unsubscribed Shares
as so determined and shall provide to ADAH a certification by the Subscription
Agent of the Unsubscribed Shares or, if such certification is not available,
such written backup to the determination of the Unsubscribed Shares as ADAH may
reasonably request.

  (i)   HSR. The Company shall use its reasonable best efforts to promptly
prepare and file all necessary documentation and to effect all applications and
seek all approvals or consents that are necessary or advisable under the HSR Act
and any comparable laws or regulations in any foreign jurisdiction so that any
applicable waiting period shall have expired or been terminated thereunder with
respect to the purchase of Investor Shares hereunder, and shall not take any
action that is intended or reasonably likely to materially impede or delay the
ability of the parties to obtain any necessary approvals required for the
transactions contemplated by this Agreement. The Company shall file, to the
extent that it is required to file, the Notification and Report Form required
under the HSR Act with respect to the transactions contemplated by this
Agreement with the Antitrust Division of the United States Department of Justice
and the United States Federal Trade Commission no later than the fifteenth day
following the Disclosure Statement Approval Date.     (j)   Clear Market. For a
period of 180 days after the Closing Date (the “Restricted Period”), the Company
will not (i) offer, pledge, announce the intention to sell, sell, contract to
sell, sell any option or contract to purchase, purchase any option or contract
to sell, grant any option, right or warrant to purchase or otherwise transfer or
dispose of, directly or indirectly, any shares of capital stock of the Company
or any securities convertible into or exercisable or exchangeable for capital
stock of the Company or (ii) enter into any swap or other agreement that
transfers, in whole or in part, any of the economic consequences of ownership of
the capital stock of the Company, whether any such transaction described in
clause (i) or (ii) above is to be settled by delivery of capital stock of the
Company or such other securities, in cash or otherwise, without the prior
written consent of ADAH, except for (A) Rights and New Common Stock issuable
upon exercise of Rights, (B) shares of New Common Stock issued upon the exercise
of any stock options outstanding as of the Effective Date and (C) the issuance
of New Common Stock and other equity interests as set forth in the Preferred
Term Sheet, the Plan Terms and pursuant to the Plan. Notwithstanding the
foregoing, if (i) during the last 17 days of the Restricted Period, the Company
issues an earnings release or material news or a material event relating to the
Company occurs or (ii)

-41-



--------------------------------------------------------------------------------



 



      prior to the expiration of the Restricted Period, the Company announces
that it will release earnings results during the 16-day period beginning on the
last day of the Restricted Period, the restrictions imposed by this Agreement
shall continue to apply until the expiration of the 18-day period beginning on
the issuance of the earnings release or the occurrence of the material news or
material event.

  (k)   Use of Proceeds. The Company will apply the net proceeds from the sale
of the Rights and the Investor Shares as provided in the Rights Offering
Prospectus.     (l)   No Stabilization. The Company will not take, directly or
indirectly, any action designed to or that would reasonably be expected to cause
or result in any stabilization or manipulation of the price of the Shares.    
(m)   Reports. So long as any Investor holds Shares, the Company will furnish to
such Investor, as soon as they are available, copies of all reports or other
communications (financial or other) furnished to holders of the Rights or the
Shares, as the case may be, and copies of any reports and financial statements
furnished to or filed with the Commission or any national securities exchange or
automatic quotation system.     (n)   Conduct of Business. During the period
from the date of this Agreement to the Closing Date (except as otherwise
expressly provided by the terms of this Agreement (including the Disclosure
Letter accepted by ADAH in accordance with Section 5(s) of this Agreement), the
Plan Terms, the Plan or any other order of the Bankruptcy Court entered on or
prior to the date hereof in the Chapter 11 Cases), the Company and its
Subsidiaries shall carry on their businesses in the ordinary course (subject to
any actions which are consistent with the Draft Business Plan or the Business
Plan approved by ADAH in accordance with Section 9(a)(xxviii) of this Agreement)
and, to the extent consistent therewith, use their commercially reasonable
efforts to preserve intact their current business organizations, keep available
the services of their current officers and employees and preserve their
relationships with customers, suppliers, licensors, licensees, distributors and
others having business dealings with the Company or its Subsidiaries. Without
limiting the generality of the foregoing, except as set forth in the Disclosure
Letter approved by ADAH in accordance with Section 5(s) of this Agreement, the
Company and its Subsidiaries shall carry on their businesses in all material
respects in accordance with the Draft Business Plan (and, if amended in a manner
that satisfies the condition with respect to amendments to the Draft Business
Plan set forth in Section 9(a)(xxviii), as so amended) prior to the satisfaction
of the condition with respect to the Business Plan in accordance with
Section 9(a)(xxviii) of this Agreement and at all times after the satisfaction
of the condition with respect to the Business Plan set forth in
Section 9(a)(xxviii), the Business Plan (and, if amended in a manner that
satisfies the condition with respect to the Business Plan set forth in Section
9(a)(xxviii), as so amended) and

-42-



--------------------------------------------------------------------------------



 



      shall not enter into any transaction that, at all times prior to the
satisfaction of the condition with respect to the Business Plan set forth in
Section 9(a)(xxviii), would be inconsistent with the Draft Business Plan (and,
if amended in a manner that satisfies the condition with respect to amendments
to the Draft Business Plan set forth in Section 9(a)(xxviii), as so amended) or
at all times after the satisfaction of the condition with respect to the
Business Plan set forth in Section 9(a)(xxviii), the Business Plan (and, if
amended in a manner that satisfies the condition with respect to the Business
Plan set forth in Section 9(a)(xxviii), as so amended) and shall use its
commercially reasonable efforts to effect such Draft Business Plan and the
Business Plan. Without limiting the generality of the foregoing, and except as
otherwise expressly provided or permitted by this Agreement (including the
Disclosure Letter accepted by ADAH in accordance with Section 5(s) of this
Agreement), the Plan Terms, the Plan or any other order of the Bankruptcy Court
entered as of the date of the Original Agreement in these Chapter 11 Cases,
prior to the Closing Date, the Company shall not, and shall cause its
Subsidiaries not to, take any of the following actions without the prior written
consent of ADAH, which consent shall not be unreasonably withheld, conditioned
or delayed:

  (i)   (A) declare, set aside or pay any dividends on, or make any other
distributions in respect of, any of its capital stock, (B) split, combine or
reclassify any of its capital stock or issue or authorize the issuance of any
other securities in respect of, in lieu of or in substitution for shares of its
capital stock or (C) purchase, redeem or otherwise acquire, except in connection
with the Plan, any shares of capital stock of the Company or any other
securities thereof or any rights, warrants or options to acquire any such shares
or other securities;     (ii)   except for intercompany transactions and any
financing activities which are consistent with the Company’s existing financing,
issue, deliver, grant, sell, pledge, dispose of or otherwise encumber any of its
capital stock or any securities convertible into, or any rights, warrants or
options to acquire, any such capital stock at less than fair market value;    
(iii)   acquire or agree to acquire by merging or consolidating with, or by
purchasing a substantial portion of the stock, or other ownership interests in,
or substantial portion of assets of, or by any other manner, any business or any
corporation, partnership, association, joint venture, limited liability company
or other entity or division thereof except in the ordinary course of business;  
  (iv)   sell, lease, mortgage, pledge, grant a lien, mortgage, pledge, security
interest, charge, claim or other encumbrance of any kind or nature on or
otherwise encumber or dispose of any of its properties or assets, except (A)

-43-



--------------------------------------------------------------------------------



 



      in the ordinary course of business consistent with past practice and (B)
other transactions involving not in excess of $100 million in any 12 month
period;

  (v)   (A) incur any indebtedness for borrowed money or guarantee any such
indebtedness of another individual or entity, issue or sell any debt securities
or warrants or other rights to acquire any debt securities of the Company,
guarantee any debt securities of another individual or entity, enter into any
“keep well” or other agreement to maintain any financial statement condition of
another person (other than a Subsidiary) or enter into any arrangement having
the economic effect of any of the foregoing in excess of $100 million in any
12 month period, except for (x) working capital borrowings and increases in
letters of credit necessary in the ordinary course of business under the
Company’s existing or any amended or replacement revolving credit facilities,
and (y) indebtedness solely between the Company and its Subsidiaries or between
such Subsidiaries or (B) except for transactions between the Company and any of
its Subsidiaries or between such Subsidiaries, make any loans, advances or
capital contributions to, or investments in, any other individual or entity,
other than customary advances of business and travel expenses to employees of
the Company in the ordinary course of business consistent with past practice;  
  (vi)   enter into any new, or amend or supplement any existing, collective
bargaining agreement, which is inconsistent with the Transformation Plan or the
Business Plan satisfying the condition with respect to the Business Plan set
forth in Section 9(a)(xxviii) of this Agreement , this Agreement, the Plan
Terms, the Plan and the GM Settlement; or     (vii)   authorize any of, or
commit or agree to take any of, the foregoing actions.

  (o)   Actions Regarding Conditions. During the period from the date of this
Agreement to the Closing Date, the Company shall not take any action or omit to
take any action that would reasonably be expected to result in the conditions to
the Agreement set forth in Section 9 not being satisfied.     (p)   GM
Settlement. The Company shall use its reasonable best efforts to agree on, prior
to the date of filing by the Company with the Bankruptcy Court of a Disclosure
Statement (the “Disclosure Statement Filing Date”), a settlement agreement (the
“GM Settlement”) between the Company and GM that is consistent with this
Agreement, the Plan Terms, the Plan and the UAW MOU. The Company will (i)
provide to ADAH and its counsel a copy of the GM Settlement and a reasonable
opportunity to review and comment on such

-44-



--------------------------------------------------------------------------------



 



      documents prior to such documents being executed or delivered or filed
with the Bankruptcy Court, and (ii) duly consider in good faith any comments of
ADAH and its counsel consistent with this Agreement, the Preferred Term Sheet
and the Plan Terms and any other reasonable comments of each of ADAH and its
counsel, and shall not reject such comments without first discussing the reasons
therefor with ADAH or its counsel and giving due consideration to the views of
ADAH and its counsel. The Company shall not enter into any other agreement with
GM that (i) is materially inconsistent with this Agreement, the Plan Terms and
the Plan, (ii) is outside the ordinary course of business or (iii) the terms of
which would have a material impact on the Investors’ proposed investment in the
Company. The Company has not entered into any material written agreements
between or among the Company or any of its Subsidiaries and GM or any of its
Subsidiaries directly relating to the Plan or the GM Settlement or the
performance of the Transaction Agreements, and any such written agreements
hereafter entered into will be disclosed promptly to ADAH.     (q)   Access to
Information. Subject to applicable law and existing confidentiality agreements
between the parties, upon reasonable notice, the Company shall (and shall cause
its Subsidiaries to) afford the Investors (and any prospective Ultimate
Purchaser that executes a confidentiality agreement reasonably acceptable to the
Company, which agreement will provide that, unless otherwise determined by the
Company, all contact between such Ultimate Purchaser and the Company shall be
through ADAH) and their directors, officers, employees, investment bankers,
attorneys, accountants and other advisors or representatives, reasonable access,
throughout the period prior to the Closing Date, to its employees, properties,
books, contracts and records and, during such period, the Company shall (and
shall cause its Subsidiaries to) furnish promptly to the Investors all
information concerning its business, properties and personnel as may reasonably
be requested by any Investor; provided, that the foregoing shall not require the
Company (i) to permit any inspection, or to disclose any information, that in
the reasonable judgment of the Company would cause the Company to violate any of
its obligations with respect to confidentiality to a third party if the Company
shall have used commercially reasonable efforts to obtain the consent of such
third party to such inspection or disclosure, (ii) to disclose any privileged
information of the Company or any of its Subsidiaries or (iii) to violate any
laws; provided, further, that the Company shall deliver to the Investors a
schedule setting in forth in reasonable detail a description of any information
not provided to the Investors pursuant to subclauses (i) through (iii) above.
All requests for information and access made pursuant to this Section 5(q) shall
be directed to the Chief Restructuring Officer or such other person as may be
designated by such person.     (r)   Financial Information. For each month,
beginning June 2007 until the Closing Date, the Company shall provide to each
Investor an unaudited consolidated balance sheet and related unaudited
consolidated statements of operations, consolidated statements of stockholders’
equity and consolidated statements of

-45-



--------------------------------------------------------------------------------



 



      cash flows for the month then ended within 30 days of the end of such
month (the “Monthly Financial Statements”). The Monthly Financial Statements,
except as indicated therein, shall be prepared in accordance with the Company’s
normal financial reporting practices. The Monthly Financial Statements shall
fairly present in all material respects the financial position, results of
operations and cash flows of the Company and its Subsidiaries as of the dates
indicated and for the periods specified.     (s)   Business Plan and Disclosure
Letter. The Company shall use its commercially reasonable efforts to provide to
ADAH as soon as practicable a final five-year business plan approved by the
Company’s board of directors and prepared in good faith and based on reasonable
assumptions, which business plan shall provide for the amount of EBITDA for each
of fiscal years 2007 through 2011 (the “Business Plan”); provided, that (i) the
Company shall not be required to deliver a Business Plan that does not reflect a
final and binding GM Settlement and (ii) ADAH shall not be required to accept
the Business Plan unless it is reasonably satisfied that such Business Plan does
not amend or deviate from the Draft Business Plan in any manner that would have
a material impact on the Investors’ proposed investment in the Company. The
Company shall deliver a Disclosure Letter to ADAH in no event later than ten
(10) Business Days prior to the Disclosure Statement Filing Date which provides
for exceptions from the representations and warranties of the Company in
Section 3; provided, that ADAH shall not be required to accept any Disclosure
Letter unless it is reasonably satisfied that such Disclosure Letter does not
contain any information or exception to a representation that (i) was not
disclosed to ADAH prior to the date of this Agreement and (ii) which information
or exception reflects facts or circumstances that would have a material impact
on the Investor’s proposed investment in the Company.     (t)   Financing
Assistance. The Company and its Subsidiaries shall obtain the debt financing
from financing sources consistent with those previously discussed with ADAH and
in amounts sufficient to consummate the transactions contemplated by this
Agreement, the Preferred Term Sheet, the Plan Terms, the GM Settlement and the
Plan, such financing to be on then-prevailing market terms with respect to the
applicable interest rate, redemption provisions and fees, and otherwise to be on
terms that are acceptable to ADAH not to be unreasonably withheld (the “Debt
Financing”); provided, that if the Company delivers to ADAH definitive term
sheets for such proposed debt financing that have been approved by the Company’s
board of directors and executed by the banks or other financing sources
providing such debt financing reflecting then-prevailing market terms with
respect to the applicable interest rate, redemption provisions and fees (a
“Company Financing Proposal”), then ADAH shall inform the Company in writing (a
“Financing Notice”) whether or not the Company Financing Proposal is acceptable
to it within five (5) Business Days of its receipt of the definitive term sheets
for such Company Financing Proposal. If, after the Company delivers to ADAH a
Company Financing Proposal, ADAH fails to deliver a Financing

-46-



--------------------------------------------------------------------------------



 



      Notice within five (5) Business Days or each of the following
circumstances occurs, then the Company may terminate this Agreement and the
transactions contemplated hereby may be abandoned: (x) ADAH delivers a Financing
Notice in which it does not approve the Company Financing Proposal, (y) ADAH
does not present to the Company, within 30 days of the delivery of the Financing
Notice (the “Financing Decision Date”), an alternative written expression of
interest to provide the Debt Financing with financing sources reasonably
acceptable to the Company on terms more favorable to the Company than the
Company Financing Proposal (a “Preferred Debt Financing”) and (z) ADAH does not
provide to the Company commitment letters executed by the banks or other
financing sources providing such Preferred Debt Financing within 60 days of the
Financing Decision Date. Delphi shall use its reasonable best efforts to
implement any Preferred Debt Financing and to fulfill its other obligations
pursuant to this Section 5(t). Subject to applicable regulatory or NASD
requirements, Merrill and UBS (or their Affiliates) shall be entitled to
participate in such Debt Financing on market terms. The Company and its
Subsidiaries shall execute and deliver any commitment letters, underwriting or
placement agreements, registration statements, pledge and security documents,
other definitive financing documents, or other requested certificates or
documents necessary or desirable to obtain the Debt Financing. The Company will
(i) provide to ADAH and its counsel a copy of all marketing information, term
sheets, commitment letters and agreements related to the Debt Financing and a
reasonable opportunity to review and comment on such documents prior to such
document being distributed, executed or delivered or filed with the Bankruptcy
Court, (ii) duly consider in good faith any comments of ADAH and its counsel
consistent with the Agreement, the Preferred Term Sheet and the Plan Terms and
any other reasonable comments of ADAH and its counsel and shall not reject such
comments without first discussing the reasons therefor with ADAH or its counsel
and giving due consideration to the views of ADAH and its counsel, and
(iii) keep ADAH reasonably informed on a timely basis of developments in
connection with the Debt Financing and provide the Investors with an opportunity
to attend and participate in meetings and/or roadshows with potential providers
of the Debt Financing.     (u)   Labor Agreements. The Company and its
Subsidiaries shall use their reasonable best efforts to enter into:
(A) tentative labor agreements with each of the International Union of
Electrical, Salaried, Machine and Furniture Workers – Communications Workers of
America (“IUE-CWA”) and the United Steel, Paper and Forestry, Rubber,
Manufacturing, Energy, Allied Industrial and Service Workers International
Union, AFL-CIO/CLC (the “USW”) which adequately address, among other things, the
following matters: (i) permit achievement of the transactions contemplated by
this Agreement, the Preferred Term Sheet, the Plan Terms and the Plan (including
plant closings, asset dispositions and resolution of union claims); (ii) permit
achievement of the Business Plan; and (B) an agreement that GM will be
responsible for certain hourly labor costs (compensation, benefits and other
labor costs) at certain of the Company’s facilities. The Company will (i)

-47-



--------------------------------------------------------------------------------



 



      provide to ADAH and its counsel a copy of the foregoing labor agreements
and a reasonable opportunity to review and comment on such document prior to
such document being executed or delivered or filed with the Bankruptcy Court,
and (ii) duly consider in good faith any comments of ADAH and its counsel
consistent with this Agreement, the Preferred Term Sheet and the Plan Terms and
any other reasonable comments of ADAH and its counsel, and shall not reject such
comments without first discussing the reasons therefor with ADAH or its counsel
and giving due consideration to the views of ADAH and its counsel.

  (v)   Other Actions by the Company.

  (i)   Existing Shareholder Rights Plan. The Company and the Board of Directors
of the Company (A) has taken all necessary action to amend the Existing
Shareholder Rights Plan to provide that none of the Investors (including any
Related Purchaser or Ultimate Purchaser) shall be deemed an “Acquiring Person”
as defined in the Existing Shareholder Rights Plan and that the rights will not
separate from the Common Stock pursuant to the Existing Shareholder Rights Plan
as a result of entering into the Original Agreement, this Agreement, the
Original PSA, the Plan and the Transaction Agreements or consummating the
transactions contemplated hereby (including any transfer of Investor Shares to
any Related Purchaser or Ultimate Purchaser) or thereby and (B) will take all
such action as is necessary to terminate the Existing Shareholder Rights Plan
effective as of the Closing Date.     (ii)   Takeover Statutes and Charter. The
Company and the Board of Directors of the Company has taken all action necessary
(A) to ensure that no Takeover Statute or similar statue or regulation is or
becomes applicable to the Original Agreement, this Agreement, the Original PSA,
the Plan or the Transaction Agreements or any transaction contemplated hereby or
thereby (including any transfer of Investor Shares to any Related Purchaser or
Ultimate Purchaser), (B) if any Takeover Statute is or may become applicable to
the transactions contemplated by the Original Agreement, this Agreement, the
Original PSA, the Plan or the Transaction Agreements (including any transfer of
Investor Shares to any Related Purchaser or Ultimate Purchaser), to grant such
approvals and take such actions as are necessary so that such transactions may
be consummated as promptly as practicable on the terms contemplated hereby and
thereby and otherwise act to eliminate or minimize the effects of such statute
or regulation on such transactions and (C) to ensure that this Agreement or any
transaction contemplated hereby (including any transfer of Investor Shares to
any Related Purchaser or Ultimate Purchaser) or thereby are approved for
purposes of Article IX of the Company’s Amended and Restated Certificate of
Incorporation, dated January 26, 1999, as amended

-48-



--------------------------------------------------------------------------------



 



      to date, and that such provision shall not apply to the transactions
contemplated hereby or thereby.

  (w)   Agreement on Key Documentation. The Company shall use its commercially
reasonable efforts to agree on or prior to the Disclosure Statement Filing Date
on (a) the terms of the GM Settlement, (b) the agreements contemplated by
Section 5(u), and (c) the terms of the Amended and Restated Constituent
Documents, the Series A Certificate of Designations and the Series B Certificate
of Designations, the Shareholders Agreement and the Registration Rights
Agreement with ADAH.     (x)   Investment Decision Package. If at any time prior
to the Expiration Date, any event occurs as a result of which the Investment
Decision Package, as then amended or supplemented, would include an untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading, or if it shall be necessary to amend or
supplement the Investment Decision Package to comply with applicable law, the
Company will promptly notify the Investors of any such event and prepare an
amendment or supplement to the Investment Decision Package that is reasonably
acceptable in form and substance to ADAH that will correct such statement or
omission or effect such compliance.     (y)   Termination of Commitment Letters.
The Company acknowledges and agrees that (i) the commitment letter of Appaloosa
in favor of ADAH and the Company and (ii) the commitment letter of Harbinger
Fund in favor of Harbinger and the Company, each dated January 18, 2007 have
been terminated and are of no further force or effect and that each of Appaloosa
and Harbinger Fund shall have no further liability or obligation under those
commitment letters.     (z)   Pension Plan Contributions. The Company and its
Subsidiaries shall have made all contributions to any pension plan of the
Company and its Subsidiaries required to be made prior to or contemporaneous
with the Effective Time pursuant to any law or statute or any judgment, order,
rule or regulation of any court or arbitrator or governmental or regulatory
authority or any requirement of the GM Settlement any labor agreement or any
other contract, agreement, arrangement or understanding.

6.   Additional Covenants of the Investors. Each Investor agrees, severally and
not jointly, with the Company:

  (a)   Information. To provide the Company with such information as the Company
reasonably requests regarding the Investor for inclusion in the Rights Offering
Registration Statement and the Disclosure Statement.

-49-



--------------------------------------------------------------------------------



 



  (b)   HSR Act. To use reasonable best efforts to promptly prepare and file all
necessary documentation and to effect all applications and to obtain all
authorizations, approvals and consents that are necessary or advisable under the
HSR Act and any comparable laws or regulations in any foreign jurisdiction so
that any applicable waiting period shall have expired or been terminated
thereunder and any applicable notification, authorization, approval or consent
shall have been made or obtained with respect to the purchase of Investor Shares
hereunder, and not to take any action that is intended or reasonably likely to
materially impede or delay the ability of the parties to obtain any necessary
approvals required for the transactions contemplated by this Agreement. Each
Investor shall file, to the extent that it is required to file, the Notification
and Report Form required under the HSR Act with respect to the transactions
contemplated by this Agreement with the Antitrust Division of the United States
Department of Justice and the United States Federal Trade Commission no later
than the fifteenth day following the Disclosure Statement Filing Date.     (c)  
Bankruptcy Court Filings. To not file any pleading or take any other action in
the Bankruptcy Court with respect to this Agreement, the Plan, the Disclosure
Statement or the Confirmation Order or the consummation of the transactions
contemplated hereby or thereby that is inconsistent in any material respect with
this Agreement or the Company’s efforts to obtain the entry of the Confirmation
Order consistent with this Agreement.     (d)   Reasonable Best Efforts. Each
Investor shall use its reasonable best efforts to take all actions, and do all
things, reasonably necessary, proper or advisable on its part under this
Agreement and applicable laws to cooperate with the Company and to consummate
and make effective the transactions contemplated by this Agreement, the
Preferred Term Sheet, the Plan Terms, the GM Settlement and the Plan.

7.   Additional Joint Covenant of Company And Each Investor. Without limiting
the generality of the undertakings pursuant to Sections 5(i) and 6(b), the
Company and each Investor shall, severally and not jointly, use its reasonable
best efforts to take, or cause to be taken, all action and to do, or cause to be
done, all things necessary under the HSR Act and any comparable laws or
regulations in any foreign jurisdiction to consummate and make effective the
transactions contemplated by this Agreement and the other Transaction
Agreements, including furnishing all information required by applicable law in
connection with approvals of or filings with any governmental authority, and
filing, or causing to be filed, as promptly as practicable, following the
Disclosure Statement Filing Date any required notification and report forms
under other applicable competition laws with the applicable governmental
antitrust authority. Any filings under any laws or regulations in any foreign
jurisdiction comparable to the HSR Act that are necessary to consummate and make
effective the transactions contemplated by this Agreement and the other
Transaction Agreements shall be made, to the extent permitted by law or
regulation, after the filings in the United States described in Section 5(i) and
6(b) hereof have been

-50-



--------------------------------------------------------------------------------



 



    made. The parties shall consult with each other as to the appropriate time
of filing such notifications and shall agree upon the timing of such filings.
Subject to appropriate confidentiality safeguards, each party shall: (i) respond
promptly to any request for additional information made by the antitrust agency;
(ii) promptly notify counsel to the other party of, and if in writing, furnish
counsel to the other party with copies of (or, in the case of material oral
communications, advise the other party orally of) any communications from or
with the antitrust agency in connection with any of the transactions
contemplated by this Agreement; (iii) not participate in any meeting with the
antitrust agency unless it consults with counsel to the other party in advance
and, to the extent permitted by the agency, give the other party a reasonable
opportunity to attend and participate thereat; (iv) furnish counsel to the other
party with copies of all correspondence, filings and communications between it
and the antitrust agency with respect to any of the transactions contemplated by
this Agreement; and (v) furnish counsel to the other party with such necessary
information and reasonable assistance as may be reasonably necessary in
connection with the preparation of necessary filings or submission of
information to the antitrust agency. The Parties shall use their reasonable best
efforts to cause the waiting periods under the applicable competitions laws to
terminate or expire at the earliest possible date after the date of filing.

    Notwithstanding anything in this Agreement to the contrary, nothing shall
require any Investor or its Affiliates to dispose of any of its or its
Subsidiaries’ or its Affiliates’ assets or to limit its freedom of action with
respect to any of its or its Subsidiaries’ businesses, or to consent to any
disposition of the Company’s or the Company Subsidiaries’ assets or limits on
the Company’s or the Company Subsidiaries’ freedom of action with respect to any
of its or the Company Subsidiaries’ businesses, or to commit or agree to any of
the foregoing, and nothing in this Agreement shall authorize the Company or any
Company Subsidiary to commit or agree to any of the foregoing, to obtain any
consents, approvals, permits or authorizations to remove any impediments to the
transactions contemplated hereby or by any Transaction Agreement relating to
antitrust or competition laws or to avoid the entry of, or to effect the
dissolution of, any injunction, temporary restraining order or other order in
any action relating to antitrust or competition laws.

8.   Reasonable Best Efforts. The Company shall use its reasonable best efforts
(and shall cause its Subsidiaries to use their respective reasonable best
efforts) to take or cause to be taken all actions, and do or cause to be done
all things, reasonably necessary, proper or advisable on its or their part under
this Agreement and applicable laws to cooperate with the Investors and to
consummate and make effective the transactions contemplated by this Agreement,
the Preferred Term Sheet, the Plan Terms, the GM Settlement and the Plan,
including:

  (a)   preparing and filing as promptly as practicable all documentation to
effect all necessary notices, reports and other filings and to obtain as
promptly as practicable all consents, registrations, approvals, permits and
authorizations necessary or advisable to be obtained from any third party or
governmental entity;

-51-



--------------------------------------------------------------------------------



 



      provided, however, that, notwithstanding the foregoing, in connection with
obtaining such consents, the Company shall not, without the prior written
consent of ADAH in its reasonable discretion, pay or commit to pay any person or
entity whose consent is being solicited in cash or other consideration to the
extent such payment could reasonably be expected to prevent the Company from, at
all times prior to the satisfaction of the condition with respect to the
Business Plan in accordance with Section 9(a)(xxviii), complying in all material
respects with the Draft Business Plan (and, if amended in a manner that
satisfies the condition with respect to amendments to the Draft Business Plan
set forth in Section 9(a)(xxviii), as so amended) and, at all times after the
satisfaction of the condition with respect to the Business Plan in accordance
with Section 9(a)(xxviii), complying in all material respects with the Business
Plan (and, if amended in a manner that satisfies the condition with respect to
the Business Plan set forth in Section 9(a)(xxviii), as so amended);

  (b)   defending any lawsuits or other actions or proceedings, whether judicial
or administrative, challenging this Agreement, the Preferred Term Sheet, the GM
Settlement, the Plan or the Transaction Agreements or any other agreement
contemplated by this Agreement, the Preferred Term Sheet, the PSA, the GM
Settlement, the Plan or the Transaction Agreements or the consummation of the
transactions contemplated hereby and thereby, including seeking to have any stay
or temporary restraining order entered by any court or other governmental entity
vacated or reversed;     (c)   executing, delivering and filing, as applicable,
any additional ancillary instruments or agreements necessary to consummate the
transactions contemplated by this Agreement, the Preferred Term Sheet, the PSA,
the GM Settlement, the Plan or the Transaction Agreements and to fully carry out
the purposes of this Agreement, the Preferred Term Sheet, the PSA, the GM
Settlement, the Plan, the Transaction Agreements and the transactions
contemplated hereby and thereby including, without limitation: (i) employment
agreements and other compensation arrangements with senior management of the
Company relating to compensation, benefits, supplemental retirement benefits,
stock options and restricted stock awards, severance and change in control
provisions and other benefits on market terms (as determined by the Company’s
board of directors based on the advice of Watson-Wyatt and reasonably acceptable
to ADAH); (ii) agreements and other arrangements acceptable to ADAH or otherwise
ordered by the Bankruptcy Court with respect to claims against the Company of
former members of the Company’s management and members of the Company’s
management, if any, who are resigning or being terminated in accordance with the
implementation of the Plan; (iii) a shareholders agreement among the Company,
and certain of the Investors reasonably satisfactory to ADAH (the “Shareholders
Agreement”); (iv) a registration rights agreement (the “Registration Rights
Agreement”) among the Company and the Investors, consistent with the Preferred
Term Sheet and reasonably satisfactory to

-52-



--------------------------------------------------------------------------------



 



      ADAH to the extent that the material terms of such Registration Rights
Agreement would have a material impact on the Investors’ proposed investment in
the Company, and providing that the Company shall (a) as soon as practicable
after the Closing Date, and in any event no later than seven (7) days after the
Closing Date, prepare and file with the Commission a registration statement,
including all exhibits thereto, pursuant to Rule 415 under the Securities Act
registering offers and sales by the Investors, any Related Purchasers and the
Ultimate Purchasers of the Unsubscribed Shares, the Direct Subscription Shares
and the Series B Preferred Shares (the “Resale Registration Statement” and,
together with the final prospectus contained in the Resale Registration
Statement as of its effective date (including information, if any, omitted
pursuant to Rule 430A and subsequently provided pursuant to Rule 424(b) under
the Securities Act), and any amended form of such prospectus provided under Rule
424(b) under the Securities Act or contained in a post-effective amendment to
the Resale Registration Statement) and any issuer free writing prospectus as
defined in Rule 433 under the Securities Act used in connection with the resale
of such shares, the “Resale Registration Documents”); (b) use its reasonable
best efforts to cause the Resale Registration Statement to be declared effective
by the Commission as soon as practicable after the filing thereof, and in any
event no later than thirty (30) days after the Closing Date; (c) obtain such
comfort letters from the Company’s independent certified public accountants
addressed to the Investors covering such matters of the type customarily covered
by comfort letters and as ADAH reasonably requests; and (d) obtain a customary
opinion or opinions and negative assurance statement, in customary form and
scope from counsel to the Company to be furnished to each Investor; (v) an
amended and restated certificate of incorporation and amended by-laws of the
Company, in each case, that is consistent with this Agreement, the Plan Terms
and the Preferred Term Sheet; provided, that the amended and restated
certificate of incorporation of the Company to be effective immediately
following the Effective Date shall prohibit (A) for so long as ADAH or its
Affiliates, as the case may be, owns any shares of Series A-1 Preferred Stock,
any transactions between the Company or any of its Subsidiaries, on the one
hand, and ADAH or its Affiliates, as the case may be, on the other hand
(including any “going private transaction” sponsored by ADAH or its Affiliates),
unless such transaction shall have been approved by directors constituting not
less than 75% of the number of Common Directors, and (B) any transaction between
the Company or any of its Subsidiaries, on the one hand, and a director, other
than a director appointed by holders of Series A Preferred Stock, on the other
hand, unless such transaction shall have been approved by directors having no
material interest in such transaction (a “Disinterested Director”) constituting
not less than 75% of the number of Disinterested Directors (such amended and
restated certificate of incorporation and amended bylaws are herein referred to
as the “Amended and Restated Constituent Documents”); and (vi) the Series A
Certificate of Designations and the Series B Certificate of Designations, in
each case, that is consistent with the terms set forth in the Preferred Term
Sheet. Subject to applicable laws and regulations relating to the exchange of
information, the Investors and the Company shall have the right to

-53-



--------------------------------------------------------------------------------



 



      review in advance, and to the extent practicable each will consult with
the other on all of the information relating to Investors or the Company, as the
case may be, and any of their respective Subsidiaries, that appears in any
filing made with, or written materials submitted to, any third party and/or any
governmental entity in connection with the transactions contemplated by this
Agreement or the Plan. In exercising the foregoing rights, each of the Company
and the Investors shall act reasonably and as promptly as practicable.

9.   Conditions to the Obligations of the Parties.

  (a)   Subject to Section 9(b), the obligations of each of the Investors
hereunder to consummate the transactions contemplated hereby shall be subject to
the satisfaction prior to the Closing Date of each of the following conditions:

  (i)   Approval Order. The Approval Order shall have become a Final Approval
Order. “Final Approval Order” shall mean an Approval Order of the Bankruptcy
Court, which has not been reversed, stayed, modified or amended, and as to which
(a) the time to appeal, seek certiorari or request reargument or further review
or rehearing has expired and no appeal, petition for certiorari or request for
reargument or further review or rehearing has been timely filed, or (b) any
appeal that has been or may be taken or any petition for certiorari or request
for reargument or further review or rehearing that has been or may be filed has
been resolved by the highest court to which the order or judgment was appealed,
from which certiorari was sought or to which the request was made and no further
appeal or petition for certiorari or request for reargument or further review or
rehearing has been or can be taken or granted.     (ii)   [Reserved]     (iii)  
Plan of Reorganization. The Company shall have complied in all material respects
with the terms and conditions of the Plan that are to be performed by the
Company prior to the Closing Date.     (iv)   [Reserved]     (v)   Alternate
Transaction. The Company shall not have entered into any letter of intent,
memorandum of understanding, agreement in principle or other agreement (other
than a confidentiality agreement with terms that are not materially less
favorable to the Company than the terms of that certain Amended Confidentiality
Information, Standstill and Nondisclosure

-54-



--------------------------------------------------------------------------------



 



      Agreement, dated July 3, 2007, among the Company, Appaloosa and Harbinger
Fund, as it may be amended from time to time) or taken any action to seek any
Bankruptcy Court approval relating to, any Alternate Transaction (an “Alternate
Transaction Agreement”). For the purpose of this Agreement, an “Alternate
Transaction” means any plan, proposal, offer or transaction that is inconsistent
with this Agreement, the Preferred Term Sheet, the Plan Terms and the GM
Settlement or the Plan, other than a Chapter 7 liquidation.

  (vi)   Change of Recommendation. There shall not have been a Change of
Recommendation. For purposes of this Agreement, a “Change of Recommendation”
shall mean, (i) the Company or its board of directors or any committee thereof
shall have withheld, withdrawn, qualified or modified (or resolved or proposed
to withhold, withdraw, qualify or modify), in a manner adverse to the Investors,
its approval or recommendation of this Agreement, the Preferred Term Sheet, the
Plan Terms, the GM Settlement or the Plan or the transactions contemplated
hereby or thereby or (ii) the Company or its board of directors or any committee
thereof shall have approved or recommended, or proposed to approve or recommend
(including by filing any pleading or document with the Bankruptcy Court), any
Alternate Transaction.     (vii)   Confirmation Order. The Confirmation Order
approving the Plan shall have been entered by the Bankruptcy Court and such
order shall be non-appealable, shall not have been appealed within ten calendar
days of entry or, if such order is appealed, shall not have been stayed pending
appeal, and there shall not have been entered by any court of competent
jurisdiction any reversal, modification or vacation, in whole or in part, of
such order (the “Confirmation Order”); provided, that the absence of a stay
pending appeal shall be considered for purposes of determining whether the
foregoing condition has been satisfied only if ADAH concludes, in its reasonable
discretion, that the appeal would be rendered moot under the doctrine of
“equitable mootness” as a result of the occurrence of the Effective Date.    
(viii)   [Reserved]     (ix)   Conditions to Effective Date. The conditions to
the occurrence of the Effective Date of the Confirmed Plan shall have been
satisfied or waived by the Company and ADAH in accordance with the Plan.     (x)
  Rights Offering Registration Statement. The Rights Offering Registration
Statement shall be effective not later than the Rights Distribution Date and

-55-



--------------------------------------------------------------------------------



 



      no stop order shall have been entered by the Commission with respect
thereto.     (xi)   Rights Offering. The Rights Offering shall have been
conducted in all material respects in accordance with this Agreement and the
Disclosure Statement and the Expiration Time shall have occurred.     (xii)  
Purchase Notice. Each of the Investors shall have received a Purchase Notice
from the Company, dated as of the Determination Date, certifying as to the
number of Unsubscribed Shares to be purchased or a Satisfaction Notice.    
(xiii)   Antitrust Approvals. All terminations or expirations of waiting periods
imposed by any governmental or regulatory authority necessary for the
consummation of the transactions contemplated by this Agreement, including under
the HSR Act and any comparable regulations in any foreign jurisdiction, shall
have occurred and all other notifications, consents, authorizations and
approvals required to be made or obtained from any competition or antitrust
authority shall have been made or obtained for the transactions contemplated by
this Agreement.     (xiv)   Consents. All other governmental and third party
notifications, filings, consents, waivers and approvals required for the
consummation of the transactions contemplated by this Agreement, the Preferred
Term Sheet, the Plan Terms and the Plan shall have been made or received.    
(xv)   No Legal Impediment to Issuance. No action shall have been taken and no
statute, rule, regulation or order shall have been enacted, adopted or issued by
any federal, state or foreign governmental or regulatory authority, and no
judgment, injunction, decree or order of any federal, state or foreign court
shall have been issued, that prohibits the implementation of the Plan or the
Rights Offering or the transactions contemplated by this Agreement, the
Preferred Term Sheet, the Plan Terms and the GM Settlement.     (xvi)  
Representations and Warranties. The representations and warranties of Company
contained in this Agreement shall be true and correct (disregarding all
qualifications and exceptions contained therein relating to materiality,
Material Adverse Effect or similar qualifications, other than such
qualifications contained in Sections 3(i) and 3(j)) as of the Disclosure Letter
Delivery Date and as of the Closing Date with the same effect as if made on and
as of the Disclosure Letter Delivery Date and the Closing Date (except for
representations and warranties made as of a specified date,

-56-



--------------------------------------------------------------------------------



 



      which shall be true and correct only as of the specified date), except
where the failure to be so true and correct, individually or in the aggregate,
has not had, and would not reasonably be expected to have, a Material Adverse
Effect, other than with respect to the representations in Sections 3(b), 3(c),
3(d), 3(e) and 3(m)(ii) and 3(oo), which shall be true and correct in all
respects. The representations and warranties of each Investor (other than the
Investor asserting the failure of this condition) contained in this Agreement
and in any other document delivered pursuant to this Agreement shall be true and
correct (disregarding all qualifications and exceptions contained therein
relating to materiality or material adverse effect on the Investor’s performance
of its obligations or similar qualifications) as of the Disclosure Letter
Delivery Date and as of the Closing Date with the same effect as if made on the
Disclosure Letter Delivery Date and the Closing Date (except for the
representations and warranties made as of a specified date which shall be true
and correct only as of such specified date); except where the failure to be so
true and correct, individually or in the aggregate, has not and would not
reasonably be expected, to prohibit, materially delay or materially and
adversely impact the Investor’s performance of its obligations under this
Agreement.     (xvii)   Covenants. The Company and each Investor (other than the
Investor asserting the failure of this condition) shall have performed and
complied with all of its covenants and agreements contained in this Agreement
and in any other document delivered pursuant to this Agreement (including in any
Transaction Agreement) in all material respects through the Closing Date.    
(xviii)   [Reserved]     (xix)   Financing. The Company shall have received the
proceeds of the Debt Financings and the Rights Offering that, together with the
proceeds of the sale of the Investor Shares, are sufficient to fund fully the
transactions contemplated by this Agreement, the Preferred Term Sheet, the Plan
Terms, the GM Settlement (to the extent the Company is to fund such
transactions) and the Plan.     (xx)   [Reserved]     (xxi)   Management
Compensation. The Company shall have (i) entered into employment agreements and
other compensation arrangements with senior management of the Company relating
to compensation, benefits, supplemental retirement benefits, stock options and
restricted stock awards, severance and change in control provisions and other
benefits on

-57-



--------------------------------------------------------------------------------



 



      market terms (as determined by the Company’s board of directors based on
the advice of Watson-Wyatt and reasonably acceptable to ADAH); and (ii) resolved
any claims of former executive officers, or executive officers that have
resigned or been terminated, on terms acceptable to ADAH or otherwise ordered by
the Bankruptcy Court.     (xxii)   [Reserved]     (xxiii)   [Reserved]    
(xxiv)   [Reserved]     (xxv)   [Reserved]     (xxvi)   No Strike. There shall
not have occurred any material strike or material labor stoppage or slowdown
involving the UAW, IUE-CWA or USW at either GM or the Company or any of their
respective Subsidiaries. There shall not have occurred any strike, labor
stoppage or slowdown involving the UAW, IUE-CWA or USW at either Ford Motor
Company or Chrysler Group (or its successors) or any of their respective
subsidiaries that would have a material impact on the Investors’ proposed
investment in the Company.     (xxvii)   Capitalization. As of the Closing Date
and giving effect to the transactions contemplated by the Plan, (i) the
Company’s Net Amount shall not exceed by more than $250 million the Net Amount
set forth in the final Business Plan satisfying the condition with respect to
the Business Plan set forth in Section 9(a)(xxviii) of this Agreement; (ii) the
Company’s share capital shall be consistent with the last three sentences of
Section 3(d); (iii) the Company’s accounts payable to trade creditors and
accrued expenses shall be in amounts consistent with the final Business Plan
satisfying the condition with respect to the Business Plan set forth in Section
9(a)(xxviii) of this Agreement, and shall have been incurred in the ordinary
course of business consistent with past practice; and (iv) ADAH shall have
received from Delphi a certificate of a senior executive officer with knowledge
of the foregoing to the effect set forth in clauses (i), (ii) and (iii) with
reasonably detailed supporting documentation to support such amount. “Net
Amount” shall mean: (i) the sum of (A) Indebtedness; (B) the actuarially
determined amount of pension plan contributions required, pursuant to ERISA to
be made by the Company to its U.S. Hourly Rate Pension Plan from and after the
Closing Date through December 31, 2008; and (C) all other accrued or contingent
liabilities

-58-



--------------------------------------------------------------------------------



 



      (excluding pension and salaried OPEB liabilities on the Company’s balance
sheet and accounts payable and accrued expenses referred to in the preceding
sentence); less (ii) the Company’s cash on hand as of the Closing Date. In
addition, as of the Closing Date and giving effect to the transactions
contemplated by the Plan the sum of (A) and (B), less (ii), shall not exceed
$7,159 million by more than $250 million. “Indebtedness” shall mean:
(i) indebtedness for borrowed money or indebtedness issued or incurred in
substitution or exchange for indebtedness for borrowed money, (ii) indebtedness
evidenced by any note, bond, debenture, mortgage or other debt instrument or
debt security, (iii) commitments or obligations assuring a creditor against loss
(including contingent reimbursement obligations with respect to letters of
credit), (iv) indebtedness described in clauses (i)-(iii) secured by an
encumbrance on any assets or properties of the Company or any of its
Subsidiaries, (v) guarantees or other contingent liabilities (including so
called take-or-pay or keep-well agreements) with respect to any Indebtedness,
obligation or liability of a type described in clauses (i) through (iv) above,
and (vi) for clauses (i) through (iv) above, all accrued interest thereon and
all penalty payments, premiums, charges, yield maintenance amounts and other
expenses relating to any prepayment of any obligations related thereto. For the
purpose of this Section 9(a)(xxvii) cash, Indebtedness and liabilities shall be
determined in accordance with GAAP applied on a basis consistent with the
Company’s financial statements included in the Company SEC Documents filed prior
to the date hereof, and shall be determined on the basis that all required
pension plan contributions to be made by the Company or any of its Subsidiaries
pursuant to any law or statute or any judgment, order, rule or regulation of any
court or arbitrator or governmental or regulatory authority or any requirement
of the GM Settlement any labor agreement or any other contract, agreement,
arrangement or understanding prior to or contemporaneous with the Effective
Time, shall have been made, whether or not they have actually been made.    
(xxviii)   Plan and Material Investment Documents.

  (A)   (i) The Company shall have delivered to ADAH and ADAH shall have made
the determination referred to in Section 9(a)(xxviii)(B) with respect to, at
each Relevant Date, (1) the Plan and any related documents, agreements and
arrangements (A) the terms of which are consistent in all material respects with
this Agreement, the Preferred Term Sheet, the Plan Terms and GM Settlement,
(B) that provide for the release and exculpation of each Investor, its
Affiliates, shareholders, partners, directors, officers, employees and advisors
from any liability for participation of the transactions contemplated by the
Original Agreement, this Agreement, the Original PSA, the Plan Terms and the
Plan to the fullest extent

-59-



--------------------------------------------------------------------------------



 



      permitted under applicable law (provided, that such release and
exculpation shall not prohibit or impede the Company’s ability to assert
defenses or counterclaims in connection with or relating to the Original
Agreement or the Original PSA) and (C) that have conditions to confirmation and
the Effective Date of the Plan (and to what extent such conditions can be waived
and by whom) that are consistent with this Agreement, the Preferred Term Sheet,
the Plan Terms and the GM Settlement and (2) all Material Investment Documents.
The term “Material Investment Documents” shall mean the Confirmation Order, the
Disclosure Statement, the Rights Offering Registration Statement, the GM
Settlement, any amendments and/or supplements to the Draft Business Plan, the
Business Plan, any amendments and/or supplements to the UAW MOU, the labor
agreements with the IUE-CWA and the USW, the Amended and Restated Constituent
Documents, the Series A Certificate of Designations, the Series B Certificate of
Designations, the Shareholders Agreement, the Registration Rights Agreement, the
Transaction Agreements and any amendments and/or supplements to the foregoing.
The term “Relevant Date” shall mean the Disclosure Statement Filing Date, the
Disclosure Statement Approval Date, the date of issuance of the Confirmation
Order and the Closing Date.         (ii) With respect to any Material Investment
Document entered into in satisfaction of the condition set forth in Section
9(a)(xxviii), and the UAW MOU, at each Relevant Date (i) such Material
Investment Document, or the UAW MOU, as the case may be, shall have been
ratified by the union membership (but only with respect to the labor agreements
with IUE-CWA and USW) and shall remain in full force and effect and shall not
have been rescinded, terminated, challenged or repudiated by any party thereto
and (ii) the parties to such Material Investment Document and the UAW MOU, as
the case may be, shall have performed and complied with all of their respective
covenants and agreements contained in such agreement in all material respects
through the Closing Date. The Business Plan satisfying the condition with
respect to the Business Plan set forth in this Section 9(a)(xxviii) shall not
have been rescinded or repudiated in any material respect by the Company or its
Board of Directors.     (B)   With respect to the documents referred to in
Section 9(a)(xxviii)(A)(i) (other than the GM Settlement), ADAH shall have
determined that it is reasonably satisfied with the terms thereof to the extent
such terms would have a material impact on the Investors’ proposed investment in
the Company; provided, that

-60-



--------------------------------------------------------------------------------



 



      with respect to the GM Settlement ADAH shall have determined that it is
satisfied with the GM Settlement in its reasonable discretion taking into
account whether it has a material impact on the Investors’ proposed investment
in the Company and other relevant factors.     (C)   The conditions referred to
in clause (A) above shall be deemed to have been conclusively satisfied without
further action by any Party unless:

  (1)   with respect to the Plan, any related documents, agreements and
arrangements and any Material Investment Documents, in each case delivered to
ADAH by the Company prior to the Disclosure Statement Filing Date, ADAH shall
have delivered (and have not withdrawn) a written deficiency notice to the
Company reasonably asserting with reasonable specificity that such condition was
not satisfied prior to the Disclosure Statement Approval Date, and the Company
shall not have cured such deficiency within twenty (20) days of the Company’s
receipt of such notice (the “Cure Period”);     (2)   with respect to any
amendments or supplements to the Plan, any related documents, agreements and
arrangements, or any Material Investment Documents delivered to ADAH by the
Company occurring after the Disclosure Statement Filing Date and prior to the
Disclosure Statement Approval Date, ADAH has delivered (and has not withdrawn),
a written deficiency notice to the Company reasonably asserting with reasonable
specificity that such condition was not satisfied prior to the Disclosure
Statement Approval Date, and the Company shall not have cured such deficiency
during the Cure Period;     (3)   with respect to any amendments or supplements
to the Plan, any related documents, agreements and arrangements, or any Material
Investment Documents delivered to ADAH by the Company after the Disclosure
Statement Approval Date and prior to the date of issuance of the Confirmation
Order, ADAH has delivered (and has not withdrawn) a written deficiency notice to
the Company asserting with reasonable specificity that such condition was not
satisfied prior to the date of issuance of the Confirmation Order, and the

-61-



--------------------------------------------------------------------------------



 



      Company shall not have cured such deficiency during the Cure Period; and  
  (4)   with respect to any amendments or supplements to the Plan, any related
documents, agreements and arrangements, or any Material Investment Documents
delivered to ADAH by the Company after the date of issuance of the Confirmation
Order and prior to the Closing Date, ADAH has delivered (and has not withdrawn),
within five Business Days of delivery by the Company of the final form of such
document accompanied by a written request for approval of such documents, a
written deficiency notice to the Company reasonably asserting with reasonable
specificity that such condition is not satisfied and the Company shall not have
cured such deficiency during the Cure Period.

  (D)   The Company shall have delivered, and ADAH shall have accepted, a
Disclosure Letter in accordance with Section 5(s).

  (b)   All or any of the conditions set forth in Section 9(a) may be waived in
whole or in part with respect to all Investors by ADAH in its sole discretion.  
  (c)   The obligation of the Company to issue and sell the Investor Shares are
subject to the following conditions, provided that the failure of a condition
set forth in Sections 9(c)(vii) through (x) to be satisfied may not be asserted
by the Company if such failure results from the failure of the Company to
fulfill an obligation hereunder:

  (i)   Approval Order. The Approval Order shall have become a Final Approval
Order.     (ii)   Antitrust Approvals. All terminations or expirations of
waiting periods imposed by any governmental or regulatory authority necessary
for the consummation of the transactions contemplated by this Agreement,
including under the HSR Act and any comparable regulations in any foreign
jurisdiction, shall have occurred and all other notifications, consents,
authorizations and approvals required to be made or obtained from any
competition or antitrust authority shall have been made or obtained for the
transactions contemplated by this Agreement.     (iii)   No Legal Impediment to
Issuance. No action shall have been taken and no statute, rule, regulation or
order shall have been enacted, adopted or issued

-62-



--------------------------------------------------------------------------------



 



      by any federal, state or foreign governmental or regulatory authority, and
no judgment, injunction, decree or order of any federal, state or foreign court
shall have been issued, that prohibits the implementation of the Plan or the
Rights Offering or the transactions contemplated by this Agreement, the
Preferred Term Sheet, the Plan Terms and the GM Settlement.     (iv)  
Representations and Warranties. The representations and warranties of each
Investor, each Related Purchaser and each Ultimate Purchaser to the Company
contained in this Agreement or pursuant to Sections 2(a), 2(b) or 2(k) shall be
true and correct (disregarding all qualifications and exceptions contained
therein relating to materiality or material adverse effect on the Investor’s
performance of its obligations or similar qualifications) as of the Disclosure
Letter Delivery Date and as of the Closing Date with the same effect as if made
on the Disclosure Letter Delivery Date and the Closing Date (except for the
representations and warranties made as of a specified date, which shall be true
and correct only as of such specified date), except with respect to the
Investors’ representations in all Sections other than Sections 4(b) and 4(c)
where the failure to be so true and correct, individually or in the aggregate,
has not and would not reasonably be expected, to prohibit, materially delay or
materially and adversely impact the Investor’s performance of its obligations
under this Agreement.     (v)   Covenants. Each Investor shall have performed
and complied with all of its covenants and agreements contained in this
Agreement and in any other document delivered pursuant to this Agreement
(including in any Transaction Agreement) in all material respects through the
Closing Date.     (vi)   Bankruptcy Court Approval. This Agreement shall have
been approved by the Bankruptcy Court and the approval of the Bankruptcy Court
shall not have been modified, amended or withdrawn in any manner adverse to the
Company.     (vii)   Confirmation Order. The Confirmation Order approving the
Plan shall have been entered by the Bankruptcy Court and such order shall be
non-appealable, shall not have been appealed within ten calendar days of entry
or, if such order is appealed, shall not have been stayed pending appeal, and
there shall not have been entered by any court of competent jurisdiction any
reversal, modification or vacation, in whole or in part, of such order;
provided, that the absence of a stay pending appeal shall be considered for
purposes of determining whether the foregoing condition has been satisfied only
if the Company concludes, in its sole discretion, that the appeal would be
rendered moot under the doctrine of “equitable mootness” as a result of the
occurrence of the Effective Date.

-63-



--------------------------------------------------------------------------------



 



  (viii)   Conditions to Effective Date. The conditions to the occurrence of the
Effective Date of the Confirmed Plan shall have been satisfied or waived by the
Company and ADAH in accordance with the Plan.     (ix)   Rights Offering. The
Rights Offering shall have been conducted in all material respects in accordance
with this Agreement and the Disclosure Statement and the Expiration Time shall
have occurred.     (x)   Financing. The Company shall have received the proceeds
of the Debt Financings and the Rights Offering that, together with the proceeds
of the sale of the Investor Shares, are sufficient to fund fully the
transactions contemplated by this Agreement, the Preferred Term Sheet, the Plan
Terms, the GM Settlement (to the extent the Company is to fund such
transactions) and the Plan.

  (d)   All of the conditions set forth in Section 9(c) may be waived in whole
or in part by the Company in its sole discretion.

10. Indemnification and Contribution.

  (a)   Whether or not the Rights Offering is consummated or this Agreement is
terminated or the transactions contemplated hereby or the Plan are consummated,
the Company (in such capacity, the “Indemnifying Party”) shall indemnify and
hold harmless each Investor and the Ultimate Purchasers, their respective
Affiliates and their respective officers, directors, employees, agents and
controlling persons (each, an “Indemnified Person”) from and against any and all
losses, claims, damages, liabilities and reasonable expenses, joint or several,
arising out of circumstances existing on or prior to the Closing Date (“Losses”)
to which any such Indemnified Person may become subject arising out of or in
connection with any claim, challenge, litigation, investigation or proceeding
(“Proceedings”) instituted by a third party with respect to the Rights Offering,
this Agreement or the other Transaction Documents, the Rights Offering
Registration Statement, any Preliminary Rights Offering Prospectus, the Rights
Offering Prospectus, any Issuer Free Writing Prospectus, the Investment Decision
Package, the Resale Registration Documents, any amendment or supplement thereto
or the transactions contemplated by any of the foregoing and shall reimburse
such Indemnified Persons for any reasonable legal or other reasonable
out-of-pocket expenses as they are incurred in connection with investigating,
responding to or defending any of the foregoing; provided that the foregoing
indemnification will not apply to Losses (i) arising out of or in connection
with any Proceedings between or among any one or more Indemnified Persons,
Related Purchasers and/or Ultimate Purchasers, any Additional Investor Agreement
or the failure of such Indemnified Person to comply with the

-64-



--------------------------------------------------------------------------------



 



      covenants and agreements contained in this Agreement with respect to the
sale or placement of Investor Shares; or (ii) to the extent that they resulted
from (a) any breach by such Indemnified Person of this Agreement, (b) gross
negligence, bad faith or willful misconduct on the part of such Indemnified
Person or (c) statements or omissions in the Rights Offering Registration
Statement, any Preliminary Rights Offering Prospectus, the Rights Offering
Prospectus, any Issuer Free Writing Prospectus, the Resale Registration
Documents or any amendment or supplement thereto made in reliance upon or in
conformity with information relating to such Indemnified Person furnished to the
Company in writing by or on behalf of such Indemnified Person expressly for use
in the Rights Offering Registration Statement, any Rights Offering Preliminary
Prospectus, the Rights Offering Prospectus, any Issuer Free Writing Prospectus,
the Resale Registration Documents or any amendment or supplement thereto. If for
any reason the foregoing indemnification is unavailable to any Indemnified
Person or insufficient to hold it harmless, then the Indemnifying Party shall
contribute to the amount paid or payable by such Indemnified Person as a result
of such Losses in such proportion as is appropriate to reflect not only the
relative benefits received by the Indemnifying Party on the one hand and such
Indemnified Person on the other hand but also the relative fault of the
Indemnifying Party on the one hand and such Indemnified Person on the other hand
as well as any relevant equitable considerations. It is hereby agreed that the
relative benefits to the Indemnifying Party on the one hand and all Indemnified
Persons on the other hand shall be deemed to be in the same proportion as
(i) the total value received or proposed to be received by the Company pursuant
to the sale of the Shares and the Investor Shares contemplated by this Agreement
bears to (ii) the Commitment Fees paid or proposed to be paid to the Investors.
The indemnity, reimbursement and contribution obligations of the Indemnifying
Party under this Section 10 shall be in addition to any liability that the
Indemnifying Party may otherwise have to an Indemnified Person and shall bind
and inure to the benefit of any successors, assigns, heirs and personal
representatives of the Indemnifying Party and any Indemnified Person.     (b)  
Promptly after receipt by an Indemnified Person of notice of the commencement of
any Proceedings with respect to which the Indemnified Person may be entitled to
indemnification hereunder, such Indemnified Person will, if a claim is to be
made hereunder against the Indemnifying Party in respect thereof, notify the
Indemnifying Party in writing of the commencement thereof; provided that (i) the
omission so to notify the Indemnifying Party will not relieve the Indemnifying
Party from any liability that it may have hereunder except to the extent it has
been materially prejudiced by such failure and (ii) the omission so to notify
the Indemnifying Party will not relieve it from any liability that it may have
to an Indemnified Person otherwise than on account of this Section 10. In case
any such Proceedings are brought against any Indemnified Person and it notifies
the Indemnifying Party of the commencement thereof, the Indemnifying Party will
be entitled to participate therein, and, to the extent that it may elect by
written notice delivered to such Indemnified Person, to assume the defense
thereof, with counsel

-65-



--------------------------------------------------------------------------------



 



      reasonably satisfactory to such Indemnified Person; provided that if the
defendants in any such Proceedings include both such Indemnified Person and the
Indemnifying Party and such Indemnified Person shall have concluded that there
may be legal defenses available to it that are different from or additional to
those available to the Indemnifying Party, such Indemnified Person shall have
the right to select separate counsel to assert such legal defenses and to
otherwise participate in the defense of such Proceedings on behalf of such
Indemnified Person. Upon receipt of notice from the Indemnifying Party to such
Indemnified Person of its election so to assume the defense of such Proceedings
and approval by such Indemnified Person of counsel, the Indemnifying Party shall
not be liable to such Indemnified Person for expenses incurred by such
Indemnified Person in connection with the defense thereof (other than reasonable
costs of investigation) unless (i) such Indemnified Person shall have employed
separate counsel in connection with the assertion of legal defenses in
accordance with the proviso to the next preceding sentence (it being understood,
however, that the Indemnifying Party shall not be liable for the expenses of
more than one separate counsel in any jurisdiction, approved by the Investors,
representing the Indemnified Persons who are parties to such Proceedings),
(ii) the Indemnifying Party shall not have employed counsel reasonably
satisfactory to such Indemnified Person to represent such Indemnified Person
within a reasonable time after notice of commencement of the Proceedings or
(iii) the Indemnifying Party shall have authorized in writing the employment of
counsel for such Indemnified Person.     (c)   The Indemnifying Party shall not
be liable for any settlement of any Proceedings effected without its written
consent (which consent shall not be unreasonably withheld). If any settlement of
any Proceeding is consummated with the written consent of the Indemnifying Party
or if there is a final judgment for the plaintiff in any such Proceedings, the
Indemnifying Party agrees to indemnify and hold harmless each Indemnified Person
from and against any and all Losses by reason of such settlement or judgment in
accordance with, and subject to the limitations of, the provisions of this
Section 10. Notwithstanding anything in this Section 10 to the contrary, if at
any time an Indemnified Person shall have requested the Indemnifying Party to
reimburse such Indemnified Person for legal or other expenses aggregating in
excess of $250,000 in connection with investigating, responding to or defending
any Proceedings in connection with which it is entitled to indemnification or
contribution pursuant to this Section 10, the Indemnifying Party shall be liable
for any settlement of any Proceedings effected without its written consent if
(i) such settlement is entered into more than (x) 60 days after receipt by the
Indemnifying Party of such request for reimbursement and (y) 30 days after
receipt by the Indemnified Person of the material terms of such settlement and
(ii) the Indemnifying Party shall not have reimbursed such Indemnified Person in
accordance with such request prior to the date of such settlement. The
Indemnifying Party shall not, without the prior written consent of an
Indemnified Person (which consent shall not be unreasonably withheld), effect
any settlement of any pending or threatened Proceedings in respect of which
indemnity has been sought hereunder by such Indemnified Person unless (i) such

-66-



--------------------------------------------------------------------------------



 



      settlement includes an unconditional release of such Indemnified Person in
form and substance satisfactory to such Indemnified Person from all liability on
the claims that are the subject matter of such Proceedings and (ii) such
settlement does not include any statement as to or any admission of fault,
culpability or a failure to act by or on behalf of any Indemnified Person.    
(d)   All amounts paid by the Company to an Indemnified Person under this
Section 10 shall, to the extent the transactions contemplated hereby or the Plan
are consummated and to the extent permitted by applicable law, be treated as
adjustments to Purchase Price for all Tax purposes.

11.   Survival of Representations and Warranties, Etc.

  (a)   The representations and warranties made in this Agreement shall not
survive the Closing Date. Other than Sections 2(b), 2(c), 2(e), 2(h), 2(i),
2(j), 2(k), 5(d), 5(e), 5(f), 5(j), 5(k), 5(l), 5(m), 10, 11, 13, 14, 15, 16, 18
and 20, which shall survive the Closing Date in accordance with their terms
(except Section 5(l) which shall survive for 90 days following the Closing
Date), the covenants contained in this Agreement shall not survive the Closing
Date.     (b)   Other than with respect to Sections 2(h), 2(i) and 2(j) and
Sections 10 through 18, which shall continue and survive any termination of this
Agreement, (i) none of the Investors may assert any claim against the Company
(both as Debtors-in-possession or the reorganized Debtors), and the Company
(both as Debtors-in-possession or the reorganized Debtors), may not assert any
claim against any Investor, in either case, arising from this Agreement other
than for willful breach, and (ii) the Investors hereby release the Company (both
as Debtors-in-possession and the reorganized Debtors) from any such claims, and
the Company (both as Debtors-in-possession or the reorganized Debtors) hereby
releases the Investors from any such claims. Notwithstanding the foregoing
(w) the aggregate liability of all of the Investors under this Agreement for any
reason (under any legal theory), including for any willful breach, for any act
or omission occurring on or prior to the Disclosure Statement Approval Date
shall not exceed $100 million, (x) the aggregate liability of all of the
Investors under this Agreement for any reason (under any legal theory),
including for any willful breach, for any act or omission occurring after the
Disclosure Statement Approval Date shall not exceed $250 million, (y) the
aggregate liability of all of the Debtors under this Agreement for any reason
(under any legal theory), including for any willful breach, for any act or
omission occurring on or prior to the Disclosure Statement Approval Date shall
not exceed $100 million, and (z) the aggregate liability of all of the Debtors
under this Agreement for any reason (under any legal theory), including for any
willful breach, for any act or omission occurring after the Disclosure Statement
Approval Date shall not exceed $250 million. Notwithstanding the foregoing,
nothing contained in this Section 11(b) shall limit the liability of the Company
for any

-67-



--------------------------------------------------------------------------------



 



      Transaction Expenses pursuant to Section 2(j) or 12(g). The Investors and
the Company acknowledge that such liability under subclauses (w) and (x) shall
be on a several and not joint basis with respect to any willful breach occurring
on or prior to the Disclosure Statement Filing Date. The Investors and the
Company acknowledge and agree that such liability under subclauses (w) and (x)
shall be on a joint and several basis with respect to any willful breach
occurring after the Disclosure Statement Filing Date; provided, that the
aggregate liability of Harbinger shall not exceed $38,944,000, the aggregate
liability of Merrill shall not exceed $16,358,805, the aggregate liability of
UBS shall not exceed $16,358,805, the aggregate liability of GS shall not exceed
$39,215,500 and the aggregate liability of Pardus shall not exceed $33,593,000.
Subject to the terms, conditions and limitation set forth in this Section 11(b),
(i) the joint and several obligations referred to in the immediately preceding
sentence mean that each Investor (an “Assuming Investor”) assumes liability on a
joint and several basis for any willful breach of this Agreement by any other
Investor (a “Breaching Investor”), whether or not the Assuming Investor has
breached this Agreement or is in any way responsible for such willful breach by
the Breaching Investor and (ii) the Assuming Investors’ obligations shall be a
commitment to assure payment, not collection. Under no circumstances shall any
Investor be liable to the Company (as Debtors-in-possession or reorganized
Debtors) for any punitive damages under this Agreement or any Equity Commitment
Letter. Under no circumstances shall the Company (both as Debtors-in-possession
and reorganized Debtors) be liable to any Investor for any punitive damages
under this Agreement.

12.   Termination. This Agreement may be terminated and the transactions
contemplated hereby may be abandoned at any time prior to the Closing Date:

  (a)   by mutual written consent of the Company and ADAH;     (b)   by any
Investor if any of the Chapter 11 Cases shall have been dismissed or converted
to a case under chapter 7 of the Bankruptcy Code, or an interim or permanent
trustee shall be appointed in any of the Chapter 11 Cases, or a responsible
officer or an examiner with powers beyond the duty to investigate and report (as
set forth in Sections 1106(a)(3) and (4) of the Bankruptcy Code) shall be
appointed in any of the Chapter 11 Cases;     (c)   by any party to this
Agreement if any statute, rule, regulation or order shall have been enacted,
adopted or issued by any federal, state or foreign governmental or regulatory
authority or any judgment, injunction, decree or order of any federal, state or
foreign court shall have become final and non-appealable, that prohibits the
implementation of the Plan or the Rights Offering or the transactions
contemplated by this Agreement, the Preferred Term Sheet, the Plan Terms or the
GM Settlement;

-68-



--------------------------------------------------------------------------------



 



  (d)   by ADAH upon written notice to the Company and each other Investor:

  (i)   if the Approval Order has not become a Final Approval Order on or prior
to the earlier of (A) the tenth (10th) day after the Bankruptcy Court enters the
Approval Order, or, if such day is not a Business Day, the next Business Day and
(B) August 16, 2007; provided, that notice of termination pursuant to this
Section 12(d)(i) must be given on or prior to August 31, 2007;     (ii)   at any
time prior to the last date established by the Bankruptcy Court for the filing
of objections to the Disclosure Statement, if the Company shall not have
delivered a Disclosure Letter as contemplated by Section 5(s) on or prior to the
tenth (10th) Business Day preceding the Disclosure Statement Filing Date or
shall have delivered a Disclosure Letter which shall not have satisfied the
condition with respect to the Disclosure Letter in accordance with
Section 9(a)(xxviii).     (iii)   on or after March 31, 2008 (such date, being
the “Closing Date Outside Date”); provided that the Closing Date has not
occurred by such date;     (iv)   on or after January 31, 2008 (such date, being
the “Disclosure Statement Outside Date”); provided that the Disclosure Statement
has not been filed for approval with the Bankruptcy Court by such date;     (v)
  if the Company or any Investor shall have breached any provision of this
Agreement, which breach would cause the failure of any condition set forth in
Section 9(a)(xvi) or (xvii) hereof to be satisfied, which failure cannot be or
has not been cured on the earliest of (A) the tenth (10th) Business Day after
the giving of written notice thereof to the Company or such Investor by any
Investor and (B) the third (3rd) Business Day prior to the Closing Date Outside
Date; provided, that the right to terminate this Agreement under this
Section 12(d)(v) shall not be available to any Investor whose breach is the
cause of the failure of the condition in Section 9(a)(xvi) or (xvii) to be
satisfied; provided, further, that the right to terminate under this
Section 12(d)(v) shall not be available as a result of a breach of Section 5(o)
to the extent, and only to the extent, that the circumstances giving rise to the
breach of Section 5(o) previously gave rise to a termination right under
Section 12(d)(vii) and ADAH did not exercise such termination right under
Section 12(d)(vii) by the end of the twenty (20) day period referred to therein;

-69-



--------------------------------------------------------------------------------



 



  (vi)   (A) there shall have been a Change of Recommendation or (B) the Company
shall have entered into an Alternate Transaction Agreement; or     (vii)   for a
period of twenty (20) days following any Cure Period if ADAH has delivered a
deficiency notice in accordance with Section 9(a)(xxviii)(C) and the condition
set forth in Section 9(a)(xxviii) shall not have been satisfied at the end of
such Cure Period;

      provided, that notwithstanding anything in the foregoing to the contrary,
any Investor other than ADAH shall be entitled to terminate this Agreement as to
itself (but not as to any other party) at any time on or after June 30, 2008 (a
“Limited Termination”);     (e)   [Reserved]     (f)   by the Company upon
written notice to each Investor:

  (i)   subject to the establishment of Alternative Financing in accordance with
Section 2(b), if any Investor shall have breached any provision of this
Agreement, which breach would cause the failure of any condition set forth in
Section 9(c)(iv) or (v) hereof to be satisfied, which failure cannot be or has
not been cured on the earliest of (A) the tenth (10th) Business Day after the
giving of written notice thereof to the Investors by the Company and (B) the
third (3rd) Business Day prior to the Closing Date Outside Date;     (ii)   if
the Company enters into any Alternate Transaction Agreement; provided, that the
Company may only terminate this Agreement under the circumstances set forth in
this Section 12(f)(ii) if: (x) the Company’s board of directors has determined
in good faith, after having consulted with its outside legal counsel and its
independent financial advisors, that such Alternate Transaction is a Superior
Transaction and the failure to enter into such an Alternate Transaction
Agreement would result in a breach of the applicable fiduciary duties of the
board of directors, (y) before taking such action the Company has given the
Investors at least ten (10) Business Days’ (or, in the event of any Alternate
Transaction that has been materially revised or modified, at least five
(5) Business Days’) prior written notice (the “Consideration Period”) of the
terms of such Alternate Transaction and of its intent to take such action, and,
during the Consideration Period, the Company has, if requested by any Investor,
engaged in good faith negotiations regarding any revisions to this Agreement,
the Plan or any other agreement or document proposed by

-70-



--------------------------------------------------------------------------------



 



      ADAH and again has determined in good faith, after consultation with its
outside legal counsel and its independent financial advisors, that such
Alternate Transaction remains a Superior Transaction and (z) prior to or
contemporaneously with such termination the Company shall pay to the Investors
the Alternate Transaction Fee;     (iii)   on or after March 31, 2008; provided,
that the Closing Date has not occurred by such date; or     (iv)   in accordance
with Section 5(t).

For the purposes of this Section 12(f), a “Superior Transaction” shall mean an
Alternate Transaction, which the board of directors of the Company, after
consultation with its outside legal counsel and its independent financial
advisors, determines in good faith to be more favorable to the bankruptcy estate
of the Company than the transactions contemplated by this Agreement, the
Preferred Term Sheet, the Plan Terms and the Plan, taking into account, all
legal, financial, regulatory and other aspects of such Alternate Transaction,
the likelihood of consummating the Alternate Transaction, the likely
consummation date of the Alternate Transaction and the identity of the parties
or proposed parties to such Alternate Transaction and after taking into account
any revisions to the terms of this Agreement, the Plan and/or any other
agreement or document proposed during the Consideration Period.

  (g)   In addition to any other rights or remedies any Investor may have under
this Agreement (for breach or otherwise), the Company shall pay a fee of
$82,500,000 (the “Alternate Transaction Fee”) to the Investors in such
proportions as are set forth on Schedule 2 hereto, and, in any case, the Company
shall pay to the Investors any Transaction Expenses and any other amounts
certified by the Investors to be due and payable hereunder that have not been
paid theretofore if this Agreement is terminated pursuant to one of the
following:

  (i)   pursuant to (x) Section 12(d)(vi)(B) or (y) Section 12(f)(ii);     (ii)
  pursuant to Section 12(d)(vi)(A) and, within the twenty-four (24) month period
following the date of such termination, an Alternate Transaction Agreement is
entered into or an Alternate Transaction is consummated; or     (iii)   pursuant
to Section 12(d)(v) based on a willful breach by the Company and within the
twenty-four (24) month period following the date of such

-71-



--------------------------------------------------------------------------------



 



      termination, an Alternate Transaction Agreement is entered into or an
Alternate Transaction is consummated.

      Payment of the amounts due under this Section 12(g) will be made (i) no
later than the close of business on the next Business Day following the date of
such termination in the case of a payment pursuant to Section 12(g)(i)(x), (ii)
prior to or contemporaneously with such termination by the Company in the case
of a payment pursuant to Section 12(g)(i)(y) and (iii) prior to or
contemporaneously with the entry into an Alternate Transaction Agreement or the
consummation of an Alternate Transaction in the case of a payment pursuant to
Sections 12(g)(ii) or (iii). Under no circumstances shall the Company be
required to pay more than one Alternate Transaction Fee plus Transaction
Expenses. The provision for the payment of the Alternate Transaction Fee is an
integral part of the transactions contemplated by this Agreement and without
this provision the Investors would not have entered into this Agreement and
shall constitute an allowed administrative expense of the Company under
Section 503(b)(1) and 507(a)(1) of the Bankruptcy Code.     (h)   Upon
termination under this Section 12, all rights and obligations of the parties
under this Agreement shall terminate without any liability of any party to any
other party except that (x) nothing contained herein shall release any party
hereto from liability for any willful breach and (y) the covenants and
agreements made by the parties herein in Sections 2(h), 2(i) and 2(j), and
Sections 10 through 18 will survive indefinitely in accordance with their terms.

13.   Notices. All notices and other communications in connection with this
Agreement will be in writing and will be deemed given if delivered personally,
sent via electronic facsimile (with confirmation), mailed by registered or
certified mail (return receipt requested) or delivered by an express courier
(with confirmation) to the parties at the following addresses (or at such other
address for a party as will be specified by like notice):

(a)    If to:
A-D Acquisition Holdings, LLC
c/o Appaloosa Management L.P.
26 Main Street
Chatham, New Jersey 07928
Facsimile: (973) 701-7055
Attention: James Bolin
with a copy to:
White & Case LLP
Wachovia Financial Center
200 South Biscayne Boulevard

-72-



--------------------------------------------------------------------------------



 



Suite 4900
Miami, Florida 33131-2352
Facsimile: (305) 358-5744/5766
Attention: Thomas E. Lauria
White & Case LLP
1155 Avenue of the Americas
New York, New York 10036-2787
Facsimile: (212) 354-8113
Attention: John M. Reiss
                Gregory Pryor
(b)    If to:
Harbinger Del-Auto Investment Company, Ltd.
c/o Harbinger Capital Partners Offshore Manager, LLC
555 Madison Avenue, 16th Floor
New York, NY 10022
Attn: Philip A. Falcone
with a copy to:
Harbert Management Corp.
One Riverchase Parkway South
Birmingham, AL 35244
Facsimile: (205) 987-5505
Attention: General Counsel
with a copy to:
White & Case LLP
Wachovia Financial Center
200 South Biscayne Boulevard
Suite 4900
Miami, Florida 33131-2352
Facsimile: (305) 358-5744/5766
Attention: Thomas E. Lauria
White & Case LLP
1155 Avenue of the Americas
New York, New York 10036-2787
Facsimile: (212) 354-8113
Attention: John M. Reiss
                Gregory Pryor

-73-



--------------------------------------------------------------------------------



 



with a copy to:
Kaye Scholer LLP
425 Park Avenue
New York, NY 10022-3598
Facsimile: (212) 836-8689
Attention: Benjamin Mintz and Lynn Toby Fisher
(c)    If to:
Merrill Lynch, Pierce, Fenner & Smith Incorporated.
4 World Financial Center
New York, New York 10080
Facsimile: (212) 449-0769
Attention: Robert Spork / Rick Morris
with a copy to:
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York 10019-6064
Facsimile: (212) 757-3990
Attention: Andrew N. Rosenberg
(d)   If to:
UBS Securities LLC
299 Park Avenue
New York, New York 10171
Facsimile: (212) 821-3008 / (212) 821-4042
Attention: Steve Smith / Osamu Watanabe
with a copy to:
Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza
New York, New York 10006
Facsimile: (212) 225-3999
Attention: Leslie N. Silverman
(e)   If to:
Goldman Sachs & Co
1 New York Plaza
New York, NY 10004
Facsimile: (212) 823-0145
Attention: David Mullen / Tom Wagner

-74-



--------------------------------------------------------------------------------



 



with a copy to:
Goldman Sachs & Co.
1 New York Plaza
New York, NY 10004
Facsimile: (212) 428-4769
Attention: Sandip Khosla
with a copy to:
Sullivan & Cromwell
125 Broad Street
New York, NY 10004
Facsimile: (212) 558-3588
Attention: Robert Reeder
(f)    If to:
Pardus DPH Holding LLC
590 Madison Avenue
Suite 25E
New York, NY 10022
Facsimile: (212) 381-7771
Attention: Timothy Bass
with a copy to:
Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, N.Y. 10019-6099
Facsimile: (212) 728-8111
Attention: Rachel C. Strickland
                Morgan D. Elwyn

-75-



--------------------------------------------------------------------------------



 



(g)   If to the Company, to:
Delphi Corporation
5725 Delphi Drive
Troy, Michigan 48098
Attention: John Sheehan – Facsimile: (248) 813-2612
                David Sherbin / Sean Corcoran – Facsimile: (248) 813-2491
with a copy to:
Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, New York 10036
Facsimile: (212) 735-2000/1
Attention: Eric L. Cochran
                Marie L. Gibson
and
Skadden, Arps, Slate, Meagher & Flom LLP
333 West Wacker Drive
Chicago, IL 60606
Facsimile: (312) 407-0411
Attention: John Wm. Butler, Jr.
                George Panagakis

14.   Assignment; Third Party Beneficiaries. Neither this Agreement nor any of
the rights, interests or obligations under this Agreement will be assigned by
any of the parties (whether by operation of law or otherwise) without the prior
written consent of the other parties, except to an Ultimate Purchaser or to a
Related Purchaser pursuant to Sections 2(a), 2(b) and 2(k). Notwithstanding the
previous sentence, subject to the provisions of Sections 2(a), 2(b) and 2(k):
this Agreement, or the Investors’ obligations hereunder, may be assigned,
delegated or transferred, in whole or in part, by any Investor to any Affiliate
of such Investor over which such Investor or any of its Affiliates exercise
investment authority, including, without limitation, with respect to voting and
dispositive rights; provided, that any such assignee assumes the obligations of
such Investor hereunder and agrees in writing to be bound by the terms of this
Agreement in the same manner as such Investor. Notwithstanding the foregoing or
any other provisions herein, except pursuant to an Additional Investor Agreement
acceptable to the Company and ADAH no such assignment will relieve an Investor
of its obligations hereunder if such assignee fails to perform such obligations.
Except as provided in Section 10 with respect to the Indemnified Persons, this
Agreement (including the documents and instruments referred to in this
Agreement) is not intended to and does not confer upon any person other than the
parties hereto any rights or remedies under this Agreement.   15.   Prior
Negotiations; Entire Agreement. This Agreement (including the agreements
attached as exhibits to and the documents and instruments referred to in this
Agreement)

-76-



--------------------------------------------------------------------------------



 



    constitutes the entire agreement of the parties and supersedes all prior
agreements, arrangements or understandings, whether written or oral, between the
parties with respect to the subject matter of this Agreement, except that the
parties hereto acknowledge that any confidentiality agreements, heretofore
executed among the parties will continue in full force and effect.   16.  
GOVERNING LAW; VENUE. THIS AGREEMENT WILL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK. THE INVESTORS HEREBY
IRREVOCABLY SUBMIT TO THE JURISDICTION OF, AND VENUE IN, THE UNITED STATES
BANKRUPTCY COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND WAIVE ANY OBJECTION
BASED ON FORUM NON CONVENIENS. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR THE BREACH, TERMINATION OR VALIDITY OF THIS
AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.   17.  
Counterparts. This Agreement may be executed in any number of counterparts, all
of which will be considered one and the same agreement and will become effective
when counterparts have been signed by each of the parties and delivered to the
other party (including via facsimile or other electronic transmission), it being
understood that each party need not sign the same counterpart.   18.   Waivers
and Amendments. This Agreement may be amended, modified, superseded, cancelled,
renewed or extended, and the terms and conditions of this Agreement may be
waived, only by a written instrument signed by all the parties or, in the case
of a waiver, by the party waiving compliance, and subject, to the extent
required, to the approval of the Bankruptcy Court. No delay on the part of any
party in exercising any right, power or privilege pursuant to this Agreement
will operate as a waiver thereof, nor will any waiver on the part of any party
of any right, power or privilege pursuant to this Agreement, nor will any single
or partial exercise of any right, power or privilege pursuant to this Agreement,
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege pursuant to this Agreement. The rights and remedies
provided pursuant to this Agreement are cumulative and are not exclusive of any
rights or remedies which any party otherwise may have at law or in equity.   19.
  Adjustment to Shares. If, in accordance with the terms of this Agreement, the
Company effects a reclassification, stock split (including a reverse stock
split), stock dividend or distribution, recapitalization, merger, issuer tender
or exchange offer, or other similar transaction with respect to any shares of
its capital stock, references to the numbers of such shares and the prices
therefore shall be equitably adjusted to reflect such change and,

-77-



--------------------------------------------------------------------------------



 



    as adjusted, shall, from and after the date of such event, be subject to
further adjustment in accordance herewith.   20.   Headings. The headings in
this Agreement are for reference purposes only and will not in any way affect
the meaning or interpretation of this Agreement.   21.   Publicity. The initial
press release regarding this Agreement shall be a joint press release.
Thereafter, the Company and Investors each shall consult with each other prior
to issuing any press releases (and provide each other a reasonable opportunity
to review and comment upon such release) or otherwise making public
announcements with respect to the transactions contemplated by this Agreement
and the Plan, and prior to making any filings with any third party or any
governmental entity (including any national securities exchange or interdealer
quotation service) with respect thereto, except as may be required by law or by
the request of any governmental entity.   22.   Knowledge; Sole Discretion. The
phrase “knowledge of the Company” and similar phrases shall mean the actual
knowledge of the Chief Restructuring Officer of the Company and such other
officers as the Company and ADAH shall reasonably agree. Whenever in this
Agreement any party is permitted to take an action or make a decision in its
“sole discretion,” the parties hereto acknowledge that such party is entitled to
make such decision or take such action in such party’s sole and absolute and
unfettered discretion and shall be entitled to make such decision or take such
action without regard for the interests of any other party and for any reason or
no reason whatsoever. Each party hereto acknowledges, and agrees to accept, all
risks associated with the granting to the other parties of the ability to act in
such unfettered manner.

[Signature Page Follows]

-78-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be signed by their respective officers thereunto duly authorized, all as of the
date first written above.

            DELPHI CORPORATION
      By:   /s/ DAVID M. SHERBIN       Name:   David M. Sherbin       Title:  
Vice President, General Counsel, and
Chief Compliance Officer       A-D ACQUISITION HOLDINGS, LLC
      By:   /s/ JAMES E. BOLIN       Name:           Title:           HARBINGER
DEL-AUTO INVESTMENT COMPANY, LTD.
      By:   /s/ CHARLES D. MILLER       Name:   Charles D. Miller       Title:  
Vice President       MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED
      By:   /s/ GRAHAM GOLDSMITH       Name:   Graham Goldsmith       Title:  
Managing Director    

-79-



--------------------------------------------------------------------------------



 



            UBS SECURITIES LLC
      By:   /s/ STEVEN SMITH       Name:   Steven Smith       Title:   Managing
Director             By:   /s/ ANDREW KRAMER       Name:   Andrew Kramer      
Title:   Managing Director       GOLDMAN SACHS & CO.
      By:   /s/ JUSTIN SLATKY       Name:   Justin Slatky       Title:  
Managing Director       PARDUS DPH HOLDING LLC
      By:   /s/ JOSEPH THORNTON       Name:   Joseph Thornton       Title:      

-80-



--------------------------------------------------------------------------------



 



         

SCHEDULE 1

      Defined Term   Section
ADAH
  Preamble
Additional Investor Agreement
  Section 2 (k)
Affiliate
  Section 2 (a)
Agreement
  Preamble
Alternate Transaction
  Section 9 (a)(v)
Alternate Transaction Agreement
  Section 9 (a)(v)
Alternate Transaction Fee
  Section 12 (g)
Alternative Financing
  Section 2 (b)
Amended and Restated Constituent Documents
  Section 8 (c)
Appaloosa
  Recitals
Approval Motion
  Recitals
Approval Order
  Recitals
Arrangement Fee
  Section 2 (h)(iii)
Assuming Investor
  Section 11 (b)
Available Investor Shares
  Section 2 (b)
Bankruptcy Code
  Recitals
Bankruptcy Court
  Recitals
Bankruptcy Rules
  Section 3 (b)(i)
Breaching Investor
  Section 11 (b)
Business Day
  Section 1 (c)(iii)
Business Plan
  Section 5 (s)
Capital Structure Date
  Section 3 (d)
Cerberus
  Recitals
Change of Recommendation
  Section 9 (a)(vi)
Chapter 11 Cases
  Recitals
Closing Date
  Section 2 (d)
Closing Date Outside Date
  Section 12 (d)(iii)
Code
  Section 3 (z)(ii)
Commission
  Section 1 (c)(ii)
Commitment Fees
  Section 2 (h)(ii)
Commitment Parties
  Recitals
Company
  Preamble
Company ERISA Affiliate
  Section 3 (z)(ii)
Company Financing Proposal
  Section 5 (t)
Company Plans
  Section 3 (z)(i)
Company SEC Documents
  Section 3 (j)
Confirmation Order
  Section 9 (a)(vii)
Confirmed Plan
  Section 9 (a)(viii)
Consideration Period
  Section 12 (f)(ii)
Cure Period
  Section 9(a)(xxviii)(C)(1)
Debt Financing
  Section 5 (t)
Debtors
  Recitals
Determination Date
  Section 1 (c)(vi)

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
Page 2

      Defined Term   Section
DGCL
  Section 3 (oo)
Direct Subscription Shares
  Section 2 (a)(i)
Disclosure Letter
  Section 3
Disclosure Letter Delivery Date
  Section 3
Disclosure Statement
  Section 5 (b)
Disclosure Statement Approval Date
  Section 5 (b)
Disclosure Statement Filing Date
  Section 5 (p)
Disclosure Statement Outside Date
  Section 12 (d)(iv)
Disinterested Director
  Section 8 (c)
Dolce
  Recitals
Draft Business Plan
  Section 3 (m)(vii)
Due Diligence Expiration Date
  Section 12 (d)(ii)
Effective Date
  Section 1 (c)(iii)
Eligible Holder
  Section 1 (a)
Environmental Laws
  Section 3 (x)(i)
Equity Commitment Letter
  Section 4 (o)
ERISA
  Section 3 (z)(i)
Exchange Act
  Section 3 (i)(i)
Existing Shareholder Rights Plan
  Section 3 (d)
Expiration Time
  Section 1 (c)(iii)
E&Y
  Section 3 (q)
Final Approval Order
  Section 9 (a)(i)
Financing Decision Date
  Section 5 (t)
Financing Notice
  Section 5 (t)
Financing Order
  Section 2 (j)
GAAP
  Section 3 (i)(i)
GM
  Recitals
GM Settlement
  Section 5 (p)
GS
  Preamble
Harbinger
  Preamble
Harbinger Fund
  Recitals
HSR Act
  Section 3 (g)
Indebtedness
  Section 9 (a)(xxvii)
Indemnified Person
  Section 10 (a)
Indemnifying Party
  Section 10 (a)
Intellectual Property
  Section 3 (s)
Investment Decision Package
  Section 3 (k)
Investor
  Preamble
Investor Default
  Section 2 (b)
Investors
  Preamble
Investor Shares
  Section 2 (a)
Issuer Free Writing Prospectus
  Section 3 (k)
IUE-CWA
  Section 5 (u)
knowledge of the Company
  Section 22

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
Page 3

      Defined Term   Section
Limited Termination
  Section 12 (d)
Losses
  Section 10 (a)
Material Adverse Effect
  Section 3 (a)
Material Investment Documents
  Section 9 (a)(xxviii)
Maximum Number
  Section 2 (a)
Merrill
  Preamble
Money Laundering Laws
  Section 3 (ee)
Monthly Financial Statements
  Section 5 (r)
Multiemployer Plans
  Section 3 (z)(ii)
New Common Stock
  Section 1 (a)
OFAC
  Section 3 (ff)
Option
  Section 3 (d)
Options
  Section 3 (d)
Original Agreement
  Recitals
Original Approval Motion
  Recitals
Original Approval Order
  Recitals
Original Investors
  Recitals
Original PSA
  Recitals
Pardus
  Preamble
Plan
  Section 1 (b)
Plan Terms
  Recitals
Preferred Commitment Fee
  Section 2 (h)(i)
Preferred Debt Financing
  Section 5 (t)
Preferred Shares
  Section 2 (a)
Preferred Term Sheet
  Section 1 (b)
Preliminary Rights Offering Prospectus
  Section 3 (k)
Proceedings
  Section 10 (a)
Purchase Notice
  Section 1 (c)(vi)
Purchase Price
  Section 1 (a)
Record Date
  Section 1 (a)
Registration Rights Agreement
  Section 8 (c)
Related Purchaser
  Section 2 (a)
Relevant Date
  Section 9 (a)(xxviii)(A)(i)
Resale Registration Documents
  Section 8 (c)
Resale Registration Statement
  Section 8 (c)
Restricted Period
  Section 5 (j)
Right
  Section 1 (a)
Rights Distribution Date
  Section 1 (c)(ii)
Rights Exercise Period
  Section 1 (c)(iii)
Rights Offering
  Section 1 (a)
Rights Offering Prospectus
  Section 3 (k)
Rights Offering Registration Statement
  Section 3 (k)
Satisfaction Notice
  Section 1 (c)(vi)
Securities Act
  Section 1 (c)(ii)

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
Page 4

      Defined Term   Section
Securities Act Effective Date
  Section 3 (k)
Series A Certificate of Designations
  Section 2 (a)(iii)
Series A Preferred Stock
  Section 2 (a)(iii)
Series A Purchase Price
  Section 2 (a)(iii)
Series B Certificate of Designations
  Section 2 (a)(i)
Series B Preferred Stock
  Section 2 (a)(i)
Share
  Section 1 (a)
Shareholders Agreement
  Section 8 (c)
Significant Subsidiary
  Section 3 (a)
Single-Employer Plan
  Section 3 (z)(ii)
Standby Commitment Fee
  Section 2 (h)(ii)
Stock Plans
  Section 3 (d)
Subscription Agent
  Section 1 (c)(iii)
Subsidiary
  Section 3 (a)
Superior Transaction
  Section 12 (f)
Takeover Statute
  Section 3 (oo)
Taxes
  Section 3 (y)
Tax Returns
  Section 3 (y)(i)
Transaction Agreements
  Section 3 (b)(i)
Transaction Expenses
  Section 2 (j)
Transformation Plan
  Section 3 (m)(vi)
UAW
  Section 3 (pp)
UAW MOU
  Section 3 (pp)
UBS
  Preamble
Ultimate Purchasers
  Section 2 (k)
Unsubscribed Shares
  Section 2 (a)(iv)
USW
  Section 5 (u)

 



--------------------------------------------------------------------------------



 



SCHEDULE 2

                                                                               
                      Direct                                                    
                      Subscription                     Maximum     Maximum      
                                Direct     Shares     Maximum     Maximum    
Total     Total Common     Series A             Series B                  
Subscription     Purchase     Backstop     Backstop Shares     Common     Shares
    Preferred     Purchase     Preferred     Purchase     Total   Investor  
Shares     Price     Shares     Purchase Price     Shares     Purchase Price    
Stock1     Price     Stock2     Price     Purchase Price  
ADAH
    1,761,878     $ 67,638,500       15,856,906     $ 608,746,500      
17,618,784     $ 676,385,000       12,787,724     $ 400,000,000       —     $ —
    $ 1,076,385,000  
Del-Auto
    702,594     $ 26,972,600       6,323,348     $ 242,753,400       7,025,942  
  $ 269,726,000       —       —       3,321,178     $ 127,500,000     $
397,226,000  
Merrill
    265,347     $ 10,186,650       2,388,118     $ 91,679,850       2,653,465  
  $ 101,866,500       —       —       1,693,149     $ 65,000,000     $
166,866,500  
UBS
    265,347     $ 10,186,650       2,388,118     $ 91,679,850       2,653,465  
  $ 101,866,500       —       —       1,693,149     $ 65,000,000     $
166,866,500  
GS
    950,768     $ 36,500,000       8,556,914     $ 328,500,000       9,507,682  
  $ 365,000,000       —       —       911,696     $ 35,000,000     $ 400,000,000
 
Pardus
    612,545     $ 23,515,600       5,512,907     $ 211,640,400       6,125,452  
  $ 235,156,000       —       —       2,800,208     $ 107,500,000     $
342,656,000  
 
                                                                 
Total
    4,558,479     $ 175,000,000       41,026,311     $ 1,575,000,000      
45,584,790     $ 1,750,000,000       12,787,724     $ 400,000,000      
10,419,380     $ 400,000,000     $ 2,550,000,000  
Proportionate Share of Preferred Commitment Fee:
                                                                               
       
ADAH
    50.4861 %                                                                  
             
Del-Auto
    15.9375 %                                                                  
             
Merrill
    8.1250 %                                                                    
           
UBS
    8.1250 %                                                                    
           
GS
    3.8889 %                                                                    
           
Pardus
    13.4375 %                                                                  
             
 
                                                                               
     
Total
    100 %                                                                      
         
Proportionate Share of Standby Commitment Fee:
                                                                               
       
ADAH
    40.3977 %                                                                  
             
Del-Auto
    15.4712 %                                                                  
             
Merrill
    6.0769 %                                                                    
           
UBS
    6.0769 %                                                                    
           
GS
    18.5397 %                                                                  
             
Pardus
    13.4375 %                                                                  
             
 
                                                                               
     
Total
    100 %                                                                      
         
Proportionate Share of Alternate Transaction Fee:3
  If full
Commitment Fee
received   If no
Commitment
Fee received                                                                    
   
ADAH
    54.3750 %     46.8555 %                                                    
                   
Del-Auto
    15.9375 %     15.7150 %                                                    
                   
Merrill
    8.1250 %     7.1475 %                                                      
                 
UBS
    8.1250 %     7.1475 %                                                      
                 
GS
    0 %     9.6970 %                                                            
           
Pardus
    13.4375 %     13.4375 %                                                    
                   
 
                                                                               
   
Total
    100 %     100 %                                                            
           

 

1   Common stock equivalent units.   2   Common stock equivalent units.   3  
Percentages will fluctuate depending on the amount of any Commitment Fee
received.

 



--------------------------------------------------------------------------------



 



EXHIBIT A
SUMMARY OF TERMS OF
PREFERRED STOCK
          Set forth below is a summary of indicative terms for a potential
investment in Delphi Corporation by entities or funds controlled by Appaloosa
Management, Harbinger Capital Partners, Merrill Lynch, Pierce, Fenner & Smith
Incorporated., UBS Securities, Goldman Sachs & Co. and Pardus Special
Opportunities Master Fund L.P. The investment is being made in connection with a
Plan of Reorganization of Delphi Corporation under chapter 11 of the Bankruptcy
Code. The terms set forth below are intended solely to provide a framework for
the parties as they proceed with discussions of the proposed transaction and do
not constitute any agreement with respect to the definitive terms for any
transaction or any agreement to agree or any solicitation of acceptances or
rejections of any plan of reorganization. While the parties expect to negotiate
in good faith with respect to the terms for a transaction, any party shall be
free to discontinue discussions and negotiations at any time for any reason or
no reason. No party shall be bound by the terms hereof and only execution and
delivery of definitive documentation relating to the transaction shall result in
any binding or enforceable obligations of any party relating to the transaction.

     
Issuer:
  Delphi Corporation (the “Company”), a corporation organized under the laws of
Delaware and a successor to Delphi Corporation, as debtor in possession in the
chapter 11 reorganization case (the “Bankruptcy Case”) pending in the United
States Bankruptcy Court for the Southern District of New York.
 
   
Investors:
  Entities or funds controlled by Appaloosa Management (“Appaloosa”), Harbinger
Capital Partners (“Harbinger”), Merrill Lynch, Pierce, Fenner & Smith
Incorporated (“Merrill”), UBS Securities (“UBS”), Goldman Sachs & Co. (“GS”) and
Pardus Special Opportunities Master Fund L.P. (“Pardus” and together with
Harbinger, Merrill, UBS and GS, the “Co-Lead Investors”), with the Series B
Preferred Stock to be purchased by the Co-Lead Investors allocated as follows:
(a) Harbinger—31.875%; (b) Merrill—16.25%; (c) UBS—16.25%; (d) GS—8.75%; and
(e) Pardus—26.875%. Appaloosa or any Permitted Holder (as defined below) shall
be the exclusive purchaser and sole beneficial owner for all purposes hereunder
of the Series A-1 Preferred Stock (as defined below). Appaloosa, Harbinger,
Merrill, UBS, GS and Pardus are collectively referred to as the “Investors.”
 
   
Securities to be Issued:
  Series A-1 Senior Convertible Preferred Stock, par value $0.01 per share (the
“Series A-1 Preferred Stock”). The Series A-1 Preferred Stock shall convert to
Series A-2 Preferred Stock (the “Series A-2 Preferred Stock” and, together with
the Series A-1 Preferred Stock, the “Series A Preferred Stock”) in certain
circumstances described in this term sheet.
 
   
 
  Series B Senior Convertible Preferred Stock, par value $0.01 per share (the
“Series B Preferred Stock” and, together with the Series A

 



--------------------------------------------------------------------------------



 



     
 
  Preferred Stock, the “Preferred Stock”).
 
   
 
  The Series B Preferred Stock shall be identical in all respect to the
Series A-1 Preferred Stock except as specifically set forth below.
 
   
 
  The Series A-2 Preferred Stock shall be identical in all respect to the
Series A-1 Preferred Stock except it shall not have Voting Rights and Governance
Rights (as defined below).
 
   
 
  The (i) Series A-1 Preferred Stock and the shares of Common Stock underlying
such Series A-1 Preferred Stock may not be, directly or indirectly, sold,
transferred, assigned, pledged, donated, or otherwise encumbered or disposed of
by any Series A Preferred Stock Holder (as defined below), during the two years
following the effective date (the “Effective Date”) of the Company’s plan of
reorganization in the Bankruptcy case (the “Plan”) other than in whole pursuant
to a sale of the Company (as defined below) (provided, however, that in any sale
of Series A-1 Preferred Stock in connection with a sale of the Company, the
seller of the Series A-1 Preferred Stock may receive consideration with a value
no greater than the greater of (i) the fair market value of the Series A-1
Preferred Stock (or a preferred security of equivalent economic value), such
fair market value not to reflect the value of the Voting Rights and Governance
Rights attributable to the Series A-1 Preferred Stock, and (ii) the Liquidation
Value) and (ii) Series B Preferred Stock and the shares of Common Stock
underlying such Series B Preferred Stock, or any interest or participation
therein may not be, directly or indirectly, sold, transferred, assigned, pledged
or otherwise encumbered or disposed of (including by exercise of any
registration rights) during the ninety days following the Effective Date other
than in whole pursuant to a sale of the Company (each of (i) and (ii), the
“Transfer Restriction”). A “sale of the Company” means the sale of the Company
to a party or parties other than, and not including, Appaloosa or any affiliate
of Appaloosa (for this purpose, an “affiliate” of Appaloosa shall not include
any company in which a fund managed by Appaloosa or its affiliates invests and
does not control) pursuant to which such party or parties acquire (i) the
capital stock of the Company possessing the voting power under normal
circumstances to elect a majority of the Company’s Board of Directors (whether
by merger, consolidation or sale or transfer of the Company’s capital stock) or
(ii) all or substantially all of the Company’s assets determined on a
consolidated basis.
 
   
Purchase of Preferred Stock:
  At the Effective Date, (i) Appaloosa will purchase all of the 12,787,724
shares of Series A-1 Preferred Stock for an aggregate purchase price of $400
million and (ii) the Co-Lead Investors shall purchase all of the 10,419,880
shares of Series B Preferred Stock, for an aggregate purchase price of $400
million. The aggregate stated value of the Series A-1 Preferred Stock shall be
$400 million and the aggregate stated value of

2



--------------------------------------------------------------------------------



 



     
 
  the Series B Preferred Stock shall be $400 million (in each case, the “Stated
Value”).
 
   
Mandatory
Conversion into
Common Stock:
  The Company shall convert into Common Stock all, but not less than all, of the
(i) Series A Preferred Stock on the first date the Mandatory Conversion
Requirements are satisfied (but in no event earlier than June 30, 20121) at the
Conversion Price (as defined below) of the Series A Preferred Stock in effect on
such conversion date, and (ii) Series B Preferred Stock on the first day the
Mandatory Conversion Requirements are satisfied (but in no event earlier than
the third anniversary of the Effective Date) at the Conversion Price (as defined
below) of the Series B Preferred Stock in effect on such conversion date.

The "Mandatory Conversion Requirements” set forth in this section are as
follows: (i) the closing price for the Common Stock for at least 35 trading days
in the period of 45 consecutive trading days immediately preceding the date of
the notice of conversion shall be equal to or greater than $552 per share and
(ii) the Company has at the conversion date an effective shelf registration
covering resales of the shares of Common Stock received upon such conversion of
the Preferred Stock.

The Company will provide each Preferred Stock Holder (as defined below) with
notice of conversion at least five (5) business days prior to the date of
conversion.

The holders of the Series A Preferred Stock (the “Series A Preferred Stock
Holders” and each, a “Series A Preferred Stock Holder”) will agree not to take
any action to delay or prevent such registration statement from becoming
effective.
 
   
Liquidation
Rights:
  In the event of any liquidation, dissolution or winding up of the business of
the Company, whether voluntary or involuntary, the holders of Preferred Stock
(the “Preferred Stock Holders” and each, a “Preferred Stock Holder”) shall
receive, in exchange for each share, out of legally available assets of the
Company, (A) a preferential amount in cash equal to (i) the Stated Value plus
(ii) the aggregate amount of all accrued and unpaid dividends or distributions
with respect to such share (such amount being referred to as the “Liquidation
Value”) and (B) a non-preferential amount (if any) (the “Common Equivalent
Amount”) equal to (i) the amount that Preferred Stock Holder would have received
pursuant to the liquidation if it had converted its Preferred Stock into Common
Stock immediately prior to the liquidation minus (ii) any amounts received
pursuant to (A)(i) and (ii) hereof (the Stated Value and dividends and
distributions). For the avoidance of doubt, this paragraph

 

1   Assuming emergence by January 1, 2008. Conversion date to be adjusted
day-by-day to reflect any later emergence.   2   Equivalent to a TEV of
$15.3 billion at emergence.

3



--------------------------------------------------------------------------------



 



     
 
  should operate so that in the event of a liquidation, dissolution or winding
up of the business of the Company, a Preferred Stock Holder shall receive a
total amount equal to the greater of: (i) the Liquidation Value and (ii) the
amount that a Preferred Stock Holder would have received pursuant to the
liquidation, dissolution or winding up of the business if it converted its
Preferred Stock into Common Stock immediately prior to the liquidation.
 
   
Ranking:
  The Series A Preferred Stock and the Series B Preferred Stock shall rank pari
passu with respect to any distributions upon liquidation, dissolution or winding
up of the Company. The Preferred Stock will rank senior to any other class or
series of capital stock of the Company with respect to any distributions upon
liquidation, dissolution or winding up of the Company.
 
   
Conversion of Preferred Stock into Common Stock:
  Each share of Preferred Stock shall be convertible at any time, without any
payment by the Preferred Stock Holder, into a number of shares of Common Stock
equal to (i) the Liquidation Value divided by (ii) the Conversion Price. The
Conversion Price shall initially be $[___]3, with respect to the Series A
Preferred Stock, and $[___]4 with respect to the Series B Preferred Stock, in
each case subject to adjustment from time to time pursuant to the anti-dilution
provisions of the Preferred Stock (as so adjusted, the “Conversion Price”). The
anti-dilution provisions will contain customary provisions with respect to stock
splits, recombinations and stock dividends and customary weighted average
anti-dilution provisions in the event of, among other things, the issuance of
rights, options or convertible securities with an exercise or conversion or
exchange price below the Conversion Price, the issuance of additional shares at
a price less than the Conversion Price and other similar occurrences.
 
   
Conversion of Series A-1 Preferred Stock Into Series A-2 Preferred Stock:
  If (a) Appaloosa or any Permitted Holder (as defined below) sells, transfers,
assigns, pledges, donates or otherwise encumbers to any person other than a
Permitted Holder, or converts into Common Stock, shares of Series A-1 Preferred
Stock with an aggregate Liquidation Value in excess of $100 million, or
(b) David Tepper no longer controls Appaloosa and James Bolin is no longer an
executive officer of Appaloosa, then all the shares of Series A-1 Preferred
Stock shall automatically convert into Series A-2 Preferred Stock without any
action on the part of the holder thereof; provided, that with respect to clause
(a), no such conversion shall be effective until the Company has in effect a
registration statement covering resales of the Common Stock issuable upon
conversion of the Preferred Stock. The Series A Preferred Stock Holders will
agree not to take any action to delay or prevent such

 

3   Equivalent to a TEV of $11.75 billion at emergence.   4   Equivalent to a
TEV of $12.8 billion at emergence.

4



--------------------------------------------------------------------------------



 



     
 
  registration statement from becoming effective.
 
   
 
  If Appaloosa transfers shares of Series A-1 Preferred Stock to any person
other than an affiliate of Appaloosa (such affiliate being a “Permitted
Holder”), then all the shares of Series A-1 Preferred Stock so transferred shall
automatically convert into Series A-2 Preferred Stock without any action on the
part of the holder thereof.
 
   
 
  The direct or indirect transfer of ownership interests in any Permitted Holder
that owns shares of Series A-1 Preferred Stock such that such Permitted Holder
ceases to be an affiliate of Appaloosa shall constitute a transfer of such
Series A-1 Preferred Stock to a person other than a Permitted Holder for the
purpose of this provision.
 
   
 
  Each event described above in the previous two paragraphs of this section
“Conversion of Series A Preferred Stock into Series A-2 Preferred Stock” is
referred to as a “Series A-2 Conversion Event.”
 
   
 
  Subject to compliance with applicable securities laws and the Transfer
Restriction, shares of Preferred Stock will be freely transferable.
 
   
Dividends:
  Each Preferred Stock Holder shall be entitled to receive dividends and
distributions on the Preferred Stock at an annual rate of 6.5% of the
Liquidation Value thereof, with respect to the Series A Preferred Stock, and
3.25% of the Liquidation Value thereof, with respect to the Series B Preferred
Stock, in each case payable quarterly in cash as declared by the Company’s
Board. Unpaid dividends shall accrue. In addition, if any dividends are declared
and paid on the Common Stock, the Series A Preferred Stock shall be entitled to
receive, in addition to the dividend on the Series A Preferred Stock at the
stated rate, the dividends that would have been payable on the number of shares
of Common Stock that would have been issued on the Series A Preferred Stock had
it been converted immediately prior to the record date for such dividend.
 
   
Preference with Respect to Dividends:
  Each Preferred Stock Holder shall, prior to the payment of any dividend or
distribution in respect of the Common Stock or any other class of capital stock
of the Company ranking junior to the Preferred Stock, be entitled to be paid in
full the dividends and distributions payable in respect of the Preferred Stock.
 
   
Restriction on Redemptions of Junior Stock:
  So long as shares of Series A Preferred Stock having a Liquidation Value of
$200 million or more remain outstanding, the Company shall not and shall not
permit any of its subsidiaries to, purchase, redeem or otherwise acquire for
value any shares of Common Stock or any shares of any other class of capital
stock of the Company ranking junior to the Preferred Stock, except customary
provisions with respect to repurchase of employee equity upon termination of
employment and except for

5



--------------------------------------------------------------------------------



 



     
 
  purchases, redemptions or other acquisitions for value of Common Stock not to
exceed $50 million in any calendar year.
 
   
Governance - Board of Directors:
  A committee (the “Search Committee”) shall be appointed consisting of one
(1) representative of Appaloosa, one (1) representative of the Company, being
the Company’s lead director (currently John Opie), one (1) representative of the
Unsecured Creditors Committee, being David Daigle, one (1) representative of the
Co-Lead Investors other than UBS, GS and Merrill (who shall be determined by
Appaloosa), and one (1) representative of the Equity Committee reasonably
acceptable to the other members of the Search Committee. Each member of the
Search Committee shall be entitled to require the Search Committee to interview
any person to serve as a director unless such proposed candidate is rejected by
each of the Appaloosa representative, the Company representative and the
representative of the Unsecured Creditors’ Committee. The entire Search
Committee shall be entitled to participate in such interview and in a discussion
of such potential director following such interview.
 
   
 
  The board of directors of the Company shall consist of nine (9) directors
(which number shall not be expanded at all times that the Series A-1 Preferred
Stock has Series A-1 Board Rights (as defined below)), three (3) of whom (who
shall be Class III Directors) shall initially be nominated by Appaloosa and
elected at the time of emergence from Chapter 11 by the Series A Preferred Stock
Holders (and thereafter shall be elected directly by the Series A Preferred
Stock Holders) (the “Series A Directors”), one (1) of whom (who shall be a
Class I Director) shall be the Executive Chairman selected as described below
under “Executive Chairman”, one (1) of whom (who shall be a Class I Director)
shall be the Chief Executive Officer, one (1) of whom (who shall be a Class II
Director) shall initially be selected by the Co-Lead Investor representative on
the Search Committee with the approval of either the Company or the Unsecured
Creditors’ Committee (the “Joint Investor Director”), one (1) of whom (who shall
be a Class I Director) shall initially be selected by the Unsecured Creditors’
Committee and two (2) of whom (who shall be Class II Directors) shall initially
be selected by the Unsecured Creditors’ Committee (such directors selected by
the Unsecured Creditors’ Committee and the Joint Investor Director, being the
“Common Directors”). For the avoidance of doubt, all directors selected in
accordance with this paragraph, shall have been interviewed and/or discussed by
the Search Committee. Each director so selected shall be appointed to the
initial Board of Directors of the Company unless at least three members of the
following four members of the Search Committee objects to the appointment of
such individual: the Appaloosa representative, the Company representative; the
representative of the Unsecured Creditors’ Committee; and the representative of
the Equity Committee. Initially, the Board shall be

6



--------------------------------------------------------------------------------



 



     
 
  comprised of (a) six (6) directors who satisfy all applicable independence
requirements of the relevant stock exchange on which it is expected the Common
Stock would be traded and (b) six (6) directors who are independent from the
Investors; provided, that the requirements of this sentence may be waived by the
unanimous consent of the Company, Appaloosa and the Unsecured Creditors
Committee. Additionally, the Joint Investor Director must be independent from
the Investors.
 
   
 
  Directors initially will be placed as set forth above in three (3) classes:
directors in the first class will have an initial term expiring at the annual
meeting of stockholders to be held in 2009 (each a “Class I Director”),
directors in the second class will have an initial term expiring at the annual
meeting of stockholders to be held in 2010 (each a “Class II Director”), and
directors in the final class will have an initial term expiring at the annual
meeting of stockholders to be held in 2011 (each a “Class III Director”). After
the expiration of each initial term of each class of directors, the directors
will thereafter each have a one year term elected annually.
 
   
 
  Following the initial election of the Executive Chairman and the Chief
Executive Officer, the Executive Chairman and Chief Executive Officer shall be
nominated for election to the Board by the Nominating and Corporate Governance
Committee of the Board and elected to the board by the holders of the Common
Stock and the Preferred Stock, voting as a class. The Executive Chairman of the
Board shall be selected as described below under “Executive Chairman.” The
initial Chief Executive Officer shall be Rodney O’Neal, who shall become the
Chief Executive Officer and President not later than the effective date of the
Plan.
 
   
 
  After the initial selection of the Series A Directors, until the earlier of
the expiration of the term of the Class III Directors and the conversion of all
Series A-1 Preferred Stock to Series A-2 Preferred Stock or Common Stock,
(a) the Series A Preferred Stock shall continue to directly elect (including
removal and replacement) the Series A Directors subject to the ability of the
Nominating and Corporate Governance Committee to, by majority vote, veto the
selection of up to two proposed Series A Directors for each Series A director
position on the Board and (b) the number of directors on the board of directors
may not be increased. The rights of Series A-1 Preferred Stock described in this
paragraph are referred to as “Series A-1 Board Rights”. Upon the earlier of such
date, the Series A-1 Directors shall serve out their remaining term and
thereafter be treated as Common Directors.
 
   
 
  After the initial selection of the Common Directors, the nominees for election
of the Common Directors shall be determined by the Nominating and Corporate
Governance Committee of the Company’s

7



--------------------------------------------------------------------------------



 



     
 
  Board of Directors, with the Series A Directors on such committee not entitled
to vote on such determination at any time the Series A-1 Preferred Stock retains
Series A-1 Board Rights, and recommended to the Company’s Board of Directors for
nomination by the Board. Only holders of Common Stock, Series B Preferred Stock
and Series A Preferred Stock that is not entitled to Series A Board Rights shall
be entitled to vote on the election of the Common Directors.
 
   
 
  The Search Committee shall determine by majority vote the Committee
assignments of the initial Board of Directors; provided, that for the initial
Board and at all times thereafter that the Series A-1 Preferred Stock retains
Series A-1 Board Rights at least one Series A Director shall be on all
committees of the Board and a Series A Director shall constitute the Chairman of
the Compensation Committee of the Board; provided, further, that so long as the
Series A-1 Preferred Stock retains Series A-1 Board Rights, the Series A
Directors shall not constitute a majority of the Nominating and Corporate
Governance Committee. Committee assignments shall be subject to all applicable
independence and qualification requirements for directors including those of the
relevant stock exchange on which the Common Stock is expected to be traded.
Pursuant to a stockholders’ agreement or other arrangements, the Company shall
maintain that composition.
 
   
Governance -
Executive
Chairman:
  The Executive Chairman shall initially be selected by majority vote of the
Search Committee, which must include the approval of the representatives of
Appaloosa and the Unsecured Creditors’ Committee. Any successor Executive
Chairman shall be selected by the Nominating and Corporate Governance Committee
of the Board, subject (but only for so long as any of the Series A-1 Preferred
Stock remains outstanding) to the approval of the Series A-1 Preferred Stock
Holders. Upon approval, such candidate shall be recommended by the Nominating
and Corporate Governance Committee to the Company’s Board of Directors for
appointment as the Executive Chairman and nomination to the Board. The Preferred
Stock Holders will vote on the candidate’s election to the Board on an
as-converted basis together with holders of Common Stock. Notwithstanding the
foregoing, if there shall occur any vacancy in the office of the Executive
Chairman during the initial one (1) year term, the successor Executive Chairman
shall be nominated by the Series A-1 Preferred Stock Holders (but only for so
long any of as the Series A-1 Preferred Stock remains outstanding) subject to
the approval of the Nominating and Corporate Governance Committee of the Board.
 
   
 
  The Executive Chairman shall be a full-time employee of the Company with his
or her principal office in the Company’s world headquarters in Troy, Michigan
and shall devote substantially all of his or her business activity to the
business affairs of the Company.

8



--------------------------------------------------------------------------------



 



     
 
  The Executive Chairman shall cause the Company to and the Company shall be
obligated to meaningfully consult with the representatives of the Series A-1
Preferred Stock Holders with respect to the annual budget and material
modifications thereto prior to the time it is submitted to the Board for
approval.
 
   
 
  The employment agreements entered into by the Company with the Executive
Chairman and the Chief Executive Officer shall provide that (i) upon any
termination of employment, the Executive Chairman and/or the Chief Executive
Officer shall resign as a director (and the employment agreements shall require
delivery at the time such agreements are entered into of an executed irrevocable
resignation that becomes effective upon such termination) and (ii) the right to
receive any payments or other benefits upon termination of employment shall be
conditioned upon such resignation. If for any reason the Executive Chairman or
the Chief Executive Officer does not resign or the irrevocable resignation is
determined to be ineffective, then the Series A-1 Preferred Stock Holders may
remove the Executive Chairman and/or Chief Executive Officer as a director,
subject to applicable law. The employment agreement of the Chief Executive
Officer will provide that if the Chief Executive Officer is not elected as a
member of the Company’s Board, the Chief Executive Officer may resign for
“cause” or “good reason”.
 
   
 
  The special rights of the Series A-1 Preferred Stock referred to in
“Governance – Board of Directors” and in this “Executive Chairman” section are
referred to as the “Governance Rights”.
 
   
Governance -
Voting Rights:
  Except with respect to the election of directors, who shall be elected as
specified above, the Preferred Stock Holders shall vote, on an “as converted”
basis, together with the holders of the Common Stock, on all matters submitted
to shareholders.
 
   
 
  The Series A-1 Preferred Stock Holders shall be entitled to propose
individuals for appointment as Chief Executive Officer and Chief Financial
Officer, subject to a vote of the Board. The Series A-1 Preferred Stock Holders
shall also have the non-exclusive right to propose the termination of the
Executive Chairman (but only during the initial one (1) year term of the
Executive Chairman and only for so long as the Series A-1 Preferred Stock
remains outstanding), the Chief Executive Officer and Chief Financial Officer,
in each case, subject to a vote of the Board. If the Series A Preferred Stock
Holders propose the appointment or termination of the Chief Executive Officer or
Chief Financial Officer, the Board shall convene and vote on such proposal
within ten (10) days of the Board’s receipt of notice from the Series A-1
Preferred Stock Holders; provided, that the then current Chief Executive Officer
shall not be entitled to vote on either the appointment or

9



--------------------------------------------------------------------------------



 



     
 
  termination of the Chief Executive Officer and shall not be entitled to vote
on the termination of the Chief Financial Officer.
 
   
 
  The Company shall not, and shall not permit its subsidiaries to, take any of
the following actions (subject to customary exceptions as applicable) unless
(i) the Company shall provide the Series A-1 Preferred Stock Holders with at
least 20 business days advance notice and (ii) it shall not have received, prior
to the 10th business day after the receipt of such notice by the Series A-1
Preferred Stock Holders, written notice from all of the Series A-1 Preferred
Stock Holders that they object to such action:

  §   any action to liquidate the Company;     §   any amendment of the charter
or bylaws that adversely affects the Series A Preferred Stock (any expansion of
the Board of Directors would be deemed adverse); or     §   at all times that
the Series A Preferred Stock is subject to the Transfer Restriction:

  §   a sale, transfer or other disposition of all or substantially all of the
assets of the Company and its subsidiaries, on a consolidated basis;     §   any
merger or consolidation involving a change of control of the Company; or     §  
any acquisition of or investment in any other person or entity having a value in
excess of $250 million in any twelve-month period after the Issue Date.

     
 
  The approval rights set forth above shall be in addition to the other rights
set forth above and any voting rights to which the Series A Preferred Stock
Holders are entitled above and under Delaware law.
 
   
 
  In a merger or consolidation involving a change of control of the Company (a
“Change of Control”), the Series A-1 Preferred Stock will be converted into the
greater of (i) the consideration with a value equal to the fair market value of
the Series A-1 Preferred Stock (or a preferred security of equivalent economic
value), such fair market value shall not reflect the value of the Voting Rights
and Governance Rights attributable to the Series A-1 Preferred Stock, and
(ii) the Liquidation Value. In a Change of Control transaction, the Series B
Preferred Stock will be converted into the greater of (i) the consideration with
a value equal to the fair market value of the Series B Preferred Stock (or a
preferred security of equivalent economic value) and (ii) the Liquidation Value.
 
   
 
  The special rights of the Series A-1 Preferred Stock described above in

10



--------------------------------------------------------------------------------



 



     
 
  this section “Governance – Voting Rights” are referred to as the “Voting
Rights”. The Series A-1 Preferred Stock Holders shall have no Voting Rights
after no shares of Series A-1 Preferred Stock are outstanding.
 
   
 
  Appaloosa and the Permitted Holders shall not receive, in exchange for the
exercise or non-exercise of voting or other rights in connection with a any
transaction subject to Voting Rights, any compensation or remuneration;
provided, that this restriction shall not prohibit the reimbursement of expenses
incurred by Appaloosa or any Permitted Holders and shall not prohibit the
payment of fees by the Company to Appaloosa or any Permitted Holder if the
Company has engaged Appaloosa or its affiliates as an advisor or consultant in
connection with any such transaction.
 
   
Reservation of Unissued Stock:
  The Company shall maintain sufficient authorized but unissued securities of
all classes issuable upon the conversion or exchange of shares of Preferred
Stock and Common Stock.
 
   
Transferability:
  The Series A Preferred Stock Holders may sell or otherwise transfer such stock
as follows:       §  to any Permitted Holder; or        
§  subject to the Transfer Restriction, to any other person; provided, however,
that upon any such transfer, the shares of Series A-1 Preferred Stock so
transferred shall automatically convert into Series A-2 Preferred Stock.
       
Registration
Rights:
  The Investors shall be entitled to registration rights as set forth below. The
registration rights agreement shall contain customary terms and provisions
consistent with such terms, including customary hold-back, cutback and
indemnification provisions.
 
   
 
  Demand Registrations. Subject to the Transfer Restriction, the Preferred Stock
Holders shall be entitled to an aggregate of five (5) demand registrations, in
addition to any shelf registration statement required by the Equity Purchase and
Commitment Agreement among the Company and the Investors (which shelf
registration shall be renewed or remain available so long as the Company is not
eligible to use Form S-3); provided, that all but one such demand right requires
the prior written consent of Appaloosa and the one demand not requiring the
consent of Appaloosa shall be at the request of the holders of a majority of the
shares of Series B Preferred Stock; provided, further, that following the time
that the Company is eligible to use Form S-3, the Preferred Stock Holders shall
be entitled to an unlimited number of demand registrations (without the need for
Appaloosa’s consent). Any demand registration may, at the option of the
Preferred Stock Holders be a “shelf”

11



--------------------------------------------------------------------------------



 



     
 
  registration pursuant to Rule 415 under the Securities Act of 1933. All
registrations will be subject to customary “windows.”
 
   
 
  Piggyback Registrations. In addition, subject to the Transfer Restriction, the
Preferred Stock Holders shall be entitled to unlimited piggyback registration
rights, subject to customary cut-back provisions.
 
   
 
  Registrable Securities: The Series B Preferred Stock, any shares of Common
Stock issuable upon conversion of the Preferred Stock, any other shares of
Common Stock held by any Investor (including shares acquired in the rights
offering or upon the exercise of preemptive rights), and any additional
securities issued or distributed by way of a dividend or other distribution in
respect of any securities. Securities shall cease to be Registrable Securities
upon sale to the public pursuant to a registration statement or Rule 144, or
when all shares held by an Investor may be transferred without restriction
pursuant to Rule 144(k).
 
   
 
  Expenses. All registrations shall be at the Company’s expense (except
underwriting fees, discounts and commissions agreed to be paid by the selling
holders), including, without limitation, fees and expenses of one counsel for
any holders selling Registrable Securities in connection with any such
registration.
 
   
Preemptive
Rights:
  So long as shares of Series A-1 Preferred Stock having a Liquidation Value of
$250 million or more remain outstanding, the Preferred Stock Holders shall be
entitled to participate pro rata in any offering of equity securities of the
Company, other than with respect to (i) shares issued or underlying options
issued to management and employees and (ii) shares issued in connection with
business combination transactions.
 
   
Commitment Fee:
  (a) A commitment fee of 2.25% of total commitment shall be earned by and
payable to the Investors and (b) an additional arrangement fee of 0.25% of total
commitment shall be earned by and payable to Appaloosa, all as provided for in
the EPCA.
 
   
Standstill
  For a period of five (5) years from the Closing Date, Appaloosa will not
(a) acquire, offer or propose to acquire, solicit an offer to sell or donate or
agree to acquire, or enter into any arrangement or undertaking to acquire,
directly or indirectly, by purchase, gift or otherwise, record or direct or
indirect beneficial ownership (as such term is defined in Rule 13d-3 of the
Exchange Act) of more than 25% of the Company’s common stock or any direct or
indirect rights, warrants or options to acquire record or direct or indirect
beneficial ownership of more than 25% of the Company’s common stock or (b) sell,
transfer, pledge, dispose, distribute or assign (“Transfer”) to any person in a
single transaction, Company Common Stock or any securities convertible into or
exchangeable for or representing the right to acquire the Company’s

12



--------------------------------------------------------------------------------



 



     
 
  Common Stock (“Common Stock Equivalents”) representing more than 15% of the
Company’s then issued and outstanding (on a fully diluted basis) Common Stock;
provided, that Appaloosa shall be permitted to Transfer the Company’s Common
Stock or Common Stock Equivalents (i) to Permitted Holders, (ii) as part of a
broadly distributed public offering effected in accordance with an effective
registration statement, (iii) in a sale of the Company, (iv) pursuant to any
tender or exchange offer or (v) as otherwise approved by (A) during the initial
three year term of the Series A Directors, a majority of Directors who are not
Series A Directors or (B) after the initial three year term of the Series A
Directors, a majority of the Directors (customary exceptions shall apply for
Transfers to partners, stockholders, family members and trusts and Transfers
pursuant to the laws of succession, distribution and descent).
 
   
Stockholders Agreement:
  Certain of the provisions hereof will be contained in a Stockholders Agreement
to be executed and delivered by ADAH and the Company on the Effective Date.
 
   
Governing
Law:
  State of Delaware

13



--------------------------------------------------------------------------------



 



AMENDED
EXHIBIT B
PLAN FRAMEWORK AND SPECIAL STATUTORY COMMITTEE PROVISIONS
FRAMEWORK PROVISIONS
                The Plan shall contain all of the following terms; provided,
however, that nothing herein shall constitute an offer with respect to any
securities or a solicitation of acceptances of a chapter 11 plan. Such offer or
solicitation only will be made in compliance with all applicable securities laws
and/or provisions of the Bankruptcy Code:
                1.1      A condition precedent to the effectiveness of the Plan
(subject to the waiver provisions to be negotiated in connection with the Plan)
shall be that the aggregate amount of all trade claims and other unsecured
claims (including any accrued interest) (excluding (i) unsecured funded debt
claims, (ii) Flow-Through Claims (defined below), (ii) GM claims, which shall be
treated as set forth below, and (iii) securities claims, which shall be treated
as set forth below) (collectively, the “Trade and Other Unsecured Claims”) that
have been asserted or scheduled but not yet disallowed as of the effective date
of the Plan shall be allowed or estimated for distribution purposes by the
Bankruptcy Court to be no more than $1.7 billion, excluding all allowed accrued
postpetition interest thereon.
                1.2      All senior secured debt shall be refinanced and paid in
full and all allowed administrative and priority claims shall be paid in full.
                1.3      Trade and Other Unsecured Claims and unsecured funded
debt claims shall be placed in a single class. All such claims that are allowed
(including all allowed accrued interest, which for trade claims shall be at a
rate to be agreed to or determined by the Bankruptcy Court, it being understood
that with respect to trade claims, the Debtors and Plan Investors will not take
the position that there should not be an entitlement to postpetition interest)
shall be satisfied in full with (a) $3.48 billion of common stock (77.3 million
out of a total of 147.6 million shares, 1 at a deemed value of $45.00 per share
for Plan distribution purposes) in reorganized Delphi and (b) the balance in
cash2; provided, however, that the common stock and cash to be distributed
pursuant to the immediately preceding clause shall be reduced proportionately by
the amount that allowed Trade and Other Unsecured Claims are less than $1.7
billion, excluding allowed accrued postpetition interest thereon.
 

1   Inclusive of distributions to subordinated creditors under Section 1.6
below. References herein to the total number of shares of common stock gives
effect to the conversion of the preferred stock issued pursuant to the
Investment Agreement to common stock. The actual number of shares of common
stock to be issued by Delphi and to be distributed to various classes under
Sections 1.3, 1.6 and 1.8 of this Exhibit B is subject to final adjustment and
reconciliation as well as negotiation of plan distribution mechanics in the
Plan.   2   Such amounts to be adjusted by proceeds from the par rights offering
to be conducted by Delphi in connection with Section 1.8(iv).

 



--------------------------------------------------------------------------------



 



                1.4      (i) Customer and environmental obligations, (ii)
employee-related (excluding collective bargaining-related obligations) and other
obligations (in each instance as to be agreed by the Debtors and Appaloosa) and
(iii) litigation exposures and other liabilities that are covered by insurance
(as to be agreed by the Debtors and Appaloosa and scheduled in the Plan) ((i),
(ii) and (iii) together, the “Flow-Through Claims”) will be unimpaired and will
be satisfied in the ordinary course of business (subject to the preservation and
flow-through of all estate rights, claims and defenses with respect thereto
which shall be fully reserved).
                1.5      GM will receive an allowed general unsecured claim for
all claims and rights of GM and its affiliates (excluding in respect of the
414(l) Assumption, all Flow Through Claims and all other claims and amounts to
be treated in the normal course or arising or paid pursuant to the Delphi/GM
Definitive Documents) that will be satisfied with $2.70 billion in cash.
                1.6      All Delphi subordinated debt claims (including all
accrued interest thereon) will be allowed and, in resolution of the
subordination rights of Delphi senior debt, all cash otherwise distributable to
Delphi subordinated debt claims pursuant to Section 1.3 shall be distributed to
Delphi senior debt, and the allowed Delphi subordinated debt claims will be
satisfied with $478 million of common stock (10.6 million out of a total of
147.6 million shares, at a deemed value of $45.00 per share for Plan
distribution purposes) in reorganized Delphi; provided, however that the $478
million referred to above shall be increased by post-petition interest accruing
after July 1, 2007 as provided for in the Plan.
                1.7      Any allowed securities claims, including all claims in
the MDL litigation pending in the United States District Court for the Eastern
District of Michigan, will be satisfied solely from available insurance or as
otherwise agreed by Delphi and Appaloosa.
                1.8      The equity securities class in the Plan shall receive,
in the aggregate, (i) $66 million of common stock (1.5 million out of a total of
147.6 million shares, at a deemed value of $45.00 per share for Plan
distribution purposes) in reorganized Delphi, (ii) transferable rights to
purchase 45.6 million out of a total of 147.6 million shares of common stock (to
be reduced by the guaranteed minimum of 10% of the rights for the Plan
Investors) in reorganized Delphi for $1.75 billion (at an estimated exercise
price of $38.39/share which is based on discounted TEV of $12.8 billion at
emergence), (iii) 5- year warrants to purchase for $45/share an additional 5% of
the common stock of Delphi, and (iv) non-transferable rights to purchase, on a
proportionate basis, $572 million of the common stock that would otherwise be
distributable to unsecured claims pursuant to Section 1.3 for a price of
$45/share consisting of: (x) $522 million of the common stock that would
otherwise be distributable to all general unsecured claims (less the plan value
of the common stock made available for the par rights offering pursuant to
subparagraph (z) hereof), (y) $50 million of the common stock in excess of
subparagraph (x) hereof that would otherwise be distributable to Appaloosa, and
(z) all of the common stock that would otherwise be distributable pursuant to
the claim allowed pursuant to paragraph 8 of the Order Under 11 U.S.C §§ 363,
1113, And 1114 And Fed. R. Bankr. P. 6004 And 9019 Approving Memorandum Of
Understanding Among UAW, Delphi, And General Motors Corporation Including
Modification Of UAW Collective Bargaining Agreements And Retiree Welfare
Benefits For Certain UAW-Represented Retirees (Docket No. 8693, July 19, 2007)
(the "par rights offering"); provided, that Appaloosa (in its capacity as a
stockholder of Delphi) shall agree not to participate in the par rights offering
and shall use commercially reasonable efforts to obtain such agreement from the
other Plan Investors. The record date for the rights offering and the par rights
offering shall be not earlier than the date on which the Confirmation Hearing is
first scheduled to commence.3
 

3   Inclusion in the Plan of subsections 1.8 (iii) and (iv) is conditioned upon
the "Equity Committee" (as defined below) supporting entry of the Approval Order
and not subsequently appealing or seeking reconsideration or termination of such
Approval Order (none of which the Equity Committee would be entitled to seek
following its support of entry of such order).

2



--------------------------------------------------------------------------------



 



                1.9      The preferred stock to be issued pursuant to the Plan
in connection with the Investment Agreement and the corporate governance of
Reorganized Delphi shall be subject to the terms listed on the term sheet
attached to the Investment Agreement (“Summary of Terms of Preferred Stock”),
which are incorporated by reference herein.
                1.10    Delphi will arrange for funding as of the effective date
of the Plan for all amounts required to meet ERISA funding requirements through
2011 for its US pension obligations as estimated on the effective date of the
Plan. Such payment will include GM taking up to $2.0 billion of net pension
obligations pursuant to a 414(l) transaction (the “414(l) Assumption”), which
amount shall be reduced to no less than $1.5 billion if (a) Delphi or Appaloosa
determine that any greater amount will have an adverse impact on the Debtors or
(b) Appaloosa determines that any greater amount will have an adverse impact on
the Plan Investors’ proposed investment in the Debtors. GM will receive a note
from Delphi in the amount of the 414(l) Assumption transferred in the 414(l)
transaction, subject to agreed market terms to be specified in the Delphi/GM
Definitive Documents; provided, however, that such note will be due, payable and
paid in full at par plus accrued interest in cash within ten (10) days following
the effective date of the Plan.
                1.11    A joint claims oversight committee shall be established
on the effective date of the Plan or as soon thereafter as practicable to
monitor claims administration, provide guidance to the Debtors, and address the
Bankruptcy Court if such post-effective date joint claims oversight committee
disagrees with the Debtors’ determinations requiring claims resolution. The
composition of the joint claims oversight committee shall be reasonably
satisfactory to Appaloosa, but in any case, shall include at least one
representative appointed by Appaloosa.
                1.12    Ongoing management compensation, including the SERP,
stock options, restricted stock, severance, change in control provisions and all
other benefits will be on market terms (as determined by the Board of Directors,
based on the advice of Watson-Wyatt, and such management compensation plan
design shall be described in the Disclosure Statement and included in the Plan)
and reasonably acceptable to Appaloosa; claims of former management and
terminated/resigning management will be resolved on terms acceptable to Delphi
and Appaloosa or by court order. Equity awards will dilute all equity interests
pro rata.
                1.13    The amended and restated certificate of incorporation of
Delphi to be effective immediately following the effective date of the Plan
shall prohibit: (A) for so long as Appaloosa owns any shares of Series A
Preferred Stock, any transactions between Delphi or any of its Subsidiaries (as
defined in the Investment Agreement), on the one hand, and Appaloosa or its
respective Affiliates (as defined in the Investment Agreement), on the other
hand (including any “going private transaction” sponsored by Appaloosa) unless
such transaction shall have been approved by directors constituting not less
than 75% of the number of Common Directors (as defined in the Investment
Agreement), and (B) any transaction between Delphi or any of its Subsidiaries,
on the one hand, and a director, on the other hand, other than a director
appointed by holders of Series A Preferred Stock (as defined in the Investment
Agreement), unless such transaction shall have been approved by directors having
no material interest in such transaction (a “Disinterested Director”)
constituting not less than 75% of the number of Disinterested Directors.

3



--------------------------------------------------------------------------------



 



SPECIAL STATUTORY COMMITTEE PROVISIONS
                So long as the official committee of unsecured creditors
appointed on October 17, 2005 in the Chapter 11 Cases (the “Creditors’
Committee”) and the ad hoc committee of trade creditors (the “Ad Hoc Trade
Committee”) shall support entry of the Approval Order and so long as the
Creditors’ Committee shall support the implementation of the Investment
Agreement, this Exhibit B, and each of the transactions contemplated by the
Investment Agreement and this Exhibit B, the following provisions shall be in
effect, and to the extent such provisions are inconsistent with any other
provisions of this Exhibit B, the following provisions shall supplant and
supersede such; provided, that if the Creditors’ Committee, in the exercise of
its fiduciary duties, shall subsequently withdraw, qualify or modify in a manner
adverse to the Plan Investors (or resolve to do any of the foregoing) its
support for the entry of the Approval Order, the implementation of the
Investment Agreement, this Exhibit B, or any of the transactions contemplated by
the Investment Agreement or this Exhibit B, or shall have approved or
recommended any competing or other transaction inconsistent with the Investment
Agreement or this Exhibit B (each such action, a “Withdrawal of Support”), then
Sections 2.1 (as it relates to the Creditors’ Committee) and Sections 2.2 and
2.3 shall terminate and shall be of no further force or effect; provided
further, that if the Creditors’ Committee (a) objects in any pleading to (i) any
of the terms of any Plan Document solely on the basis of comments provided by
the Creditors’ Committee pursuant to Section 2.1 hereof, but rejected by the
Debtors or Appaloosa, or (ii) the position that the Debtors, any Plan Investor
or any other Party takes as to the appropriate rate of interest on Trade and
Other Unsecured Claims as permitted by Section 1.3 of this Exhibit B as amended
hereby, or (b) unsuccessfully seeks the termination of the Investment Agreement
pursuant to Section 2.3, then in each such case such objection or action shall
not be considered a Withdrawal of Support. So long as the official committee of
equity security holders appointed in the Chapter 11 Cases (the “Equity
Committee”) shall support entry of the Approval Order and so long as the Equity
Committee shall support the implementation of the Investment Agreement, this
Exhibit B, and each of the transactions contemplated by the Investment Agreement
and this Exhibit B, the following provision shall be in effect (as it relates to
the Equity Committee), and to the extent such provision is inconsistent with any
other provisions of this Exhibit B, the following provisions shall supplant and
supersede such; provided, that if the Equity Committee takes any action that
constitutes a Withdrawal of Support, then Section 2.1 (as it relates to the
Equity Committee) shall terminate and shall be of no further force or effect;
provided further, that if the Equity Committee objects in any pleading to any of
the terms of any Plan Document solely on the basis of comments provided by the
Equity Committee pursuant to Section 2.1 hereof, but rejected by the Debtors or
Appaloosa, then such objection or action shall not be considered a Withdrawal of
Support; provided further, that Section 1.8 (iii) and (iv) shall terminate and
be of no further force and effect only if the Equity Committee fails to
affirmatively support entry of the Approval Order at the Bankruptcy Court
hearing held with respect to entry of such order or, following entry of such
order, should the Equity Committee seek to appeal, reconsider or terminate such
order.

4



--------------------------------------------------------------------------------



 



                2.1      The Debtors will provide Creditors’ Committee and the
Equity Committee with periodic working drafts of the Plan, the Disclosure
Statement, the Confirmation Order and any Plan Documents that each such
committee reasonably believes could have a material impact on the recovery of
their constituents, and any amendments thereto, and with a reasonable
opportunity to review and comment on such documents prior to such documents
being filed with the Bankruptcy Court. The Debtors and the Plan Investors will
consider in good faith any comments consistent with the Investment Agreement and
this Exhibit B, and any other reasonable comments of the Creditors’ Committee
and/or the Equity Committee, and will not reject such comments without first
discussing the reasons therefore with counsel to the Creditors’ Committee and/or
the Equity Committee and giving due consideration to the views of the Creditors’
Committee and/or the Equity Committee. The Debtors will continue to consult with
the Creditors’ Committee and the Equity Committee, as they have been doing, with
respect to issues relating to the MDL litigation referenced in Section 1.7
hereof, including, without limitation, any resolution and/or settlement thereof.
                2.2      The Creditors’ Committee will have consultation rights
through the Confirmation Date with respect to executive compensation under the
Plan and as described in the Disclosure Statement. The Creditors’ Committee
shall also have one representative of the Creditors’ committee placed on the
joint claims oversight committee contemplated by Section 1.11 of this Exhibit B,
it being understood that such member shall not have veto rights over any
committee action.
                2.3      In the event that the Debtors and the Plan Investors
agree to (a) substantive and material changes in the overall deal as set forth
in the Investment Agreement and this Exhibit B after the date of the Approval
Order, (b) Flow-Through Claims (as defined in Section 1.4 of this Exhibit B)
other than claims arising out of or resulting from customer claims and
environmental claims, or (c) any alternative treatment of securities claims from
estate assets other than available insurance, any of which would have a material
adverse effect on the economics of the recovery of general unsecured creditors
under the plan of reorganization to be funded through the EPCA, the Creditors’
Committee shall have the right to seek termination of the EPCA by the Bankruptcy
Court by establishing by a preponderance of the evidence that there has been a
material adverse effect on the economics of the recovery to general unsecured
creditors under the plan of reorganization to be funded through the EPCA as a
result of such actions.

5



--------------------------------------------------------------------------------



 



Appaloosa Management L.P.
26 Main Street
Chatham, New Jersey 07928
August 3, 2007
A-D Acquisition Holdings, LLC
c/o Appaloosa Management L.P.
26 Main Street
Chatham, New Jersey, 07928
Attention: Jim Bolin
Delphi Corporation
5725 Delphi Drive
Troy, Michigan 48098
Ladies and Gentlemen:
          Reference is made to that certain Equity Purchase and Commitment
Agreement (the “Agreement”), dated as of the date hereof, by and among A-D
Acquisition Holdings, LLC, a limited liability company formed under the laws of
the State of Delaware (the “Investor”), Harbinger Del-Auto Investment Company,
Ltd., an exempted company formed under the laws of the Cayman Islands, Merrill
Lynch, Pierce Fenner & Smith Incorporated, a Delaware corporation, UBS
Securities LLC, a limited liability company formed under the laws of the State
of Delaware, Goldman Sachs & Co., a New York limited partnership, and Pardus DPH
Holding LLC, a limited liability company formed under the laws of the State of
Delaware, on the one hand, and Delphi Corporation, a Delaware corporation (as a
debtor-in-possession and a reorganized debtor, as applicable, the “Company”), on
the other hand. Capitalized terms used but not defined herein shall have the
meanings set forth in the Agreement.
     This letter will confirm the commitment of Appaloosa Management L.P.
(“AMLP”), on behalf of one or more of its affiliated funds or managed accounts
to be designated, to provide or cause to be provided funds (the “Funds”) to the
Investor in an amount up to $1,076,400,000, subject to the terms and conditions
set forth herein. If (i) a Limited Termination has occurred, (ii) the Agreement
has not been terminated by the Investor in accordance with its terms within ten
(10) Business Days of the occurrence of such Limited Termination, and (iii) the
Investor becomes obligated in accordance with Section 2(b) of the Agreement to
purchase the Available Investor Shares as a result of such Limited Termination
(an “Escalation Trigger”), the maximum amount of Funds referred to in the
immediately preceding sentence shall be increased as follows: (i) by
$166,860,000 if an Escalation Trigger arises as a result of a Limited
Termination by Merrill Lynch, Pierce, Fenner & Smith Incorporated; (ii) by
$166,860,000 if an Escalation Trigger arises as a result of a Limited
Termination by UBS Securities LLC; (iii) by $397,230,000 if an Escalation
Trigger arises as a result of a Limited Termination by Harbinger Del-Auto
Investments Company, Ltd.; (iv) by $400,000,000 if an Escalation Trigger arises
as a result of a Limited Termination by Goldman Sachs & Co.; and (v) by
$342,650,000 if an Escalation Trigger arises as a result of a Limited
Termination by Pardus DPH Holding LLC. The Funds to be

 



--------------------------------------------------------------------------------



 



A-D Acquisition Holdings, LLC
Delphi Corporation
August 3, 2007
Page2
provided by or on behalf of AMLP to the Investor will be used to provide the
financing for the Investor (i) to purchase the Investor Shares pursuant to the
Agreement (the “Purchase Obligation”) and (ii) to satisfy the Investor’s other
obligations under the Agreement, if any; provided, however, that the aggregate
liability of AMLP under the immediately preceding clauses (i) and (ii) shall
under no circumstances exceed the Cap (as defined below). AMLP shall not be
liable to fund to the Investor any amounts hereunder (other than to fund the
Purchase Obligation), unless and until, any party to the Agreement, other than
the Company, commits a willful breach of the Agreement. For purposes of this
letter agreement, the “Cap” shall mean (i) at all times on or prior to the
Disclosure Statement Approval Date, $100,000,000 and (ii) after the Disclosure
Statement Approval Date, $250,000,000. Our commitment to fund the Investor’s
Purchase Obligation is subject to the satisfaction, or waiver in writing by AMLP
and the Investor, of all of the conditions, if any, to the Investor’s
obligations at such time contained in the Agreement.
          Notwithstanding any other term or condition of this letter agreement,
(i) under no circumstances shall the liability of AMLP hereunder or for breach
of this letter agreement exceed, in the aggregate, the Cap for any reason,
(ii) under no circumstances shall AMLP be liable for punitive damages and
(iii) the liability of AMLP shall be limited to monetary damages only. There is
no express or implied intention to benefit any person or entity not party hereto
and nothing contained in this letter agreement is intended, nor shall anything
herein be construed, to confer any rights, legal or equitable, in any person or
entity other than the Investor and the Company. Subject to the terms and
conditions of this letter agreement, the Company shall have the right to assert
its rights hereunder directly against AMLP.
          The terms and conditions of this letter agreement may be amended,
modified or terminated only in a writing signed by all of the parties hereto.
AMLP’s obligations hereunder may not be assigned, except its obligations to
provide the Funds may be assigned to one or more of its affiliated funds or
managed accounts affiliated with AMLP, provided that such assignment will not
relieve AMLP of its obligations under this letter agreement.
          This commitment will be effective upon the Investor’s acceptance of
the terms and conditions of this letter agreement (by signing below) and the
execution of the Agreement by the Company and will expire on the earliest to
occur of (i) the closing of the transactions contemplated by the Agreement, and
(ii) termination of the Agreement in accordance with its terms; provided,
however, that in the event that the Agreement is terminated, AMLP’s obligations
hereunder to provide funds to the Investor to fund the Investor’s obligations
under the Agreement on account of any willful breach of the Agreement for which
the Investor would be liable shall survive; provided, further, that the Company
shall provide AMLP with written notice within 90 days after the termination of
the Agreement of any claim that a willful breach of the Agreement has occurred
for which the Investor would be liable and if the Company fails to timely
provide such notice then all of AMLP’s obligations hereunder shall terminate,
this letter agreement shall expire and any claims hereunder shall forever be
barred. Upon the termination

 



--------------------------------------------------------------------------------



 



A-D Acquisition
Holdings, LLC
Delphi Corporation
August 3, 2007
Page3
or expiration of this letter agreement, all rights and obligations of the
parties hereunder shall terminate and there shall be no liability on the part of
any party hereto.
          AMLP hereby represents and warrants as follows:
          (a) AMLP is duly organized, validly existing and in good standing
under the laws of its jurisdiction of organization.
          (b) AMLP has the requisite limited partnership power and authority to
enter into, execute and deliver this letter agreement and to perform its
obligations hereunder and all necessary action required for the due
authorization, execution, delivery and performance by it of this letter
agreement has been taken.
          (c) This letter agreement has been duly and validly executed and
delivered by AMLP and constitutes its valid and binding obligation, enforceable
against it in accordance with its terms.
          (d) AMLP has, and will have on the Closing Date, available funding
necessary to provide the Funds in accordance with this letter agreement.
          No director, officer, employee, partner, member or direct or indirect
holder of any equity interests or securities of AMLP, or any of its affiliated
funds or managed accounts, and no director, officer, employee, partner or member
of any such persons other than any general partner (collectively, the “Party
Affiliates”) shall have any liability or obligation of any nature whatsoever in
connection with or under this letter or the transactions contemplated hereby,
and each party hereto hereby waives and releases all claims against such Party
Affiliates related to such liability or obligation.
          This letter agreement shall be governed by, and construed in
accordance with, the laws of the State of New York (without giving effect to the
conflict of laws principles thereof). AMLP, THE INVESTOR AND THE COMPANY HEREBY
IRREVOCABLY SUBMIT TO THE JURISDICTION OF, AND VENUE IN, THE UNITED STATES
BANKRUPTCY COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND WAIVE ANY OBJECTION
BASED ON FORUM NON CONVENIENS.
          This letter agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and same instrument.
*      *      *      *

 



--------------------------------------------------------------------------------



 



A-D Acquisition Holdings, LLC
Delphi Corporation
August 3, 2007
Page4

            Sincerely,

Appaloosa Management L.P.
      By:   /s/ JAMES E. BOLIN       Name:           Title:        

Agreed to and accepted as of the date first
above written:

     
A-D Acquisition Holdings, LLC
 
   
By:
/s/ JAMES E. BOLIN  
Name:
   
Title:
   
 
   
Delphi Corporation
 
   
By:
/s/ DAVID M. SHERBIN  
Name: 
David M. Sherbin  
Title:
Vice President, General Counsel, and
Chief Compliance Officer  

 



--------------------------------------------------------------------------------



 



Harbinger Capital Partners Master Fund I, Ltd.
c/o 555 Madison Avenue
New York, New York 10122
August 3, 2007
Harbinger Del-Auto Investment Company Ltd.
c/o Harbinger Capital Partners Master Fund I, Ltd.
555 Madison Avenue
New York, New York 10022
Delphi Corporation
5725 Delphi Drive
Troy, Michigan 48098
Ladies and Gentlemen:
     Reference is made to that certain Equity Purchase and Commitment Agreement
(the “Agreement”), dated as of the date hereof, by and among A-D Acquisition
Holdings, LLC, a limited liability company formed under the laws of the State of
Delaware, Harbinger Del-Auto Investment Company, Ltd., an exempted company
formed under the laws of the Cayman Islands (the “Investor”), Merrill Lynch,
Pierce Fenner & Smith, Incorporated, a Delaware corporation, UBS Securities LLC,
a limited liability company formed under the laws of the State of Delaware,
Goldman Sachs & Co., a New York limited partnership, and Pardus DPH Holding LLC,
a limited liability company formed under the laws of the State of Delaware, on
the one hand, and Delphi Corporation, a Delaware corporation (as a
debtor-in-possession and a reorganized debtor, as applicable, the “Company”), on
the other hand. Capitalized terms used but not defined herein shall have the
meanings set forth in the Agreement.
     This letter will confirm the commitment of Harbinger Capital Partners
Master Fund I, Ltd. (“Harbinger”), on behalf of one or more of its affiliated
funds or managed accounts to be designated, to provide or cause to be provided
funds (the “Funds”) to the Investor in an amount up to $397,230,000, subject to
the terms and conditions set forth herein. The Funds to be provided by or on
behalf of Harbinger to the Investor will be used to provide the financing for
the Investor (i) to purchase the Investor Shares pursuant to the Agreement (the
“Purchase Obligation”) and (ii) to satisfy the Investor’s other obligations
under the Agreement, if any; provided, however, that the aggregate liability of
Harbinger under clauses (i) and (ii) shall under no circumstances exceed the Cap
(as defined below). Harbinger shall not be liable to fund to the Investor any
amounts hereunder (other than to fund the Purchase Obligation), unless, and
until, any party to the Agreement other than the Company commits a willful
breach of the Agreement. For purposes of this letter agreement, the “Cap” shall
mean at all times $38,944,000. Our commitment to fund the Investor’s Purchase
Obligation is subject to the satisfaction, or waiver in writing by Harbinger and
the Investor, of all of the conditions, if any, to the Investor’s obligations at
such time contained in the Agreement.
     Notwithstanding any other term or condition of this letter agreement,
(i) under no circumstances shall the liability of Harbinger hereunder or for
breach of this letter agreement exceed, in the aggregate, the Cap for any
reason, (ii) under no circumstances shall Harbinger be liable for punitive
damages, and (iii) the liability of Harbinger shall be limited to monetary
damages only. There is no express or implied intention to benefit any person or
entity not party

 



--------------------------------------------------------------------------------



 



Harbinger Del-Auto Investment Company Ltd.
Delphi Corporation
August 3, 2007
Page 2
hereto and nothing contained in this letter agreement is intended, nor shall
anything herein be construed, to confer any rights, legal or equitable, in any
person or entity other than the Investor and the Company. Subject to the terms
and conditions of this letter agreement, the Company shall have the right to
assert its rights hereunder directly against Harbinger.
     The terms and conditions of this letter agreement may be amended, modified
or terminated only in a writing signed by all of the parties hereto. Harbinger’s
obligations hereunder may not be assigned, except its obligations to provide the
Funds may be assigned to one or more of its affiliated funds or managed accounts
affiliated with Harbinger, provided that such assignment will not relieve
Harbinger of its obligations under this letter agreement.
     This commitment will be effective upon the Investor’s acceptance of the
terms and conditions of this letter agreement (by signing below) and the
execution of the Agreement by the Company and will expire on the earliest to
occur of (i) the closing of the transactions contemplated by the Agreement, and
(ii) termination of the Agreement in accordance with its terms; provided,
however, that in the event that the Agreement is terminated, Harbinger’
obligations hereunder to provide funds to the Investor to fund the Investor’s
obligations under the Agreement on account of any willful breach of the
Agreement for which the Investor would be liable shall survive; provided,
further, that the Company shall provide Harbinger with written notice within
90 days after the termination of the Agreement of any claim that a willful
breach of the Agreement has occurred for which the Investor would be liable and
if the Company fails to timely provide such notice then all of Harbinger’
obligations hereunder shall terminate, this letter agreement shall expire and
any claims hereunder shall be forever barred. Upon the termination or expiration
of this letter agreement all rights and obligations of the parties hereunder
shall terminate and there shall be no liability on the part of any party hereto.
     Harbinger hereby represents and warrants as follows:
     (a) Harbinger is duly organized, validly existing and in good standing
under the laws of its jurisdiction of organization.
     (b) Harbinger has the requisite corporate power and authority to enter
into, execute and deliver this letter agreement and to perform its obligations
hereunder and all necessary action required for the due authorization,
execution, delivery and performance by it of this letter agreement has been
taken.
     (c) This letter agreement has been duly and validly executed and delivered
by Harbinger and constitutes its valid and binding obligation, enforceable
against it in accordance with its terms.
     (d) Harbinger has, and will have on the Closing Date, available funding
necessary to provide the Funds in accordance with this letter agreement.
     No director, officer, employee, partner, member or direct or indirect
holder of any equity interests or securities of Harbinger, or any of its
affiliated funds or managed accounts, and no director, officer, employee,
partner or member of any such persons other than any general partner
(collectively, the “Party Affiliates”) shall have any liability or obligation of
any nature whatsoever in connection with or under this letter or the
transactions contemplated

 



--------------------------------------------------------------------------------



 



Harbinger Del-Auto Investment Company Ltd.
Delphi Corporation
August 3, 2007
Page 3
hereby, and each party hereto hereby waives and releases all claims against such
Party Affiliates related to such liability or obligation.
     This letter agreement shall be governed by, and construed in accordance
with, the laws of the State of New York (without giving effect to the conflict
of laws principles thereof). HARBINGER, THE INVESTOR AND THE COMPANY HEREBY
IRREVOCABLY SUBMIT TO THE JURISDICTION OF, AND VENUE IN, THE UNITED STATES
BANKRUPTCY COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND WAIVE ANY OBJECTION
BASED ON FORUM NON CONVENIENS.
     This letter agreement may be executed in any number of counterparts and by
the parties hereto in separate counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one and same instrument.

 



--------------------------------------------------------------------------------



 



Harbinger Del-Auto Investment Company Ltd.
Delphi Corporation
August 3, 2007
Page 4

                          Sincerely,    
 
                    HARBINGER CAPITAL PARTNERS MASTER FUND I, LTD.    
 
                    By:   Harbinger Capital Partners Offshore Manager, L.L.C.,
as investment manager    
 
               
 
      By:   /s/ MICHAEL D. LUCE    
 
         
 
Name: Michael D. Luce  
 
          Title: President    

Agreed to and accepted as of the date first
above written:
Harbinger Del-Auto Investment Company, Ltd.

         
By:
  /s/ CHARLES D. MILLER
 
 
 
Name: Charles D. Miller    
 
  Title: Vice President    

Delphi Corporation

         
By:
  /s/ DAVID M. SHERBIN
 
 
 
Name: David M. Sherbin    
 
  Title: Vice President, General Counsel, and
          Chief Compliance Officer    

 



--------------------------------------------------------------------------------



 



August 3, 2007
Pardus DPH Holding LLC
590 Madison Ave.
Suite 25E
New York, NY 10022
Delphi Corporation
5725 Delphi Drive
Troy, Michigan 48098
Ladies and Gentlemen:
     Reference is made to that certain Equity Purchase and Commitment Agreement
(the “Agreement”), dated as of the date hereof, by and among A-D Acquisition
Holdings, LLC, a limited liability company formed under the laws of the State of
Delaware, Harbinger Del-Auto Investment Company, Ltd., an exempted company
formed under the laws of the Cayman Islands, Merrill Lynch, Pierce Fenner &
Smith Incorporated, a Delaware corporation, UBS Securities LLC, a limited
liability company formed under the laws of the State of Delaware, Goldman Sachs
& Co., a limited partnership formed under the laws of the State of New York and
Pardus DPH Holding LLC, a limited liability company formed under the laws of the
State of Delaware (the “Investor”), on the one hand, and Delphi Corporation, a
Delaware corporation (as a debtor-in-possession and a reorganized debtor, as
applicable, the “Company”), on the other hand. Capitalized terms used but not
defined herein shall have the meanings set forth in the Agreement.
     This letter will confirm the commitment of Pardus Special Opportunities
Master Fund L.P. (“Pardus”), to provide or cause to be provided funds (the
“Funds”) to the Investor in an amount up to $342,650,000, subject to the terms
and conditions set forth herein. The Funds to be provided by or on behalf of
Pardus to the Investor will be used to provide the financing for the Investor
(i) to purchase the Investor Shares pursuant to the Agreement (the “Purchase
Obligation”) and (ii) to satisfy the Investor’s other obligations under the
Agreement, if any; provided, however, that the aggregate liability of Pardus
under the immediately preceding clauses (i) and (ii) shall under no
circumstances exceed the Cap (as defined below). Pardus shall not be liable to
fund to the Investor any amounts hereunder (other than to fund the Purchase
Obligation), unless and until, any party to the Agreement, other than the
Company, commits a willful breach of the Agreement. For purposes of this letter
agreement, the “Cap” shall mean $33,593,000. Our commitment to fund the
Investor’s Purchase Obligation is subject to the satisfaction, or waiver in
writing by Pardus and the Investor, of all of the conditions, if any, to the
Investor’s obligations at such time contained in the Agreement.
     Notwithstanding any other term or condition of this letter agreement,
(i) under no circumstances shall the liability of Pardus hereunder or for breach
of this letter agreement exceed, in the aggregate, the Cap for any reason,
(ii) under no circumstances shall Pardus be

 



--------------------------------------------------------------------------------



 



Delphi Corporation
August 3, 2007
Page 2
liable for punitive damages and (iii) the liability of Pardus shall be limited
to monetary damages only. There is no express or implied intention to benefit
any person or entity not party hereto and nothing contained in this letter
agreement is intended, nor shall anything herein be construed, to confer any
rights, legal or equitable, in any person or entity other than the Investor and
the Company. Subject to the terms and conditions of this letter agreement, the
Company shall have the right to assert its rights hereunder directly against
Pardus.
     The terms and conditions of this letter agreement may be amended, modified
or terminated only in a writing signed by all of the parties hereto. The
obligations of Pardus hereunder may not be assigned, except its obligations to
provide the Funds may be assigned to one or more of its affiliated funds or
managed accounts affiliated with Pardus, provided that such assignment will not
relieve Pardus of its obligations under this letter agreement.
     This commitment will be effective upon the Investor’s acceptance of the
terms and conditions of this letter agreement (by signing below) and the
execution of the Agreement by the Company and will expire on the earliest to
occur of (i) the closing of the transactions contemplated by the Agreement, and
(ii) termination of the Agreement in accordance with its terms; provided,
however, that in the event that the Agreement is terminated, the obligations of
Pardus hereunder to provide funds to the Investor to fund the Investor’s
obligations under the Agreement on account of any willful breach of the
Agreement for which the Investor would be liable shall survive; provided
further, that the Company shall provide Pardus with written notice within
90 days after the termination of the Agreement of any claim that a willful
breach of the Agreement has occurred for which the Investor would be liable and
if the Company fails to timely provide such notice then all of the obligations
of Pardus hereunder shall terminate, this letter agreement shall expire and any
claims hereunder shall forever be barred. Upon the termination or expiration of
this letter agreement, all rights and obligations of the parties hereunder shall
terminate and there shall be no liability on the part of any party hereto.
     Pardus hereby represents and warrants as follows:
     (a) Pardus is duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization.
     (b) Pardus has the requisite limited partnership power and authority to
enter into, execute and deliver this letter agreement and to perform its
obligations hereunder and all necessary action required for the due
authorization, execution, delivery and performance by it of this letter
agreement has been taken.
     (c) This letter agreement has been duly and validly executed and delivered
by Pardus and constitutes its valid and binding obligation, enforceable against
it in accordance with its terms.
     (d) Pardus has, and will have on the Closing Date, available funding
necessary to provide the Funds in accordance with this letter agreement.

- 2 -



--------------------------------------------------------------------------------



 



Delphi Corporation
August 3, 2007
Page 3
     No director, officer, employee, partner, member or direct or indirect
holder of any equity interests or securities of Pardus, or any of its affiliated
funds or managed accounts, and no director, officer, employee, partner or member
of any such persons other than any general partner (collectively, the “Party
Affiliates”) shall have any liability or obligation of any nature whatsoever in
connection with or under this letter or the transactions contemplated hereby,
and each party hereto hereby waives and releases all claims against such Party
Affiliates related to such liability or obligation.
     This letter agreement shall be governed by, and construed in accordance
with, the laws of the State of New York (without giving effect to the conflict
of laws principles thereof). PARDUS, THE INVESTOR AND THE COMPANY HEREBY
IRREVOCABLY SUBMIT TO THE JURISDICTION OF, AND VENUE IN, THE UNITED STATES
BANKRUPTCY COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND WAIVE ANY OBJECTION
BASED ON FORUM NON CONVENIENS.
     This letter agreement may be executed in any number of counterparts and by
the parties hereto in separate counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one and same instrument.
* * * *

                  Sincerely,    
 
                PARDUS SPECIAL OPPORTUNITIES MASTER FUND L.P.    
 
           
 
  By:   Pardus Capital Management L.P., its Investment Manager    
 
           
 
  By:   /s/ JOSEPH THORNTON    
 
     
 
Name:    
 
      Title:    

- 3 -



--------------------------------------------------------------------------------



 



Delphi Corporation
August 3, 2007
Page 4
Agreed to and accepted as of the date first
above written:
Pardus dph holding llc

         
By:
  /s/ JOSEPH THORNTON    
 
 
 
Name:    
 
  Title:    

Delphi Corporation

         
By:
  /s/ DAVID M. SHERBIN    
 
 
 
Name: David M. Sherbin    
 
  Title: Vice President, General Counsel, and
          Chief Compliance Officer    

- 4 -